 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.5 
 
 
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
by and among
 
PENINSULA GAMING, LLC,
 
DIAMOND JO, LLC,
 
THE OLD EVANGELINE DOWNS, L.L.C.,
 
BELLE OF ORLEANS, L.L.C.
 
AND
 
DIAMOND JO WORTH, LLC,
 
as Borrowers,
 
THE LENDERS THAT ARE SIGNATORIES HERETO,
 
as the Lenders,
 
and
 
WELLS FARGO FOOTHILL, INC.
 
as the Arranger and Agent
 
Dated as of October 29, 2009
 


 
 


 
LEGAL_US_W # 62188650.14
 
 

--------------------------------------------------------------------------------

 




 
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”), is
entered into as of October 29, 2009, by and among, on the one hand, the lenders
identified on the signature pages hereof (such lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), WELLS FARGO
FOOTHILL, INC., a California corporation (“WFF”), as the arranger and agent for
the Lenders (“Agent”), and, on the other hand, PENINSULA GAMING, LLC, a Delaware
limited liability company (“Parent”), DIAMOND JO, LLC, a Delaware limited
liability company (“DJL”), THE OLD EVANGELINE DOWNS, L.L.C., a Louisiana limited
liability company (“OED”), DIAMOND JO WORTH, LLC, a Delaware limited liability
company (“DJW” together with Parent, DJL and OED, referred to hereinafter each
individually as an “Existing Borrower”, and individually and collectively,
jointly and severally, as “Existing Borrowers”) and BELLE OF ORLEANS, L.L.C., a
Louisiana limited liability company (“Amelia Belle”; together with the Existing
Borrowers, referred to hereinafter each individually as a “Borrower”, and
individually and collectively, jointly and severally, as “Borrowers”).
 
W I T N E S S E T H:
 
WHEREAS, Existing Borrowers, the Lenders (as defined in the Existing Loan
Agreement) and Agent are parties to that certain Loan and Security Agreement
dated as of June 16, 2004 (as amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Loan Agreement”);
 
WHEREAS, Existing Borrowers have requested that the Lenders (as defined in the
Existing Loan Agreement)and Agent amend and restate the Existing Loan Agreement
in its entirety as set forth herein to, among other things, make certain
substantive changes to the Existing Loan Agreement and join Amelia Belle as a
Borrower;
 
WHEREAS, each Existing Borrower acknowledges and agrees that the security
interests granted to Agent pursuant to the Loan Documents (as defined in the
Existing Loan Agreement), shall remain outstanding and in full force and effect
in accordance with the Existing Loan Agreement and the other Loan Documents (as
defined in the Existing Loan Agreement), as modified herein and in the other
Loan Documents, and shall continue to secure the Obligations;
 
WHEREAS, Existing Borrowers and the Lenders acknowledge and confirm that (i) the
Obligations represent, among other things, the amendment, restatement, renewal,
extension, consolidation and modification of the Obligations (as defined in the
Existing Loan Agreement) arising in connection with the Existing Loan Agreement
and the other Loan Documents (as defined in the Existing Loan Agreement);
(ii) the Existing Loan Agreement and the other Loan Documents (as defined in the
Existing Loan Agreement) and the collateral pledged thereunder shall secure,
without interruption or impairment of any kind, all existing Obligations (as
defined in the Existing Loan Agreement) under the Existing Loan Agreement and
the other Loan Documents (as defined in the Existing Loan Agreement) as amended,
restated, renewed, extended, consolidated or modified hereunder and under the
other Loan Documents, together with all other Obligations hereunder; (iii) all
Liens evidenced by the Loan Documents (as defined in the Existing Loan
Agreement) are hereby ratified, confirmed and continued as
 
LEGAL_US_W # 62188650.14


--------------------------------------------------------------------------------


modified, amended or restated under the Loan Documents; and (iv) this Agreement
is intended to restate, renew, extend, consolidate, amend and modify the
Existing Loan Agreement in its entirety; and
 
WHEREAS, Existing Borrowers and the Lenders intend that (i) the provisions of
the Existing Loan Agreement and the other Loan Documents (as defined in the
Existing Loan Agreement), to the extent restated, renewed, extended,
consolidated, amended or modified hereby and by the other Loan Documents, be
hereby superseded and replaced by the provisions hereof and of the other Loan
Documents; and (ii) by entering into and performing their respective obligations
hereunder, this transaction shall not constitute a novation and shall in no way
adversely affect or impair the priority of Liens granted by the Loan Documents
(as defined in the Existing Loan Agreement);
 
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree
that the Existing Loan Agreement is amended and restated in its entirety by this
Agreement, and further agree as follows:
 
1. DEFINITIONS AND CONSTRUCTION.
 
1.1 Definitions.  As used in this Agreement, the following terms shall have the
following definitions:
 
“Account” means an “account” (as that term is defined in the Code), and any and
all supporting obligations in respect thereof.
 
“Account Debtor” means any Person who is or who may become obligated under, with
respect to, or on account of, an Account, chattel paper, or a General
Intangible.
 
“Acquired Debt” means Indebtedness of a Person or any of its Subsidiaries
existing at the time such Person is merged with or into either Borrower or a
Restricted Subsidiary, becomes a Restricted Subsidiary or Indebtedness assumed
in connection with the acquisition of assets from such Person other than
Indebtedness incurred in connection with, or in contemplation of, such Person
merging with or into either Borrower or a Restricted Subsidiary or becoming a
Restricted Subsidiary or such acquisition of assets.
 
“Additional Documents” has the meaning set forth in Section 4.4(b)(i).
 
“Advances” has the meaning set forth in Section 2.1(a).
 
“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of Capital Stock, by contract, or
otherwise.  Notwithstanding the foregoing and for the avoidance of doubt,
Jefferies & Company, Inc. shall not be deemed to be an Affiliate of any Borrower
or any Restricted Subsidiary.
 
LEGAL_US_W # 62188650.14

2

--------------------------------------------------------------------------------


“Affiliate Transaction” has the meaning set forth in Section 7.14.
 
“Agent” means Wells Fargo Foothill, solely in its capacity as agent for the
Lenders hereunder, and any successor thereto.
 
“Agent’s Account” means the account identified on Schedule A-1.
 
“Agent Advances” has the meaning set forth in Section 2.3(e)(i).
 
“Agent’s Liens” means the Liens granted by Borrowers or Guarantors to Agent for
the benefit of the Lender Group under this Agreement or the other Loan
Documents.
 
“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees and agents.
 
“Agreement” has the meaning set forth in the preamble hereto.
 
“Amelia Belle” has the meaning set forth in the preamble hereto.
 
“Amelia Belle Casino” means the riverboat casino located in Amelia, Louisiana
known as the “Amelia Belle” and owned by Amelia Belle.
 
“Annualized Quarterly Consolidated EBITDA” means, as of any date of
determination (which date of determination shall be as of the last day of any
month and need not be the end of a fiscal quarter), the product of Parent’s
Consolidated EBITDA for the period of 3 months then ending times 4.
 
“Applicable Capital Gain Tax Rate” means a rate equal to the sum of:
 
(a) the highest marginal Federal income tax rate applicable to net capital gain
of an individual who is a citizen of the United States, plus
 
(b) to the extent the relevant entity is subject to treatment on a basis under
applicable state or local income tax law substantially similar to a Federal Flow
Through Entity, (i) the greatest of (x) an amount equal to the sum of the
highest marginal state and local income tax rates applicable to net capital gain
of an individual who is a resident of the State of California, (y) an amount
equal to the sum of the highest marginal state and local income tax rates
applicable to net capital gain of an individual who is a resident of the State
of Louisiana, and (z) an amount equal to the sum of the highest marginal state
and local income tax rates applicable to net capital gain of an individual who
is a resident of the State of Iowa, multiplied by (ii) a factor equal to 1 minus
the highest marginal Federal income tax rate described in clause (a) above.
 
“Applicable Gaming Laws” has the meaning set forth in Section 9.1.
 
LEGAL_US_W # 62188650.14

3

--------------------------------------------------------------------------------


“Applicable Income Tax Rate” means a rate equal to the sum of:
 
(a) the highest marginal Federal ordinary income tax rate applicable to an
individual who is a citizen of the United States, plus
 
(b) to the extent the relevant entity is subject to treatment on a basis under
applicable state or local income tax law substantially similar to a Federal Flow
Through Entity, (i) the greatest of (x) an amount equal to the sum of the
highest marginal state and local ordinary income tax rates applicable to an
individual who is a resident of the State of California, (y) an amount equal to
the sum of the highest marginal state and local ordinary income tax rates
applicable to an individual who is a resident of the State of Louisiana, and
(z) an amount equal to the sum of the highest marginal state and local ordinary
income tax rates applicable to an individual who is a resident of the State of
Iowa, multiplied by (ii) a factor equal to 1 minus the highest marginal Federal
income tax rate described in clause (a) above.
 
“Applicable Margin” means, as of any date of determination, (a) in the case of
Base Rate Loans, 2.50%, (b) in the case of LIBOR Rate Loans, 4.00% and (c) in
the case of Letter of Credit fees, 4.00%.
 
“Asset Sale” means:
 
(a) any direct or indirect sale, assignment, transfer, lease, conveyance, or
other disposition (including, without limitation, by way of merger or
consolidation) (collectively, a “transfer”) of any assets of Borrowers or any
Restricted Subsidiary; or
 
(b) any direct or indirect issuance or sale of any Equity Interests of any
Borrower or any Restricted Subsidiary (other than directors’ qualifying shares),
in each case to any Person (other than Borrowers or a Restricted Subsidiary).
 
“Assignee” has the meaning set forth in Section 14.1(a).
 
“Assignment and Acceptance” means an Assignment and Acceptance in the form of
Exhibit A-1.
 
“Authorized Person” means any officer or other employee of any Borrower.
 
“Availability” means, as of any date of determination, if such date is a
Business Day, and determined at the close of business on the immediately
preceding Business Day, if such date of determination is not a Business Day, the
amount that Borrowers are entitled to borrow as Advances under Section 2.1
(after giving effect to all then outstanding Obligations and all sublimits and
reserves applicable hereunder).
 
“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
 
“Base LIBOR Rate” means the rate per annum, determined by Agent in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate (rounded upwards, if necessary, to the next
1/100%), to be the
 
LEGAL_US_W # 62188650.14

4

--------------------------------------------------------------------------------


rate at which Dollar deposits (for delivery on the first day of the requested
Interest Period) are offered to major banks in the London interbank market
2 Business Days prior to the commencement of the requested Interest Period, for
a term and in an amount comparable to the Interest Period and the amount of the
LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan or as a
continuation of an extant LIBOR Rate Loan or as a conversion of a Base Rate Loan
to a LIBOR Rate Loan) by Borrowers in accordance with this Agreement, which
determination shall be conclusive in the absence of manifest error.
 
“Base Rate” means, the rate of interest announced within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as Wells Fargo may designate.
 
“Base Rate Loan” means the portion of the Advances that bears interest at a rate
determined by reference to the Base Rate.
 
“Beneficial Owner” or “beneficial owner” has the meaning attributed to it in
Rules 13d-3 and 13d-5 under the Exchange Act (as in effect on the Closing Date)
whether or not otherwise applicable.
 
“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Borrower or any Subsidiary or ERISA Affiliate of any
Borrower has been an “employer” (as defined in Section 3(5) of ERISA) within the
past 6 years.
 
“Board of Directors” means the board of directors (or comparable managers) of
Parent or any committee thereof duly authorized to act on behalf thereof.
 
“Books” means all of Borrowers’ and their respective Subsidiaries’ now owned or
hereafter acquired books and records (including all of their Records indicating,
summarizing, or evidencing their assets (including the Collateral) or
liabilities, all of Borrowers’ and their respective Subsidiaries’ Records
relating to their business operations or financial condition, and all of their
goods or General Intangibles related to such information).
 
“Borrower” and “Borrowers” means, individually, each of Parent, OED, DJL, DJW
and Amelia Belle, and individually and collectively, jointly and severally,
Parent, OED, DJL, DJW and Amelia Belle.
 
“Borrower Collateral” means all of each Borrower’s now owned or hereafter
acquired right, title, and interest in and to each of the following:
 
(a) all of its Accounts,
 
(b) all of its Books,
 
(c) all of its commercial tort claims described on Schedule 5.7,
 
LEGAL_US_W # 62188650.14

5

--------------------------------------------------------------------------------


(d) all of its Deposit Accounts;
 
(e) all of its Equipment,
 
(f) all of its General Intangibles,
 
(g) all of its Inventory,
 
(h) all of its Investment Property,
 
(i) all of its judgments,
 
(j) all of its Negotiable Collateral,
 
(k) all of its Real Property Collateral,
 
(l) all money or other assets of each such Borrower that now or hereafter come
into the possession, custody, or control of Agent, and
 
(m) the proceeds and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance covering any or all of the foregoing,
and any and all Accounts, Books, Equipment, General Intangibles, Inventory,
Investment Property, Negotiable Collateral, Real Property, money, deposit
accounts, or other tangible or intangible property resulting from the sale,
exchange, collection, or other disposition of any of the foregoing, or any
portion thereof or interest therein, and the proceeds thereof.
 
Notwithstanding the foregoing, “Borrower Collateral” shall not include any of
the Excluded Assets.
 
“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case
of a Swing Loan, or by Agent in the case of an Agent Advance, in each case, to a
Borrower.
 
“Borrowing Base” has the meaning set forth in Section 2.1(a).
 
“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.
 
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which national banks are authorized or required to close in New York, New York
or Los Angeles, California, except that, if a determination of a Business Day
shall relate to a LIBOR Rate Loan, the term “Business Day” also shall exclude
any day on which banks are closed for dealings in Dollar deposits in the London
interbank market.
 
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
 
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
 
LEGAL_US_W # 62188650.14

6

--------------------------------------------------------------------------------


“Capital Stock” means, (a) with respect to any Person that is a corporation, any
and all shares, interests, participations, rights or other equivalents (however
designated) of corporate stock, (b) with respect to a limited liability company,
any and all membership interests, and (c) with respect to any other Person, any
and all partnership or other equity interests of such Person.
 
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof), (b) time deposits and certificates of deposit
and commercial paper issued by the parent corporation of any domestic commercial
bank of recognized standing having capital and surplus in excess of $250,000,000
and commercial paper issued by others rated at least A-2 or the equivalent
thereof by S&P or at least P-2 or the equivalent thereof by Moody’s and in each
case maturing within one year after the date of acquisition, (c) investments in
money market funds substantially all of whose assets comprise securities of the
type described in clauses (a) and (b) above and (d) repurchase obligations for
underlying securities of the types and with the maturities described above.
 
“Change of Control” means the occurrence of any of the following:  (a) during
any period of 2 consecutive calendar years, individuals who at the beginning of
such period constituted the Managers of Parent (together with any new Managers
whose election as a Manager or whose nominations for election by Parent’s
members or stockholders, was approved by a majority of Managers then still in
office who were either Managers at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of such Managers then in office; provided,
however, that there shall be no Change of Control pursuant to this clause (a) if
during such 2-year period any of the Excluded Persons continue to (i) own,
directly or indirectly, a majority of the Voting Stock of Parent or (ii) control
or manage, directly or indirectly, the day-to-day operations of Parent; (b) any
Person (other than an Excluded Person) is or becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the aggregate voting power of the
Voting Stock of Parent, or conversely, any Person that beneficially owns,
directly or indirectly, a majority of the aggregate voting power of the Voting
Stock of Parent on the Note Issuance Date becomes the Beneficial Owner, directly
or indirectly, of less than a majority of the voting power of the Voting Stock
of Parent; (c) any Borrower adopts a plan of liquidation; (d) the direct or
indirect sale, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets of any Borrower and its Restricted
Subsidiaries, in each case, taken as a whole, to any Person other than a
Borrower or a Restricted Subsidiary; (e) the first day on which Parent fails to
own 100% of the issued and outstanding Capital Stock of Borrowers (other than
Parent); or (f) the occurrence of any event that constitutes a “Change of
Control” under and as defined in the Secured Notes Indenture or the Unsecured
Notes Indenture.  As used in this definition, “Person” (including any group that
is deemed to be a “Person”) has the meaning given by Section 13(d) of the
Exchange Act, whether or not applicable.
 
“Closing Date” means October 29, 2009.
 
LEGAL_US_W # 62188650.14

7

--------------------------------------------------------------------------------


“Closing Date Business Plan” means the set of Projections of Borrowers for the
period from the Closing Date to December 31, 2012 (on a month by month basis),
in form and substance (including as to scope and underlying assumptions)
satisfactory to Agent.
 
“Code” means the New York Uniform Commercial Code, as in effect from time to
time.
 
“Collateral” means, collectively, (a) all assets and interests in assets and
proceeds thereof, including, without limitation, the Borrower Collateral, now
owned or hereafter acquired by each Borrower, its Restricted Subsidiaries or
each Guarantor in or upon which a Lien is granted under any of the Loan
Documents and (b) the Equity Interests of Parent now owned or hereafter acquired
by PGP in or upon which a Lien is granted under the PGP Pledge
Agreement.  Notwithstanding the foregoing, “Collateral” shall not include any of
the Excluded Assets.
 
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the Books, Equipment or Inventory, in each case, in form and substance
satisfactory to Agent.
 
 “Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds and proceeds of cash sales, rent and tax
refunds).
 
“Commercial Tort Claim/Judgment Assignment” has the meaning set forth in
Section 4.4(e).
 
“Commitment” means, with respect to each Lender, its Commitment, and, with
respect to all Lenders, their Commitments, in each case as such Dollar amounts
are set forth beside such Lender’s name under the applicable heading on
Schedule C-1 or in the Assignment and Acceptance pursuant to which such Lender
became a Lender hereunder in accordance with the provisions of Section 14.1.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Parent to Agent.
 
“Consent Fee Letter” means that certain fee letter, dated as of August 6, 2009,
by and among Agent, OED, DJL, CIT Lending Services Corporation and American
Trust and Savings Bank.
 
“Consolidated EBITDA” means, with respect to Parent for any fiscal period, the
sum of Consolidated Net Income for such period, without duplication;
 
plus (a) consolidated income tax expense of Parent and its Restricted
Subsidiaries paid or accrued in accordance with GAAP for such period and the
amount of Permitted Tax Distributions subtracted from Net Income in the
determination of the Consolidated Net Income of such Person for such period;
 
plus (b) Consolidated Interest Expense, to the extent deducted in computing such
Consolidated Net Income;
 
LEGAL_US_W # 62188650.14

8

--------------------------------------------------------------------------------


plus (c) Consolidated Non-Cash Charges, to the extent deducted in computing such
Consolidated Net Income and without duplication of any amounts added back to
Consolidated Net Income;
 
plus (d) Pre-Opening Expenses, to the extent deducted in computing such
Consolidated Net Income;
 
plus  (e)  Restricted Payments to Excluded Persons, to the extent deducted in
computing such Consolidated Net Income;
 
minus (f) (i) extraordinary non-cash gains increasing such Consolidated Net
Income and (ii) the amount of all cash payments made by Borrowers or any of the
Restricted Subsidiaries during such period to the extent such payments relate to
non-cash charges that were added back in determining Consolidated EBITDA for
such period or any prior period.
 
“Consolidated Interest Expense” means, with respect to Parent and its Restricted
Subsidiaries for any period, the result of (a)(i) the consolidated interest
expense of Parent and its Restricted Subsidiaries for such period net of
interest income, whether paid or accrued (including amortization of original
issue discount, noncash interest payment, and the interest component of
Capitalized Lease Obligations and all commissions, discounts and other fees and
charges owed with respect to bankers’ acceptances and letters of credit
financings) plus (ii) to the extent not already included in such consolidated
interest expense, all dividends, whether paid or accrued and whether or not in
cash, on any series of Disqualified Capital Stock of any Borrower or any
Disqualified Capital Stock of any of its Restricted Subsidiaries, other than
dividends on Equity Interests payable solely in Equity Interests (other than
Disqualified Capital Stock) of such Borrower or such Restricted Subsidiary, as
the case may be, or to Parent or a Restricted Subsidiary, in the case of each of
clauses (i) and (ii), to the extent such expense was deducted in computing
Consolidated Net Income for such period, minus (b) amortization expense,
write-off of deferred financing costs and any charge related to any premium or
penalty paid, in each case, accrued during such period in connection with any
transaction or proposed transaction to redeem, refinance, repurchase, exchange
or retire any Indebtedness before its stated maturity, as determined in
accordance with GAAP, to the extent such expense, cost, or charge was included
in the calculation made pursuant to clause (a) above; minus (c) any premiums,
fees and expenses (including the amortization thereof) payable in connection
with the Gaming Acquisition, the offering of the Notes and the application of
the net proceeds therefrom or any other refinancing or repayment of Indebtedness
to the extent such premium, fee or expense was included in the calculation made
pursuant to clause (a) above.
 
73. “Consolidated Net Income” means, with respect to Parent for any period, the
sum of (a) the Net Income of Parent and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP excluding (to
the extent included in calculating such net income) (i) any gain or loss,
together with any related taxes paid or accrued on such gain or loss, realized
in connection with any asset sale or abandonment, including pursuant to
sale-leaseback transactions and (ii) any extraordinary gain or loss, together
with any taxes paid or accrued on such gain or loss; provided, that (A) the Net
Income of any other Person (other than a Restricted Subsidiary of Parent) shall
be included only to the extent of the amount of dividends or distributions paid
to a Borrower or a Wholly Owned Subsidiary of a Borrower, and
 
LEGAL_US_W # 62188650.14

9

--------------------------------------------------------------------------------


(B) the Net Income of any Restricted Subsidiary shall not be included to the
extent that declarations of dividends or similar distributions by such
Restricted Subsidiary are not at the time permitted, directly or indirectly, by
operation of the terms of its organizational documents or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Restricted Subsidiary or its owners; (b) without duplication,
Consolidated Non-Cash Charges described in clauses (b)(i)-(iv) of the definition
thereof to the extent deducted in computing such Consolidated Net Income; and
(c) without duplication, the write-off of deferred financing costs, discounts
and any charges related to any premium or penalty paid, in each case accrued
during such period in connection with the redemption or retirement of
Indebtedness in connection with the Transactions, as determined in accordance
with GAAP, to the extent such expense, cost, discount or charge was deducted in
computing such Consolidated Net Income.
 
“Consolidated Non-Cash Charges” means, with respect to Parent for any period,
(a) the aggregate depreciation and amortization expense for Parent and its
Restricted Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP and (b) all other non-cash charges of Parent and its
Restricted Subsidiaries for such period, in each case, determined on a
consolidated basis in accordance with GAAP, including, without limitation,
non-cash charges related to (i) any non-cash expense realized or resulting from
the Management Agreements, including the pricing or repricing or issuances of
Equity Interests of Borrowers or PGP to employees of Borrowers (whether accruing
at or subsequent to the time of such repricing or issuance), (ii) impairment of
goodwill, intangibles or fixed assets, (iii) purchase accounting adjustments,
and (iv) restructuring charges, non-capitalized transaction costs and other
non-cash charges incurred in connection with actual or proposed Investments,
financings, refinancings, amendments or modifications to the Notes Documents or
other Indebtedness, acquisitions or divestitures (including, without limitation,
the Gaming Acquisition, borrowings hereunder, the issuance of the Notes or any
refinancings of any of the foregoing) of Parent and its Restricted Subsidiaries
for such period; but, in each case, excluding (x) any such charges constituting
an extraordinary item or loss, and (y) any such charge which requires an accrual
of or a reserve for cash charges for any future period.
 
“Control Agreement” means a control agreement, in form and substance
satisfactory to Agent, executed and delivered by the applicable Borrower or
Guarantor, Agent, and the applicable securities intermediary with respect to a
Securities Account or the applicable bank with respect to a Deposit Account,
including any such agreement delivered in connection with the Existing Loan
Agreement.
 
“Daily Balance” means, with respect to each day during the term of this
Agreement, the amount of an Obligation owed at the end of such day.
 
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
 
“Defaulting Lender” means any Lender that (a) fails to make any Advance (or
other extension of credit) that it is required to make hereunder on the date
that it is required to do so hereunder or (b) is deemed insolvent by, or is
under the receivership or conservatorship of,  
 
LEGAL_US_W # 62188650.14

10

--------------------------------------------------------------------------------


any Governmental Authority or the subject of any bankruptcy, insolvency or
similar action or proceeding in any applicable jurisdiction.
 
“Defaulting Lender Rate” means (a) the Base Rate for the first 3 days from and
after the date the relevant payment is due, and (b) thereafter, the interest
rate then applicable to Advances (inclusive of the Base Rate Applicable Margin
applicable thereto).
 
“Deposit Account” means any deposit account (as that term is defined in the
Code).
 
“Designated Account” means, with respect to each Borrower, that certain Deposit
Account of such Borrower identified on Schedule D-1.
 
“Designated Account Bank” means American Trust and Savings Bank, 895 Main
Street, Dubuque, Iowa 52001 and/or any other bank that becomes a Designated
Account Bank in accordance with Section 2.9.
 
“Diamond Jo Casino” means the land-based casino located in Dubuque County, Iowa,
known as the “Diamond Jo Casino” and owned by DJL.
 
“Diamond Jo Worth Casino” means the land-based casino located in Worth County,
Iowa, known as the “Diamond Jo Casino” and owned by DJW.
 
“Disbursement Letter” means an instructional letter executed and delivered by
Borrowers to Agent regarding the extensions of credit to be made on the Closing
Date, the form and substance of which is satisfactory to Agent.
 
“Disqualified Capital Stock” means any Equity interest that (a) either by its
terms (or the terms of any security into which it is convertible or for which it
is exchangeable) is or upon the happening of any event would be required to be
redeemed or repurchased prior to the Maturity Date or is redeemable at the
option of the holder thereof at any time prior to the Maturity Date, or (b) is
convertible or exchangeable at the option of the issuer thereof or any other
Person for debt securities that are pari passu or subordinate in respect of
payment to the Obligations.  Notwithstanding the foregoing, any Equity Interests
that would constitute Disqualified Capital Stock solely because such Equity
Interests mature or become mandatorily redeemable, or give the holders thereof
the right to require Borrowers to repurchase such Equity Interests, in each
case, upon the occurrence of a Change of Control or an Asset Sale shall not
constitute Disqualified Capital Stock if the terms of such Equity Interests
provide that the applicable Borrower may not repurchase or redeem any such
Equity Interests pursuant to the provisions of this Agreement.
 
“DJL” has the meaning set forth in the preamble to this Agreement.
 
“DJW” has the meaning set forth in the preamble to this Agreement.
 
“Dollars” or “$” means United States dollars.
 
LEGAL_US_W # 62188650.14

11

--------------------------------------------------------------------------------


“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a Lender that was
party hereto as of the Closing Date, (e) so long as no Event of Default has
occurred and is continuing, any other Person approved by Agent and Parent, and
(f) during the continuation of an Event of Default, any other Person approved by
Agent.
 
“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of any Borrower, any Subsidiary of a Borrower or any of their predecessors in
interest, (b) from adjoining properties or businesses, or (c) from or onto any
facilities which received Hazardous Materials generated by any Borrower, any
Subsidiary of a Borrower or any of their predecessors in interest.
 
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on any Borrower or any
Subsidiary of a Borrower, relating to the environment, employee health and
safety, or Hazardous Materials, including CERCLA; RCRA; the Federal Water
Pollution Control Act, 33 USC § 1251 et seq.; the Toxic Substances Control Act,
15 USC § 2601 et seq.; the Clean Air Act, 42 USC § 7401 et seq.; the Safe
Drinking Water Act, 42 USC § 3803 et seq.; the Oil Pollution Act of 1990, 33 USC
§ 2701 et seq.; the Emergency Planning and the Community Right-to-Know Act of
1986, 42 USC § 11001 et seq.; the Hazardous Material Transportation Act, 49 USC
§ 1801 et seq.; and the Occupational Safety and Health Act, 29 USC § 651 et seq.
(to the extent it regulates occupational exposure to Hazardous Materials); any
state and local or foreign counterparts or equivalents, in each case as amended
from time to time.
 
“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any Environmental Action.
 
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.
 
LEGAL_US_W # 62188650.14

12

--------------------------------------------------------------------------------


“Equipment” means equipment (as that term is defined in the Code), machinery,
machine tools, motors, furniture, furnishings, fixtures, vehicles (including
motor vehicles), computer hardware, tools, parts and goods (other than consumer
goods, farm products, or Inventory), wherever located, including all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing.
 
“Equity Holder” means (a) with respect to a corporation, each holder of Capital
Stock of such corporation, (b) with respect to a limited liability company or
similar entity, each member of such limited liability company or similar entity,
(c) with respect to a partnership, each partner of such partnership, (d) with
respect to any entity described in clause (a)(iv) of the definition of “Flow
Through Entity”, the owner of such entity, and (e) with respect to a trust
described in clause (a)(v) of the definition of “Flow Through Entity”, the
persons treated for Federal income tax purposes as the owners of the trust
property.
 
“Equity Interests” means Capital Stock or warrants, options or other rights to
acquire Capital Stock (but excluding any debt security that is convertible into,
or exchangeable for, Capital Stock).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
 
“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of a Borrower or a
Subsidiary of a Borrower under IRC Section 414(b), (b) any trade or business
subject to ERISA whose employees are treated as employed by the same employer as
the employees of a Borrower or a Subsidiary of a Borrower under IRC
Section 414(c), (c) solely for purposes of Section 302 of ERISA and Section 412
of the IRC, any organization subject to ERISA that is a member of an affiliated
service group of which a Borrower or a Subsidiary of a Borrower is a member
under IRC Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with a Borrower or a Subsidiary of a Borrower and whose employees
are aggregated with the employees of a Borrower or a Subsidiary of a Borrower
under IRC Section 414(o).
 
“Evangeline Downs” means the casino and racetrack located in Opelousas, St.
Landry Parish, Louisiana and owned by OED.
 
“Event of Default” has the meaning set forth in Section 8.
 
“Event of Loss” means, with respect to any property or asset, any (a) loss, or
destruction of, or damage to, such property or asset or (b) any condemnation,
seizure or taking, by exercise of the power of eminent domain or otherwise, of
such property or asset, or confiscation or requisition of the use of such
property or asset.
 
“Excess Availability” means the amount, as of the date any determination thereof
is to be made, equal to Availability minus the aggregate amount, if any, of all
trade payables of Borrowers and their Subsidiaries aged in excess of their
historical levels with respect thereto and  
LEGAL_US_W # 62188650.14

13

--------------------------------------------------------------------------------


all book overdrafts of Borrowers and their Subsidiaries in excess of
their historical practices with respect thereto, in each case as determined by
Agent in its Permitted Discretion.
 
“Excess Cash Distribution Amount for Taxes” means the excess of (a) the
aggregate actual cash distributions received by any Borrower or a Restricted
Subsidiary from all Flow Through Entities that are not Restricted Subsidiaries
during the period commencing with the Closing Date and continuing to and
including the date on which a proposed Permitted Tax Distribution is to be made
under clause (3) of Section 7.11 over (b) the aggregate amount of such cash
distributions described in the immediately preceding clause (a) that have
already been taken into account for purposes of making Permitted Tax
Distributions previously made and which were attributable to a Flow Through
Entity that was not a Restricted Subsidiary at the time such Permitted Tax
Distribution was made.
 
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
 
“Excluded Assets” means (a) the lease for the off track betting parlor operated
by Parent in New Iberia, Louisiana; (b) cash (other than cash deposited in
Deposit Accounts or cash constituting proceeds of Collateral); (c) assets
securing Purchase Money Obligations or Capitalized Lease Obligations permitted
to be incurred under this Agreement to the extent a second Lien would not be
permitted under the documents evidencing such obligations; (d) any agreements,
permits, licenses (including Gaming Licenses), or the like (including any
parcels of the Warner Land that are subject to the mortgage granted by OED to
the seller of such land) solely in the event and to the extent that:  (i) such
agreements, permits, licenses, or the like (including any parcels of the Warner
Land that are subject to the mortgage granted by OED to the seller of such land)
cannot be subjected to a consensual security interest in favor of Agent without
the consent of the licensor or other party to such agreement, permit, license,
or the like; (ii) any such restriction is effective and enforceable under
applicable law (including pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the Uniform Commercial Code); and (iii) such consent is not obtainable by any
Borrower or the granting of the Lien therein would violate any Gaming License or
any law, rule, order or regulation imposed by any Gaming Authority; provided,
that each Borrower agrees to use all commercially reasonable efforts (which
shall not require the payment of cash to, or the reimbursement of fees and
expenses of the consenting party or the making of any material concessions under
any such agreement, permit, license (including a Gaming License) or the like
(including any parcels of the Warner Land that are subject to the mortgage
granted by OED to the seller of such land) to obtain all requisite consents to
enable such Borrower to provide a security interest in such agreement, permit,
license (including Gaming Licenses) or the like; (e) any lease entered into
after the Closing Date by any Borrower or Restricted Subsidiary for off-track
betting parlors or similar facilities; (f) Deposit Accounts or Securities
Accounts used solely for payroll, employee wage or benefit payments and trust or
escrow purposes so long as no Person has been granted a Lien on such property
other than the purported beneficiary of any such funds in such Securities
Accounts and Deposit Accounts; (g) the facility (including all related real
property and amenities), currently owned by DJW, known as “Pheasant Links”
located in Emmons, Minnesota on which a “member’s only” 9-hole golf course and
9-station sporting clay course and hunting facility is located; and (h) any
other property or asset of Parent or any Restricted Subsidiary not already
contained in this definition of “Excluded Assets” (other than any Deposit
Account) acquired after the Closing Date in which a
 
LEGAL_US_W # 62188650.14

14

--------------------------------------------------------------------------------


security interest cannot be perfected by the filing of a financing statement
under the Uniform Commercial Code of the relevant jurisdiction, so long as the
fair market value, as reasonably determined in good faith by the manager of
Parent, of all such properties or assets does not, in the aggregate, exceed
$2,500,000; provided, further, however, that (i) Excluded Assets shall not
include (and, accordingly, the Collateral shall include) any and all proceeds of
any of the assets described in clause (d) above and any and all proceeds of any
of the assets described in the other clauses above or of any other Collateral to
the extent such proceeds do not constitute Excluded Assets, (ii) any agreement,
permit, license, or the like qualifying as an Excluded Asset under clause (d)
above no longer shall constitute an Excluded Asset (and instead shall constitute
Collateral) immediately from and after such time as the licensor or other party
to such agreement, permit, license, or the like consents to the grant of a
security interest in favor of Agent in such agreement, permit, license, or the
like or the prohibition against granting a security interest therein in favor of
Agent shall cease to be effective or enforceable and (iii) in the case of
clauses (a) – (e), and (g) – (i), a Borrower or Restricted Subsidiary does not
grant a Lien on such property to any other Person (other than in the case of
clause (d), the mortgage granted by OED on such parcels of the Warner Land to
the seller thereof).
 
“Excluded Person” means (a) PGP; (b) PGP Investors; (c) M. Brent Stevens,
Michael S. Luzich and any Affiliate or Manager of PGP, PGP Investors, M. Brent
Stevens or Michael S. Luzich (collectively, the “Existing Holders”), (d) any
trust, corporation, partnership or other entity (i) controlled by the Existing
Holders and members of the immediate family of the Existing Holders or (ii) 80%
of the beneficiaries, stockholders, partners or owners of which consist solely
of the Existing Holders and members of the immediate family of the Existing
Holders or (e) any partnership, the sole general partners of which consist
solely of the Existing Holders and members of the immediate family of the
Existing Holders.
 
“Existing Borrower” and “Existing Borrowers” have the meanings set forth in the
preamble to this Agreement.
 
“Existing Loan Agreement” has the meaning specified in the recitals to this
Agreement.
 
“Fee Letter” means that certain Fee Letter, dated as of the Closing Date,
between Borrowers and the Lenders signatory thereto.
 
“FEIN” means Federal Employer Identification Number.
 
“Flow Through Entity” means an entity that for federal income tax purposes
constitutes (a) an “S corporation” (as defined in Section 1361(a) of the IRC),
(b) a “qualified subchapter S subsidiary” (as defined in Section 1361(b)(3)(B)
of the IRC), (c) a “partnership” (within the meaning of Section 7701(a)(2) of
the IRC) other than a “publicly traded partnership” (as defined in Section 7704
of the IRC), (d) an entity that is disregarded as an entity separate from its
owners under the IRC, the Treasury regulations, or any published administrative
guidance of the Internal Revenue Service or (e) a trust to the extent its income
is includible in the taxable income of the grantor or another person under
Sections 671 through 679 of the IRC (each of the entities described in the
preceding clauses (a), (b), (c), (d) and (e), a “Federal Flow Through Entity”).
 
LEGAL_US_W # 62188650.14

15

--------------------------------------------------------------------------------


“Funding Date” means the date on which a Borrowing occurs.
 
“Funding Losses” has the meaning set forth in Section 2.16(b)(ii).
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
 
“Gaming Acquisition” means the acquisition of the Amelia Belle Casino pursuant
to the terms of that certain Purchase Agreement, dated as of June 18, 2009, by
and among Columbia Properties New Orleans, L.L.C., AB Acquisition LLC and PGP,
as such agreement may be amended and supplemented from time to time with the
prior written consent of Agent.
 
“Gaming Authority” means any agency, authority, board, bureau, commission,
department, office or instrumentality of any nature whatsoever of the United
States of America or foreign government (including Native American governments),
any state, province or city or other political subdivision thereof, whether now
or hereafter existing, or any officer or official thereof, including the
Louisiana Regulatory Authorities and the Iowa Regulatory Authorities, and any
other agency with authority to regulate any gaming or racing operation (or
proposed gaming or racing operation) owned, managed or operated by any Borrower
or any of its Restricted Subsidiaries.
 
“Gaming Equipment” means all Equipment composed of slot machines, video poker
machines, and all other gaming equipment and related signage, accessories and
peripheral equipment.
 
“Gaming License” means any material license, franchise, registration,
qualification, findings of suitability or other approval or authorization
required to own, lease, operate or otherwise conduct or manage riverboat,
dockside or land-based gaming activities, including racing facilities and
activities, in any state or jurisdiction in which any Borrower or any of its
Restricted Subsidiaries conduct business or propose to conduct business
(including, without limitation, all such licenses granted by the Louisiana
Regulatory Authorities and granted by the Iowa Regulatory Authorities under
Chapter 99F of the Iowa Code), and all applicable liquor and tobacco licenses.
 
 “Gaming Property” or “Gaming Properties” means one or more of the
foregoing:  (a)(i) the Diamond Jo Casino, (ii) the Evangeline Downs, (iii) the
Diamond Jo Worth Casino, and (iv) the Amelia Belle Casino, in each case, so long
as it is owned by a Borrower or a Restricted Subsidiary; and (b) any other
gaming facility or gaming operation owned and controlled or to be owned and
controlled after the Closing Date by a Borrower or a Restricted Subsidiary and
that contains, or that based upon a plan approved by such Borrower’s Managers
will contain upon the completion of the construction or development thereof, an
aggregate of at least 500 slot machines or other gaming devices, provided, in
each case, that the property and assets (other than Excluded Assets) of such
Gaming Property constitute Collateral.
 
“General Intangibles” means general intangibles (as that term is defined in the
Code), including payment intangibles, contract rights, rights to payment, rights
to gaming permits, rights arising under common law, statutes, or regulations,
choses or things in action,
 
LEGAL_US_W # 62188650.14

16

--------------------------------------------------------------------------------


goodwill, patents, trade names, trade secrets, trademarks, servicemarks,
copyrights, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, infringement claims, computer
programs, information contained on computer disks or tapes, software (including
software imbedded in goods), literature, reports, catalogs, insurance premium
rebates, tax refunds, and tax refund claims), and any and all supporting
obligations in respect thereof, and any other personal property other than
goods, Accounts, Investment Property, Deposit Accounts and Negotiable
Collateral.
 
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
 
“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, department, or agency or any court,
tribunal, administrative hearing body, arbitration panel, commission, or other
similar dispute-resolving panel or body.
 
“Guarantor Security Agreement” means one or more security agreements executed
and delivered by each Guarantor in favor of Agent, in each case in form and
substance satisfactory to Agent.
 
“Guarantors” means OED Capital Corp., the Restricted Subsidiaries and all other
Persons executing a Guaranty of the Obligations in favor of Agent.
 
“Guaranty” means one or more guaranties in favor of Agent, for the benefit of
the Lender Group, executed and delivered by any Person (other than the guarantor
under the Stevens Guaranty) guaranteeing or providing an indemnity for all or
any part of the Obligations, in each case, in form and substance satisfactory to
Agent, including, without limitation, the Subsidiary Guaranty.
 
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
 
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under (a) interest rate swap agreements, interest rate cap agreements,
interest rate exchange agreements and interest rate collar agreements and
(b) other agreements or arrangements designed to protect such Person against
fluctuations in interest rates, including any arrangement whereby, directly or
indirectly, such Person is entitled to receive from time to time
 
LEGAL_US_W # 62188650.14

17

--------------------------------------------------------------------------------


periodic payments calculated by applying either a fixed or floating rate of
interest on a stated notional amount in exchange for periodic payments made by
such Person calculated by applying a fixed or floating rate of interest on the
same notional amount, provided that, in any such case, such agreement or
arrangement shall have been entered into for risk management purposes and not
for speculative purposes.
 
“Holdout Lender” has the meaning set forth in Section 15.2.
 
“Impacted Lender” means a Defaulting Lender or a Lender (a) that has defaulted
in fulfilling its lending obligations under one or more other syndicated credit
facilities after the Closing Date, or (b) as to which an entity that controls
such Lender has been deemed insolvent by, or has been placed under the
receivership or conservatorship of, any Governmental Authority or become the
subject of a bankruptcy, insolvency or other similar proceeding.
 
“Indebtedness” of any Person means (without duplication) (i) all liabilities and
obligations, contingent or otherwise, of such Person (a) in respect of borrowed
money (regardless of whether the recourse of the lender is to the whole of the
assets of such Person or only to a portion thereof), (b) evidenced by bonds,
debentures, notes or other similar instruments, (c) representing the deferred
purchase price of property or services (other than trade payables on customary
terms incurred in the ordinary course of business), (d) created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) representing Capitalized Lease Obligations,
(f) under bankers’ acceptances and letter of credit facilities, (g) to purchase,
redeem, retire, defease or otherwise acquire for value any Disqualified Capital
Stock or (h) in respect of Hedging Obligations, (ii) all Indebtedness of others
that is guaranteed by such Person, and (iii) all Indebtedness of others that is
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness, provided, that the amount of such Indebtedness shall (to the
extent such Person has not assumed or become liable for the payment of such
Indebtedness) be the less of (1) the fair market value of such property at the
time of determination and (2) the amount of such Indebtedness. The amount of
Indebtedness of any Person at any date shall be the outstanding balance as of
such date of all unconditional obligations as described above and the maximum
liability, upon the occurrence of the contingency giving rise to the obligation,
of any contingent obligations at such date.  The principal amount outstanding of
any Indebtedness issued with original issue discount is the accreted value of
such Indebtedness.
 
“Indemnified Liabilities” has the meaning set forth in Section 11.3.
 
“Indemnified Person” has the meaning set forth in Section 11.3.
 
“Indenture” means, collectively, the Secured Notes Indenture and the Unsecured
Notes Indenture.
 
LEGAL_US_W # 62188650.14

18

--------------------------------------------------------------------------------


“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
 
“Intangible Assets” means, with respect to any Person, that portion of the book
value of all of such Person’s assets that would be treated as intangibles under
GAAP.
 
“Intercompany Subordination Agreement” means a subordination agreement executed
and delivered by Borrowers, the Restricted Subsidiaries and Agent, the form and
substance of which is satisfactory to Agent.
 
“Intercreditor Agreement” means that certain Intercreditor Agreement between
Wells Fargo Foothill, as agent under the Existing Loan Agreement, and the
Secured Notes Trustee, dated as of August 6, 2009.
 
“Interest Coverage Ratio” means with respect to Parent for any period, the ratio
of (a) Consolidated EBITDA, to (b) Consolidated Interest Expense, in each case,
for such period.  In calculating Interest Coverage Ratio for any period, (i) pro
forma effect shall be given to the incurrence, repayment or retirement by any
Borrower or any of its Restricted Subsidiaries of any Indebtedness (other than
Indebtedness incurred in the ordinary course of business for general corporate
purposes pursuant to working capital facilities) subsequent to the commencement
of the period for which the Interest Coverage Ratio is being calculated, as if
the same had occurred at the beginning of the applicable period; and
(ii) acquisitions that have been made by any Borrower or any of the Restricted
Subsidiaries, including all mergers and consolidations, subsequent to the
commencement of such period shall be calculated on a pro forma basis, assuming
that all such acquisitions, mergers and consolidations had occurred on the first
day of such period, including giving effect to reductions in costs for such
period that are directly attributable to the elimination of duplicative
functions and expenses (regardless of whether such cost savings could then be
reflected in pro forma financial statements under GAAP, Regulation S-X
promulgated by the SEC or any other regulation or policy of the SEC) as a result
of such acquisition, merger or consolidation; provided that (x) such cost
savings were identified and quantified in an officer’s certificate delivered to
Agent at the time of the consummation of such acquisition, merger or
consolidation and such officer’s certificate states that such officers believe
in good faith that actions will be commenced or initiated within ninety (90)
days of the consummation of such acquisition, merger or consolidation to effect
such cost savings and sets forth the specific steps to the be taken within the
ninety (90) days after such acquisition, merger or consolidation to accomplish
such cost savings, and (y) with respect to each acquisition, merger or
consolidation completed prior to the 90th day preceding such date of
determination, actions were commenced or initiated by Parent or any of its
Restricted Subsidiaries within ninety (90) days of such acquisition, merger or
consolidation to effect the cost savings identified in such officer’s
certificate (regardless, however, of whether the corresponding cost savings have
been achieved).
 
“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a
 
LEGAL_US_w # 62188650.14

19

--------------------------------------------------------------------------------


LIBOR Rate Loan or the conversion of a Base Rate Loan to a LIBOR Rate Loan) and
ending 1, 2, 3 or 6 months thereafter; provided, however, that (a) if any
Interest Period would end on a day that is not a Business Day, such Interest
Period shall be extended (subject to clauses (c)-(e) below) to the next
succeeding Business Day, (b) interest shall accrue at the applicable rate based
upon the LIBOR Rate from and including the first day of each Interest Period to,
but excluding, the day on which any Interest Period expires, (c) any Interest
Period that would end on a day that is not a Business Day shall be extended to
the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, 3 or 6 months after the date on which the Interest Period
began, as applicable, and (e) Borrowers may not elect an Interest Period which
will end after the Maturity Date.
 
“Inventory” means inventory (as that term is defined in the Code).
 
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, (b) bona fide Accounts arising in the ordinary course of
business consistent with past practices and (c) deposits and prepaid expenses
incurred in the ordinary course of business or in connection with proposed
transactions that are not consummated), purchases or other acquisitions for
consideration of Indebtedness or Capital Stock, and any other items that are or
would be classified as investments on a balance sheet prepared in accordance
with GAAP.
 
“Investment Property” means “investment property” (as that term is defined in
the Code), and any and all supporting obligations in respect thereof.
 
“Iowa Code” means the Code of Iowa (1999), as amended from time to time.
 
“Iowa Regulatory Authorities” means the Iowa Racing and Gaming Commission, or
any successor Gaming Authority in Iowa.
 
“IRC” means the Internal Revenue Code of 1986, as amended from time to time.
 
“L/C” has the meaning set forth in Section 2.12(a).
 
“L/C Disbursement” means a payment made by Agent pursuant to a Letter of Credit.
 
“L/C Undertaking” has the meaning set forth in Section 2.12(a).
 
“Lender” has the meaning set forth in the preamble to this Agreement.
 
“Lender Group” means, individually and collectively, each of the Lenders and
Agent.
 
LEGAL_US_w # 62188650.14

20

--------------------------------------------------------------------------------


“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by a Borrower, its Subsidiaries or a
Guarantor under any of the Loan Documents or the Stevens Guaranty that are paid,
advanced or incurred by the Lender Group, (b) the actual fees or charges paid or
incurred by Agent in connection with the Lender Group’s transactions with
Borrowers, their Subsidiaries or the Guarantors, including, fees or charges for
photocopying, notarization, couriers and messengers, telecommunication, public
record searches (including tax lien, litigation, and Uniform Commercial Code
searches and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles), filing, recording,
publication, appraisal (including periodic Collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in this Agreement), real estate surveys, real estate title
policies and endorsements, and environmental audits, (c) costs and expenses
incurred by Agent in the disbursement of funds to or for the account of
Borrowers or other members of the Lender Group (by wire transfer or otherwise),
(d) charges paid or incurred by Agent resulting from the dishonor of checks,
(e) reasonable costs and expenses paid or incurred by the Lender Group to
correct any default or enforce any provision of the Loan Documents or the
Stevens Guaranty, or in gaining possession of, maintaining, handling,
preserving, storing, shipping, selling, preparing for sale, or advertising to
sell the Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) audit fees and expenses of Agent related to audit examinations
of the Books to the extent of the fees and charges (and up to the amount of any
limitation) contained in this Agreement, (g) reasonable costs and expenses of
third party claims or any other suit paid or incurred by the Lender Group in
enforcing or defending the Loan Documents or the Stevens Guaranty or in
connection with the transactions contemplated by the Loan Documents or the
Stevens Guaranty or the Lender Group’s relationship with any Borrower or any
Guarantor of the Obligations, (h) Agent’s reasonable fees and expenses
(including attorneys fees) incurred in advising, structuring, drafting,
reviewing, administering, or amending the Loan Documents or the Stevens
Guaranty, and (i) Agent’s and each Lender’s reasonable fees and expenses
(including attorneys fees) incurred in terminating, enforcing (including
attorneys fees and expenses incurred in connection with a “workout,” a
“restructuring,” or an Insolvency Proceeding concerning any Borrower or in
exercising rights or remedies under the Loan Documents), or defending the Loan
Documents or, irrespective of whether suit is brought, or in taking any Remedial
Action concerning the Collateral.
 
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, and the officers, directors, employees, and
agents of such Lender or any of such Lender’s Affiliates.
 
“Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.
 
“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn face amount of all outstanding Letters of Credit.
 
“LIBOR Deadline” has the meaning set forth in Section 2.16(b)(i).
 
“LIBOR Notice” means a written notice in the form of Exhibit L-1.
 
“LIBOR Option” has the meaning set forth in Section 2.16(a).
 
LEGAL_US_w # 62188650.14

21

--------------------------------------------------------------------------------


“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent (rounded upwards, if necessary, to the next 1/16%)
by dividing (a) the Base LIBOR Rate for such Interest Period, by (b) 100% minus
the Reserve Percentage.  The LIBOR Rate shall be adjusted on and as of the
effective day of any change in the Reserve Percentage.
 
“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.
 
“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, whether such interest shall be
based on the common law, statute, or contract, whether such interest shall be
recorded or perfected, and whether such interest shall be contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances, including the lien or security interest arising
from a mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment,
deposit arrangement, security agreement, conditional sale or trust receipt, or
from a lease, consignment, or bailment for security purposes and also including
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Real Property.
 
“Loan Account” has the meaning set forth in Section 2.10.
 
“Loan Documents” means this Agreement, the Control Agreements, the Disbursement
Letter, the Fee Letter, the Guaranties, the Intercompany Subordination
Agreement, the Intercreditor Agreement, the Letters of Credit, the Mortgages,
the Ship Mortgage, the Management Fees Subordination Agreement, the Guarantor
Security Agreement, the Officers’ Certificate, the Trademark Security Agreement,
the Pledge Agreement, the PGP Pledge Agreement, the Subordination of Mortgage,
the Consent Fee Letter, any Commercial Tort Claim/Judgment Assignments, any note
or notes executed by a Borrower in connection with this Agreement and payable to
a member of the Lender Group, any subordination agreement, subordination
instrument or other subordination document executed and/or delivered by any
Person in favor of Agent or the Lender Group and any other agreement entered
into by any Borrower or any Guarantor in favor of Agent or the Lender Group, now
or in the future, in connection with this Agreement and, except to the extent
amended or replaced as of the Closing Date, any other agreement entered into
prior to the date hereof in connection with the Existing Loan Agreement.  For
the avoidance of doubt, the Stevens Guaranty shall not constitute a Loan
Document.
 
“Louisiana Regulatory Authorities” means, collectively, the Louisiana Gaming
Control Board and the Louisiana State Racing Commission, or any successor Gaming
Authority in Louisiana.
 
“Management Agreements” means, collectively, profits interests grants or similar
equity interest arrangements, employment agreements, consulting agreements,
management agreements and other similar arrangements entered into from time to
time by and among any Borrower, any Guarantor or any of their Affiliates and any
manager, officer, holder of Equity Interests or employee or consultant of any
Borrower, any Guarantor or such Affiliates and such
 
LEGAL_US_w # 62188650.14

22

--------------------------------------------------------------------------------


or similar agreements, as amended, modified, supplemented or restated from time
to time consistent with industry practice to the extent permitted by
Section 7.8(b).
 
“Management Fees Subordination Agreement” means that certain Amended and
Restated Management Fees Subordination Agreement, dated as of the Closing Date,
among Borrowers, Agent, and PGP, and each supplement thereto executed by any
Person entitled to receive management or similar fees from any Borrower, the
form and substance of which is satisfactory to Agent.
 
“Manager” means, with respect to any Person (a) if such Person is a limited
liability company, the members of the board of managers, or members of such
other body performing similar functions for such Person, manager or managers, as
appointed pursuant to the operating agreement of such Person as then in effect,
or in the event that there are no managers or board of managers or similar
governing body, the sole member or (b) otherwise, the members of the board of
directors (if such Person is a corporation) or other governing body of such
Person.
 
“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Borrowers and their Subsidiaries taken as a whole,
(b) a material impairment of a Borrower’s or a Subsidiary of a Borrower’s
ability to perform its obligations under the Loan Documents to which it is a
party or of the Lender Group’s ability to enforce the Obligations or realize
upon the Collateral or (c) a material impairment of the enforceability or
priority of the Agent’s Liens with respect to the Collateral as a result of an
action or failure to act on the part of a Borrower or a Subsidiary of a
Borrower.
 
“Maturity Date” has the meaning set forth in Section 3.4.
 
“Maximum Revolver Amount” means $58,500,000.
 
“Monthly Financial Report” has the meaning set forth in Section 6.3(a).
 
“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors.
 
“Mortgage Policy” has the meaning set forth in Section 3.1(o).
 
“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Borrower or a
Guarantor in favor of Agent, in form and substance satisfactory to Agent, that
encumber the Real Property Collateral and the related improvements thereto,
including, without limitation, the mortgages, deeds of trust and deeds to secure
debt executed in connection with the Existing Loan Agreement.
 
“Negotiable Collateral” means letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper), and any and all supporting
obligations in respect thereof.
 
LEGAL_US_w # 62188650.14

23

--------------------------------------------------------------------------------


“Net Income” means, with respect to any Person for any period, (a) the net
income (or loss) of such Person for such period, determined in accordance with
GAAP, excluding (to the extent included in calculating such net income) (i) any
gain or loss, together with any related taxes paid or accrued on such gain or
loss, realized in connection with any asset sale or abandonment, including
pursuant to sale-leaseback transactions, and (ii) any extraordinary gain or
loss, together with any taxes paid or accrued on such gain or loss, reduced by
(b) an amount equal to the amount of Permitted Tax Distributions actually made
(without duplication) to any parent or equity holder of such Person for such
period in accordance with clause (3) of Section 7.11 as though such amounts had
been paid as income taxes directly by such Person for such period.
 
“Net Proceeds” means the aggregate proceeds received in the form of cash or Cash
Equivalents in respect of any Asset Sale (including insurance or other payments
in an Event of Loss and payments in respect of deferred payment obligations and
any cash or Cash Equivalents received upon the sale or disposition of any
non-cash consideration received in any Asset Sale, in each case when received),
net of:
 
(a) the reasonable and customary direct out-of-pocket costs relating to such
Asset Sale (including, without limitation, legal, accounting and investment
banking fees and sales commissions), other than any such costs payable to an
Affiliate of Borrowers,
 
(b) taxes required to be paid by Borrowers, any of their Restricted
Subsidiaries, or any Equity Holder of Borrowers (or, in the case of any Equity
Holder of Borrowers that is a Flow Through Entity, the Upper Tier Equity Holder
of such Flow Through Entity) in connection with such Asset Sale in the taxable
year that such sale is consummated or in the immediately succeeding taxable
year, the computation of which shall take into account the reduction in tax
liability resulting from any available operating losses and net operating loss
carryovers, tax credits and tax credit carryforwards, and similar tax
attributes,
 
(c) amounts required to be applied to the permanent repayment of Indebtedness in
connection with such Asset Sale, and
 
(d) appropriate amounts provided as a reserve by the applicable Borrower or any
Restricted Subsidiary, in accordance with GAAP, against any liabilities
associated with such Asset Sale and retained by the applicable Borrower or such
Restricted Subsidiary, as the case may be, after such Asset Sale (including,
without limitation, as applicable, pension and other post-employment benefit
liabilities, liabilities related to environmental matters and liabilities under
any indemnification obligations arising from such Asset Sale).
 
“Notes” means, collectively, the Secured Notes and the Unsecured Notes.
 
“Notes Documents” means, collectively, the Secured Notes Documents and the
Unsecured Notes Documents.
 
“Note Issuance Date” means August 6, 2009.
 
“Notes Trustee” means, collectively, the Secured Notes Trustee and the Unsecured
Notes Trustee.
 
LEGAL_US_w # 62188650.14

24

--------------------------------------------------------------------------------


“Obligations” means all loans, Advances, debts, principal, interest (including
any interest that, but for the provisions of the Bankruptcy Code, would have
accrued), contingent reimbursement obligations with respect to outstanding
Letters of Credit, premiums (including the Applicable Prepayment Premium),
liabilities (including all amounts charged to Borrowers’ Loan Account pursuant
hereto), obligations, fees (including the fees provided for in the Fee Letter),
charges, costs, Lender Group Expenses (including any fees or expenses that, but
for the provisions of the Bankruptcy Code, would have accrued), lease payments,
guaranties, covenants, and duties of any kind and description owing by Borrowers
to the Lender Group pursuant to or evidenced by the Loan Documents and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all interest not paid when due and all Lender Group Expenses that
Borrowers are required to pay or reimburse by the Loan Documents or by law.  Any
reference in this Agreement or in the Loan Documents to the Obligations shall
include all amendments, changes, extensions, modifications, renewals
replacements, substitutions, and supplements, thereto and thereof, as
applicable, both prior and subsequent to any Insolvency Proceeding.
 
“OED Capital Corp.” means Peninsula Gaming Corp. (formerly known as The Old
Evangeline Downs Capital Corp.), a Delaware corporation.
 
“OED Hotel” means that certain hotel and event center owned or managed by OED
and located in Opelousas, Louisiana.
 
“Officers’ Certificate” means the representations and warranties of officers
form submitted by Agent to each Borrower, together with such Borrower’s
completed responses to the inquiries set forth therein, the form and substance
of such responses to be satisfactory to Agent.
 
“Operating Assets” means, collectively (i) the Diamond Joe Casino, (ii) the
Diamond Jo Worth Casino, (iii) the Evangeline Downs and (iv) the Amelia Belle
Casino.
 
“Originating Lender” has the meaning set forth in Section 14.1(e).
 
“Overadvance” has the meaning set forth in Section 2.5.
 
“Parent” has the meaning set forth in the preamble to this Agreement.
 
“Participant” has the meaning set forth in Section 14.1(e).
 
“Participant Register” has the meaning set forth in Section 14.1(i).
 
“Patriot Act” has the meaning set forth in Section 17.10.
 
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
 
“Permitted Dispositions” means (a) sales, transfers or other dispositions by any
Borrower or any Guarantor of any personal property (other than any Gaming
Property or any assets that comprise a material portion of any Gaming Property)
that is substantially worn,
 
LEGAL_US_w # 62188650.14

25

--------------------------------------------------------------------------------


damaged, or obsolete in the ordinary course of business; so long as such
personal property is no longer necessary for the proper conduct of the business
of, or any Gaming Property of, such Borrower or Guarantor, as applicable, (b)
any Permitted Investment not prohibited under Section 7.11,  (c)  sales by any
Borrower or any Guarantor of Inventory to buyers in the ordinary course of
business, (d) the use or transfer of money or Cash Equivalents by any Borrower,
any Restricted Subsidiary or any Guarantor in a manner that is not prohibited by
the terms of this Agreement or the other Loan Documents, (e) the licensing by
any Borrower, any Restricted Subsidiary or any Guarantor, on a non-exclusive
basis, of patents, trademarks, copyrights, and other intellectual property
rights in the ordinary course of business, (f) transfers of assets by a Borrower
or a Restricted Subsidiary to another Borrower or another Restricted Subsidiary,
(g) any exchange of Equipment for replacement Equipment in the ordinary course
of business, so long as such replacement Equipment is of at least equal fair
market value to the Equipment so replaced, (h) sales to PGP of Equity Interests
issued by PGL so long as such Equity Interests are simultaneously pledged to
Agent as Collateral for the Obligations, (i) transfer of the ownership of that
certain building forming part of the Ice Harbor Facility known as the “Portside
Building” and the land on which such building is situated to the Dubuque County
Historical Society or its designee and (j) so long as no Event of Default has
occurred and is then continuing, dispositions of assets in a transaction or
series of related transactions with an aggregate fair market value not to exceed
$5,000,000 during the term of this Agreement.
 
“Permitted Investments” means:
 
(a) Investments in Borrowers or in any Restricted Subsidiary;
 
(b) Investments in Cash Equivalents;
 
(c) Investments in a Person, if, as a result of such Investment, such Person
(i) becomes a Wholly Owned Subsidiary that is a Guarantor, or (ii) is, subject
to the terms of Section 7.3, merged, consolidated or amalgamated with or into,
or transfers or conveys substantially all of its assets to, or is liquidated
into, a Borrower or a Guarantor;
 
(d) Hedging Obligations;
 
(e) Investments as a result of consideration received in connection with an
Asset Sale made in compliance Section 7.4;
 
(f) Investments existing on the Closing Date and set forth on Schedule P-2
attached hereto;
 
(g) Investments paid for solely with Capital Stock (other than Disqualified
Capital Stock) of Parent;
 
(h) credit extensions to gaming customers in the ordinary course of business,
consistent with industry practice;
 
(i) stock, obligations or securities received in settlement of debts created in
the ordinary course of business and owing to Borrowers (i) in satisfaction of
 
LEGAL_US_w # 62188650.14

26

--------------------------------------------------------------------------------


judgments or (ii) pursuant to any plan of reorganization or similar arrangement
upon the bankruptcy or insolvency of trade creditors or customers;
 
(j) loans or other advances to employees of Borrowers and the Restricted
Subsidiaries in an aggregate amount not to exceed $2,500,000 at any one time
outstanding;
 
(k) intercompany Indebtedness incurred pursuant to clause (f) of Section 7.1;
 
(l) Investments in the Notes or any additional Notes to the extent permitted by
Section 7.8(a)(iv);
 
(m) the Gaming Acquisition; and
 
(n) Investments not otherwise permitted by clauses (a) through (m) above, not to
exceed $20,000,000 at any time outstanding; provided, however, Investments in
Unrestricted Subsidiaries shall not exceed $10,000,000 at any time outstanding.
 
“Permitted Lien” means:
 
(a) Liens in favor of Agent securing the Obligations;
 
(b) Liens arising by reason of any judgment, decree or order of any court for an
amount and for a period not resulting in an Event of Default with respect
thereto, so long as such Lien is being contested in good faith and is adequately
bonded, and any appropriate legal proceedings that may have been duly initiated
for the review of such judgment, decree or order shall not have been finally
adversely terminated or the period within which such proceedings may be
initiated shall not have expired;
 
(c) security for the performance of bids, tenders, trade, contracts (other than
contracts for the payment of borrowed money) or leases, surety and appeal bonds,
performance and return-of-money bonds and other obligations of a like nature
incurred in the ordinary course of business, consistent with industry practice
and not in connection with the borrowing of money;
 
(d) Liens for taxes, assessments or other governmental charges that do not cause
an Event of Default hereunder and are either (i) not yet delinquent or (ii) the
subject of a Permitted Protest;
 
(e) Liens of carriers, warehousemen, mechanics, landlords, material men,
suppliers, repairmen or other like Liens, in each case arising by operation of
law in the ordinary course of business consistent with industry practices (other
than Liens arising under ERISA) and not in connection with the borrowing of
money if (i) the underlying obligations are not overdue for a period of more
than 30 days or (ii) such Liens are the subject of a Permitted Protest;
 
LEGAL_US_w # 62188650.14

27

--------------------------------------------------------------------------------


(f) easements, rights of way, zoning and similar restrictions and other similar
encumbrances or title defects incurred in the ordinary course of business, and
that, in the aggregate, do not materially detract from the value of the property
subject thereto (as such property is used by Borrowers or a Restricted
Subsidiary) or materially interfere with the ordinary conduct of the business of
Borrowers or any of the Restricted Subsidiaries;
 
(g) Liens arising from deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security legislation or otherwise arising from statutory or regulatory
requirements of Borrowers or any of the Restricted Subsidiaries;
 
(h) Liens securing Refinancing Indebtedness incurred in compliance with the
terms hereof to refinance Indebtedness secured by Permitted Liens; provided,
(i) such Liens do not extend to any additional property or assets; (ii) if the
Liens securing the Indebtedness being refinanced were subordinated to or pari
passu with the Obligations, such new Liens are subordinated to or pari passu
with such Liens to the same extent, and any related subordination or
intercreditor agreement is confirmed on terms reasonably satisfactory to Agent;
and (iii) such Liens are no more adverse to the interests of the Lenders than
the Liens replaced or extended thereby;
 
(i) Liens that secure Acquired Debt or Liens on property acquired by a Borrower
or any Restricted Subsidiary in the ordinary course of business or in connection
with a Permitted Investment; provided, that such Liens do not extend to or cover
any other property or assets and were not put in place in anticipation of such
acquisition;
 
(j) any interest or title of a lessor under any operating lease; provided that
such Liens do not extend to any property or assets which are not leased property
subject to such operating lease;
 
(k) Liens that secure Purchase Money Obligations and Capitalized Lease
Obligations permitted to be incurred under this Agreement; provided that such
Liens do not extend to or cover any property or assets other than those being
acquired, leased or developed and property and assets which, immediately prior
to the incurrence of such Purchase Money Obligations or Capitalized Lease
Obligations, secured other Indebtedness of a Borrower and the Restricted
Subsidiaries (to the extent such other Indebtedness and the Liens securing such
other Indebtedness are permitted under this Agreement) to the lender of such
Purchase Money Obligations or  Capitalized Lease Obligations;
 
(l) Liens in favor of the Secured Notes Trustee securing the Secured Notes
Documents; provided that such Liens are subject to the Intercreditor Agreement
at all times;
 
(m) with respect to any vessel included in the Collateral, certain maritime
liens, including liens for crew’s wages and salvage;
 
LEGAL_US_w # 62188650.14

28

--------------------------------------------------------------------------------


(n) Liens on deposit accounts or Cash Equivalents incurred in the ordinary
course of business securing Hedging Obligations, which Hedging Obligations are
otherwise permitted under this Agreement;
 
(o) Liens existing on the Note Issuance Date to the extent and in the manner
such Liens are in effect on the Note Issuance Date;
 
(p) Liens on the Capital Stock of any Unrestricted Subsidiary securing any
Indebtedness of such Unrestricted Subsidiary;
 
(q) leases or subleases of Real Property (other than the Real Property
comprising any Operating Asset) granted to others that do not interfere in any
material respect with the business of Borrowers or any of the Restricted
Subsidiaries or materially detract from the value of the relative assets of
Borrowers or any Restricted Subsidiary;
 
(r) Liens securing reimbursement obligations with respect to commercial letters
of credit that encumber documents and other property relating to such letters of
credit and the products and proceeds thereof;
 
(s) Liens with respect to the Real Property Collateral that are exceptions to
the commitments for title insurance issued in connection with the Mortgages, as
accepted by Agent; and
 
(t) Liens securing guarantees by Borrowers and Restricted Subsidiaries of
Indebtedness incurred by any Borrowers or Restricted Subsidiary that is secured
by a Lien permitted under any of the above clauses (a)-(s) if such guarantees
are permitted by Section 7.6.
 
“Permitted Protest” means the right of any Borrower or any of its Restricted
Subsidiaries, as applicable, to protest any Lien (other than any such Lien that
secures the Obligations), taxes (other than payroll taxes or taxes that are the
subject of a United States federal tax lien), or rental payment, provided that
(a) a reserve with respect to such obligation is established on the Books in
such amount as is required under GAAP, (b) any such protest is instituted
promptly and prosecuted diligently by such Borrower or any of its Restricted
Subsidiaries, as applicable, in good faith, and (c) Agent is satisfied that,
while any such protest is pending, there will be no impairment of the
enforceability, validity, or priority of any of the Agent’s Liens.
 
“Permitted Tax Distribution” in respect of Borrowers, means, with respect to any
taxable year or portion thereof in which a Borrower is a Flow Through Entity,
the sum of:  (i) the product of (a) the excess of (1) all items of taxable
income or gain (other than capital gain) of such Borrower for such year or
portion thereof over (2) all items of taxable deduction or loss (other than
capital loss) of such Borrower for such year or portion thereof, multiplied by
(b) the Applicable Income Tax Rate, plus (ii) the product of (a) the net capital
gain (i.e., net long-term capital gain over net short-term capital loss), if
any, of such Borrower for such year or portion thereof, multiplied by (b) the
Applicable Capital Gain Tax Rate, plus (iii) the product of (a) the net
short-term capital gain (i.e., net short-term capital gain in excess of net
long-term capital
 
LEGAL_US_w # 62188650.14

29

--------------------------------------------------------------------------------


loss), if any, of such Borrower for such year or portion thereof, multiplied by
(b) the Applicable Income Tax Rate, minus (iv) the aggregate Tax Loss Benefit
Amount for such Borrower for such year or portion thereof.  For purposes of
calculating the amount of the Permitted Tax Distributions, the items of taxable
income, gain, deduction or loss (including capital gain or loss) of any
Subsidiary that is a Flow Through Entity (but only for periods for which such
Subsidiary is treated as a Flow Through Entity), which items of income, gain,
deduction or loss are allocated to or otherwise treated as items of income,
gain, deduction or loss of such Borrower for Federal income tax purposes, shall
be included in determining the taxable income, gain, deduction or loss
(including capital gain or loss) of such Borrower.
 
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
 
“Personal Property Collateral” means all Borrower Collateral other than Real
Property Collateral and the proceeds thereof constituting Real Property.
 
“PGP” means Peninsula Gaming Partners, LLC, a Delaware limited liability
company, the direct parent and sole manager of Parent.
 
“PGP Investors” means PGP Investors, LLC, a Delaware limited liability company.
 
“PGP Pledge Agreement” means a stock pledge agreement executed and delivered by
PGP in respect of the Capital Stock of Parent, in form and substance
satisfactory to Agent.
 
“Pledge Agreement” means a stock pledge agreement executed and delivered by
Borrowers in respect to the Capital Stock of the Restricted Subsidiaries, in
form and substance satisfactory to Agent.
 
“Pre-Opening Expenses” means, with respect to any fiscal period, the amount of
expenses (other than interest expense) incurred with respect to capital projects
that are classified as “pre-opening expenses” on the applicable financial
statements of the Borrowers and the Restricted Subsidiaries for such period,
prepared in accordance with GAAP.
 
“Pro Rata Share” means, as of any date of determination:
 
(a) with respect to a Lender’s obligation to make Advances and receive payments
of principal, interest, fees, costs, and expenses with respect thereto and, with
respect to a Lender’s obligation to participate in Letters of Credit, to
reimburse Agent, and to receive payments of fees with respect thereto, (i) prior
to the Commitments being terminated or reduced to zero, the percentage obtained
by dividing (y) such Lender’s Commitment, by (z) the aggregate Commitments of
all Lenders, and (ii) from and after the time that the Commitments have been
terminated or reduced to zero, the percentage obtained by dividing (y) the
aggregate outstanding principal amount of such Lender’s Advances by (z) the
aggregate outstanding principal amount of all Advances, and
 
LEGAL_US_W # 62188650.14

30

--------------------------------------------------------------------------------


(b) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 16.7), the percentage obtained
by dividing (i) such Lender’s Commitment, by (ii) the aggregate amount of
Commitments of all Lenders; provided, however, that in the event the Commitments
have been terminated or reduced to zero, Pro Rata Share under this clause shall
be the percentage obtained by dividing (A) the outstanding principal amount of
such Lender’s Advances plus such Lender’s ratable portion of the Risk
Participation Liability with respect to outstanding Letters of Credit, by
(B) the outstanding principal amount of all Advances plus the aggregate amount
of the Risk Participation Liability with respect to outstanding Letters of
Credit.
 
“Projections” means Borrowers’ forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a consistent
basis with Borrowers’ historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.
 
“Purchase Money Obligations” means Indebtedness the proceeds of which are used
solely by Borrowers and the Restricted Subsidiaries (and concurrently with the
incurrence of such Indebtedness) to acquire or lease or improve, any assets;
provided, that such Indebtedness is secured only by the assets so financed and
assets which, immediately prior to the incurrence of such Indebtedness, secured
other Indebtedness of Borrowers and the Restricted Subsidiaries (to the extent
such other Indebtedness and the Liens securing such other Indebtedness are
permitted under this Agreement) to the lender of such Indebtedness.
 
“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Borrower, any Restricted Subsidiary of a Borrower or
any Guarantor and the improvements thereto.
 
“Real Property Collateral” means the parcel or parcels of Real Property
identified on Schedule R-1, and any Real Property not constituting Excluded
Assets hereafter acquired by any Borrower or any Guarantor.
 
“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.
 
“Refinance” has the meaning set forth in Section 7.1(k).
 
“Refinancing Indebtedness” has the meaning set forth in Section 7.1(k).
 
“Register” has the meaning set forth in Section 14.1(h).
 
“Registered Loan” has the meaning set forth in Section 2.13.
 
“Registered Note” has the meaning set forth in Section 2.13.
 
“Related Business” means the gaming, entertainment and hotel businesses
conducted (or proposed to be conducted) by Borrowers and their Restricted
Subsidiaries as of the Closing Date and any and all other businesses that in the
good faith judgment of the Managers of
 
LEGAL_US_W # 62188650.14

31

--------------------------------------------------------------------------------


Borrowers are materially related or incidental businesses (including, without
limitation, food and beverage distribution operations).
 
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (d) conduct any other
actions authorized by 42 USC § 9601.
 
“Replacement Lender” has the meaning set forth in Section 15.2.
 
“Report” has the meaning set forth in Section 16.17(a).
 
“Required Lenders” means, Lenders whose Pro Rata Shares aggregate 51% of the
Commitments, or, if the Commitments have been terminated, 51% of the Obligations
outstandings, provided, however, that if any Lender shall be a Defaulting Lender
at such time, there shall be excluded from the determination of Required Lenders
at such time (a) the aggregate principal amount of the Advances made by such
Lender and outstanding at such time, (b) such Lender’s Pro Rata Share of the
Letter of Credit Usage outstanding at such time, and (c) such Lender’s
Commitment at such time.  For purposes of this definition, (i) the portion of
the Letter of Credit Usage relating to the Letters of Credit issued by Wells
Fargo and (ii) the aggregate principal amount of Swing Loans owing to the Swing
Lender shall be considered to be owed to the Lenders ratably in accordance with
their respective Commitments, except to the extent any such Lender shall be a
Defaulting Lender, in which case Wells Fargo Foothill shall retain the right to
vote the ratable amount of such Defaulting Lender.
 
“Reserve Percentage” means on any day, for Agent, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of Agent, but so long as Agent is not required or
directed under applicable regulations to maintain such reserves, the Reserve
Percentage shall be zero.
 
“Restricted Investment” means an Investment other than a Permitted Investment.
 
“Restricted Payment” means:
 
(a) any dividend or other distribution declared or paid by a Borrower or a
Restricted Subsidiary on account of any Equity Interests of a Borrower or any of
the Subsidiaries, any payment by a Borrower or a Restricted Subsidiary of any
management fees to any Person, or any other payment by a Borrower or a
Restricted Subsidiary to any Affiliate of a Borrower or any Excluded Person or
Affiliate thereof (other than, in each case, (i) dividends or distributions
payable in Equity Interests (other than Disqualified Capital Stock) of such
Borrower
 
LEGAL_US_W # 62188650.14

32

--------------------------------------------------------------------------------


or Restricted Subsidiary or (ii) amounts payable to the applicable Borrower or
any Restricted Subsidiary);
 
(b) any payment by a Borrower or a Restricted Subsidiary to purchase, redeem or
otherwise acquire or retire for value any Equity Interest of a Borrower, any
Subsidiary or any other Affiliate of such Borrower (other than any such Equity
Interest owned by the applicable Borrower or any Restricted Subsidiary); or
 
(c) any Restricted Investment.
 
“Restricted Subsidiaries” means any Subsidiary of a Borrower which at the time
of determination is not an Unrestricted Subsidiary.
 
“Return from Unrestricted Subsidiaries” has the meaning set forth in the Secured
Notes Indenture.
 
 “Revolver Usage” means, as of any date of determination, the sum of (a) the
then extant amount of outstanding Advances, plus (b) the then extant amount of
the Letter of Credit Usage.
 
“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrowers to Agent with respect to an L/C
Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by Agent to
the Underlying Issuer to the extent not reimbursed by Borrowers, whether by the
making of an Advance or otherwise, and (c) all accrued and unpaid interest,
fees, and expenses payable with respect thereto.
 
“S&P” means Standard & Poor’s Rating Service, a division of The McGraw-Hill
Companies, Inc., a New York corporation, and its successors.
 
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
 
“Secured Debt” means consolidated Indebtedness of Parent and its Restricted
Subsidiaries secured by a Lien (other than a Lien permitted to be incurred
pursuant to clauses (d)-(g), (j), (m)-(n) or (p)-(t) of the definition of
Permitted Liens).
 
“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(a) the aggregate principal amount of Secured Debt outstanding on such date
(and, for this purpose, letters of credit will be deemed to have a principal
amount equal to the face amount thereof, whether or not drawn) to
(b) Consolidated EBITDA of Parent for the most recently ended four full fiscal
quarters for which internal financial statements are available immediately
preceding such date of determination, in each case with such pro forma
adjustments to Secured Debt and Consolidated EBITDA as are appropriate and
consistent with the pro forma adjustment provisions set forth in the definition
of “Interest Coverage Ratio”.
 
“Secured Notes” means the “Notes” (as such term is defined in the Secured Notes
Indenture).
 
LEGAL_US_W # 62188650.14

33

--------------------------------------------------------------------------------


“Secured Notes Documents” means the Secured Notes Indenture, the Secured Notes,
the “Subsidiary Guaranty” and the “Security Documents” (in each case, as such
terms are defined in the Secured Notes Indenture), in each case, as such
document may be amended, restated, supplemented or otherwise modified from time
to time to the extent any such amendment, restatement, supplement or other
modification is permitted hereby.
 
“Secured Notes Indenture” means that certain Indenture, dated as of August 6,
2009, among Parent, OED Capital Corp., DJL, DJW, OED and Secured Notes Trustee.
 
“Secured Notes Trustee” means (a) U.S. Bank National Association, a national
association, in its capacity as trustee under the Secured Notes Indenture, or
(b) any successor trustee under the Secured Notes Indenture from time to time.
 
“Securities Account” means a “securities account” as that term is defined in the
Code.
 
“Settlement” has the meaning set forth in Section 2.3(f)(i).
 
“Settlement Date” has the meaning set forth in Section 2.3(f)(i).
 
“Ship Mortgage” means a first preferred ship mortgage granted in favor of Agent
on the Amelia Belle Casino, a vessel registered as the BELLE OF ORLEANS with the
National Vessel Documentation Center, bearing official number 1033140.
 
“Solvent” means, with respect to any Person on a particular date, that such
Person is not insolvent (as such term is defined in the Uniform Fraudulent
Transfer Act).
 
“Specified Equity Contributions” means the Cash Equivalents or other assets
(valued at their fair market value) received by Parent after the Note Issuance
Date from (i) contributions to its common equity capital, and (ii) the sale
(other than to a Subsidiary of Parent) of Equity Interests (other than
Disqualified Capital Stock) of Parent, in each case, designated as Specified
Equity Contributions pursuant to an Officers’ Certificate on or promptly after
the date such capital contributions are made or the date such Equity Interests
are sold, as the case may be.
 
“Specified Lender” has the meaning set forth in Section 15.2.
 
“Stevens Guaranty” means the guaranty, made as of the Closing Date, by M. Brent
Stevens substantially in the form of Exhibit S-1 attached hereto, in favor of
Agent.
 
“Subordination of Mortgage” means those certain subordination agreements
relating to the Mortgages (as such term is defined in the Secured Notes
Indenture) executed by the Secured Notes Trustee in favor of Agent from time to
time, in form and substance satisfactory to Agent.
 
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Capital Stock having ordinary voting power to elect a
majority of the board of directors (or
 
LEGAL_US_W # 62188650.14

34

--------------------------------------------------------------------------------


appoint other comparable managers) of such corporation, partnership, limited
liability company, or other entity.
 
“Subsidiary Guaranty” means each guaranty, in form and substance satisfactory to
Agent, executed by the Restricted Subsidiaries in favor of Agent.
 
“Swing Lender” means Wells Fargo Foothill or any other Lender that, at the
request of a Borrower and with the consent of Agent agrees, in such Lender’s
sole discretion, to become the Swing Lender under Section 2.3(d).
 
“Swing Loan” has the meaning set forth in Section 2.3(d)(i).
 
“Taxes” has the meaning set forth in Section 16.11(e).
 
“Tax Loss Benefit Amount” means with respect to any taxable year, the amount by
which the Permitted Tax Distributions would be reduced were a net operating loss
or net capital loss from a prior taxable year of any Borrower ending subsequent
to the first day of the taxable year of such Borrower following the taxable year
that includes the Note Issuance Date (such date, the “Loss Date”) carried
forward to the applicable taxable year; provided that for such purpose the
amount of any such net operating loss or net capital loss shall be used only
once and in each case shall be carried forward to the next succeeding taxable
year until so used.  For purposes of calculating the Tax Loss Benefit Amount,
the proportionate part of the items of taxable income, gain, deduction, or loss
(including capital gain or loss) of any Subsidiary that is a Flow Through Entity
for a taxable year of such Subsidiary ending subsequent to the Loss Date, which
items of income, gain, deduction or loss are allocated to or otherwise treated
as items of income, gain deduction or loss of such Borrower for Federal income
tax purposes, shall be included in determining the amount of net operating loss
or net capital loss of the applicable Borrower.
 
“Trademark Security Agreement” means a trademark security agreement executed and
delivered by Borrowers and Agent, the form and substance of which is
satisfactory to Agent.
 
“Transactions” means the transactions described on Schedule T-1 attached hereto.
 
“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of Agent for
the benefit of Borrowers.
 
“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.
 
"Unrestricted Subsidiary” means any Subsidiary of a Borrower that, at or prior
to the time of determination, shall have been designated by the Managers of
Borrowers as an Unrestricted Subsidiary and each subsidiary of such Subsidiary;
provided, that such Subsidiary or any of its subsidiaries does not hold any
Indebtedness or Capital Stock of, or any Lien on any assets of, Borrowers or any
Restricted Subsidiary or own any Operating Asset.  If, at any time, any
Unrestricted Subsidiary would fail to meet the foregoing requirements as an
Unrestricted Subsidiary, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes of this
 
LEGAL_US_W # 62188650.14

35

--------------------------------------------------------------------------------


Agreement and any Indebtedness of such Subsidiary shall be deemed to be incurred
by a Restricted Subsidiary as of such date.  The Managers of Borrowers may at
any time designate any Unrestricted Subsidiary to be a Restricted Subsidiary;
provided, that such designation shall be deemed to be an incurrence of
Indebtedness by a Restricted Subsidiary of any outstanding Indebtedness of such
Unrestricted Subsidiary and such designation shall only be permitted if (a) such
Indebtedness is permitted under the Interest Coverage Ratio test set forth in
Section 7.1 hereof calculated on a pro forma basis as if such designation had
occurred at the beginning of the 4-quarter reference period, and (b) no Default
or Event of Default would be in existence following such designation. Borrowers
shall be deemed to make an Investment in each Subsidiary designated as an
Unrestricted Subsidiary immediately following such designation in an amount
equal to the Investment in such Subsidiary and its subsidiaries immediately
prior to such designation.  Any such designation by the Managers of Borrowers
shall be evidenced to Agent by filing with Agent a certified copy of the
resolution of the Managers giving effect to such designation and an officers’
certificate certifying that such designation complies with the foregoing
conditions and is permitted by Section 7.1 hereof.
 
“Unsecured Notes” means the “Notes” (as such term is defined in the Unsecured
Notes Indenture).
 
“Unsecured Notes Documents” means the Unsecured Notes Indenture, the Unsecured
Notes and the “Subsidiary Guaranty” (as such term is defined in the Unsecured
Notes Indenture), in each case as such document may be amended, restated,
supplemented or otherwise modified from time to time to the extent any such
amendment, restatement, supplement or other modification is permitted hereby.
 
“Unsecured Notes Indenture” means that certain Indenture, dated as of August 6,
2009, among Parent, OED Capital Corp., DJL, DJW, OED and Unsecured Notes
Trustee.
 
“Unsecured Notes Trustee” means (a) U.S. Bank National Association, a national
association, in its capacity as trustee under the Unsecured Notes Indenture, or
(b) any successor trustee under the Unsecured Notes Indenture from time to time.
 
“Upper Tier Equity Holder” means, in the case of any Flow Through Entity, the
Equity Holder of which is, in turn, a Flow Through Entity, the Person that is
ultimately subject to tax on a net income basis on the items of taxable income,
gain, deduction, and loss of Borrowers and the Subsidiaries that are Flow
Through Entities.
 
“Voidable Transfer” has the meaning set forth in Section 17.7.
 
“Voting Stock” means Stock of any Person which at the time are entitled to vote
in the election of, as applicable, directors, Managers, members or partners
generally of such Person.
 
“Warner Land” means the 93 acres of land adjacent to Evangeline Downs acquired
by OED from Bart C. Warner pursuant to the Sale with Mortgage, dated October 24,
2003.
 
LEGAL_US_W # 62188650.14

36

--------------------------------------------------------------------------------


“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
 
“Wells Fargo Foothill” means Wells Fargo Foothill, Inc., a California
corporation, and its successors and assigns.
 
“Wholly Owned Subsidiary” means, with respect to any Person, a Subsidiary of
such Person all the Capital Stock of which (other than directors’ qualifying
shares) is owned directly or indirectly by such Person; provided, that with
respect to Borrowers, the term Wholly Owned Subsidiary shall exclude
Unrestricted Subsidiaries.
 
1.2 Accounting Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with GAAP.  When used herein, the term
“financial statements” shall include the notes and schedules thereto.  Whenever
the term “Parent” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Parent and its Subsidiaries on a
consolidated basis unless the context clearly requires otherwise.
 
1.3 Code.  Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein.
 
1.4 Construction.  Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term “including” is
not limiting, and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or.”  The words “hereof,”
“herein,” “hereby,” “hereunder,” and similar terms in this Agreement or any
other Loan Document refer to this Agreement or such other Loan Document, as the
case may be, as a whole and not to any particular provision of this Agreement or
such other Loan Document, as the case may be.  Section, subsection, clause,
schedule, and Exhibit references herein are to this Agreement unless otherwise
specified.  Any reference in this Agreement or in the other Loan Documents to
any agreement, instrument, or document shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements, thereto and thereof, as applicable
(subject to any restrictions on such alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements set forth herein).  Any reference herein to any Person shall be
construed to include such Person’s successors and assigns.  Any requirement of a
writing contained herein or in the other Loan Documents shall be satisfied by
the transmission of a Record and any Record transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.
 
1.5 Schedules and Exhibits.  All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.
 
2. LOAN AND TERMS OF PAYMENT.
 
2.1 Advances.
 
(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender, severally and not jointly, in accordance with
such
 
LEGAL_US_W # 62188650.14

37

--------------------------------------------------------------------------------


Lender’s Commitment, agrees to make advances (“Advances”) to Borrowers in an
amount at any one time outstanding not to exceed an amount equal to the lesser
of (i) the Maximum Revolver Amount, less the Letter of Credit Usage or (ii) the
Borrowing Base less the Letter of Credit Usage.  For purposes of this Agreement,
“Borrowing Base”, as of any date of determination, shall mean the result of
(y) the lesser of (i) the product of Parent’s Consolidated EBITDA for the
12 month period ending as of the last day of the most recent month for which the
Monthly Financial Report has been delivered pursuant to Section 6.3(a) times
150%, or (ii) the product of Parent’s Annualized Quarterly Consolidated EBITDA
as of the last day of the most recent month for which the Monthly Financial
Report has been delivered pursuant to Section 6.3(a) times 150%, minus (z) the
aggregate amount of reserves, if any, established by Agent under Section 2.1(b).
 
(b) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right to establish reserves in such amounts, and with respect to such
matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, against the Borrowing Base, including reserves with respect to
(i) sums that Borrowers are required to pay (such as taxes, assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and has failed to pay under any Section of this
Agreement or any other Loan Document, and (ii) amounts owing by Borrowers or
their Subsidiaries to any Person to the extent secured by a Lien on, or trust
over, any of the Collateral (other than any existing Permitted Lien set forth on
Schedule P-1 which is specifically identified thereon as entitled to have
priority over the Agent’s Liens), which Lien or trust, in the Permitted
Discretion of Agent, likely would have a priority superior to the Agent’s Liens
(such as Liens or trusts in favor of landlords, warehousemen, carriers,
mechanics, materialmen, laborers, or suppliers, or Liens or trusts for ad
valorem, excise, sales, or other taxes where given priority under applicable
law) in and to such item of the Collateral.
 
(c) The Lenders with Commitments shall not have any obligation to make
additional Advances hereunder to the extent such additional Advances would cause
the Revolver Usage to exceed the Maximum Revolver Amount.
 
(d) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement.
 
2.2 Intentionally Omitted.
 
2.3 Borrowing Procedures and Settlements.
 
(a) Procedure for Borrowing.  Each Borrowing shall be made by a written request
by an Authorized Person delivered to Agent (which notice must be received by
Agent no later than 10:00 a.m. (California time) three (3) Business Days, in the
case of a Borrowing of a LIBOR Rate Loan, and one (1) Business Day, in the case
of a Borrowing of a Base Rate Loan,  prior to the date that is the requested
Funding Date specifying (i) the amount of such Borrowing and (ii) the requested
Funding Date, which shall be a Business Day; provided, however, that in the case
of a request for Swing Loan in an amount of $1,000,000, or less, such notice
will be timely received if it is received by Agent no later than 10:00 a.m.
(California time)
 
LEGAL_US_W # 62188650.14

38

--------------------------------------------------------------------------------


on the Business Day that is the requested Funding Date).  At Agent’s election,
in lieu of delivering the above-described request in writing, any Authorized
Person may give Agent telephonic notice of such request by the required time,
with such telephonic notice to be confirmed in writing within 24 hours of the
giving of such notice.
 
(b) Agent’s Election.  Promptly after receipt of a request for a Borrowing
pursuant to Section 2.3(a), Agent shall elect, in its discretion, (i) to have
the terms of Section 2.3(c) apply to such requested Borrowing, or (ii) if the
Borrowing is for an Advance, to request Swing Lender to make a Swing Loan
pursuant to the terms of Section 2.3(d) in the amount of the requested
Borrowing; provided, however, that if Swing Lender declines in its sole
discretion to make a Swing Loan pursuant to Section 2.3(d), Agent shall elect to
have the terms of Section 2.3(c) apply to such requested Borrowing.
 
(c) Making of Loans.
 
     (i) In the event that Agent shall elect to have the terms of this
Section 2.3(c) apply to a requested Borrowing as described in Section 2.3(b),
then, promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders, not later than 1:00 p.m.
(California time) on the Business Day immediately preceding the Funding Date
applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing.  Each Lender shall make the amount of
such Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 10:00 a.m.
(California time) on the Funding Date applicable thereto.  After Agent’s receipt
of the proceeds of such Advances, upon satisfaction of the applicable conditions
precedent set forth in Section 3 hereof, Agent shall make the proceeds thereof
available to Borrowers on the applicable Funding Date by transferring
immediately available funds equal to such proceeds received by Agent to the
applicable Borrower’s Designated Account; provided, however, that, subject to
the provisions of Section 2.3(i), Agent shall not request any Lender to make,
and no Lender shall have the obligation to make, any Advance if Agent shall have
actual knowledge that one or more of the applicable conditions precedent set
forth in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing unless such condition has been waived.
 
      (ii) Unless Agent receives notice from a Lender on or prior to the Closing
Date or, with respect to any Borrowing after the Closing Date, at least
1 Business Day prior to the date of such Borrowing, that such Lender will not
make available as and when required hereunder to Agent for the account of
Borrowers the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may
assume that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrowers on
such date a corresponding amount.  If and to the extent any Lender shall not
have made its full amount available to Agent in immediately available funds and
Agent in such circumstances has made available to Borrowers such
 
LEGAL_US_W # 62188650.14

39

--------------------------------------------------------------------------------


amount, that Lender shall on the Business Day following such Funding Date make
such amount available to Agent, together with interest at the Defaulting Lender
Rate for each day during such period.  A notice submitted by Agent to any Lender
with respect to amounts owing under this subsection shall be conclusive, absent
manifest error.  If such amount is so made available, such payment to Agent
shall constitute such Lender’s Advance on the date of Borrowing for all purposes
of this Agreement.  If such amount is not made available to Agent on the
Business Day following the Funding Date, Agent will notify Borrowers of such
failure to fund and, upon demand by Agent, Borrowers shall pay such amount to
Agent for Agent’s account, together with interest thereon for each day elapsed
since the date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Advances composing such Borrowing.  The failure of
any Lender to make any Advance on any Funding Date shall not relieve any other
Lender of any obligation hereunder to make an Advance on such Funding Date, but
no Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on any Funding Date.
 
     (iii) Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrowers to Agent for the Defaulting Lender’s benefit, and, in
the absence of such transfer to the Defaulting Lender, Agent shall transfer any
such payments to each other non-Defaulting Lender member of the Lender Group
ratably in accordance with their Commitments (but only to the extent that such
Defaulting Lender’s Advance was funded by the other members of the Lender Group)
or, if so directed by any Borrower and if no Default or Event of Default had
occurred and is continuing (and to the extent such Defaulting Lender’s Advance
was not funded by the Lender Group), retain same to be re-advanced to Borrowers
as if such Defaulting Lender had made Advances to Borrowers.  Subject to the
foregoing, Agent may hold and, in its Permitted Discretion, re-lend to Borrowers
for the account of such Defaulting Lender the amount of all such payments
received and retained by Agent for the account of such Defaulting
Lender.  Solely for the purposes of voting or consenting to matters with respect
to the Loan Documents which require the consent of all Lenders, such Defaulting
Lender shall be deemed not to be a “Lender” and such Lender’s Commitment shall
be deemed to be zero. This Section shall remain effective with respect to such
Defaulting Lender until (w) the Obligations under this Agreement shall have been
declared or shall have become immediately due and payable, (x) the
non-Defaulting Lenders, Agent, and Borrowers shall have waived such Defaulting
Lender’s default in writing, (y) such Defaulting Lender shall no longer be a
Lender hereunder in accordance with and pursuant to the terms of Section 15.2
hereof, or (z) the Defaulting Lender makes its Pro Rata Share of the applicable
Advance and pays to Agent all amounts owing by Defaulting Lender in respect
thereof. The operation of this Section shall not be construed to increase or
otherwise affect the Commitment of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by Borrowers of
their duties and obligations hereunder to Agent or to the Lenders other than
such Defaulting Lender.  Any such failure to fund by any Defaulting
 
LEGAL_US_W # 62188650.14

40

--------------------------------------------------------------------------------


Lender shall constitute a material breach by such Defaulting Lender of this
Agreement and such Defaulting Lender may be permanently replaced or terminated
as a Lender hereunder in accordance with and pursuant to the terms of Section
15.2 hereof; provided further, however, that any such permanent replacement of
any such Defaulting Lender or termination of such Defaulting Lender as a Lender
hereunder shall not be deemed to constitute a waiver of any of the Lender
Group’s or Borrowers’ rights or remedies against any such Defaulting Lender
arising out of or in relation to such failure to fund.
 
(d) Making of Swing Loans.
 
       (i) In the event Agent shall elect, with the consent of Swing Lender, as
a Lender, to have the terms of this Section 2.3(d) apply to a requested
Borrowing as described in Section 2.3(b), Swing Lender as a Lender shall make
such Advance in the amount of such Borrowing (any such Advance made solely by
Swing Lender as a Lender pursuant to this Section 2.3(d) being referred to as a
“Swing Loan” and such Advances being referred to collectively as “Swing Loans”)
available to Borrowers on the Funding Date applicable thereto by transferring
immediately available funds to the applicable Borrower’s Designated Account;
provided that, notwithstanding anything to the contrary contained in this
Section 2.3(d), the aggregate principal amount of Swing Loans outstanding at any
one time shall not exceed $5,000,000; provided that if any Lender is an Impacted
Lender, the Swing Lender shall have no obligation to fund a Swing Loan unless
such Impacted Lender or Borrowers have entered into arrangements reasonably
satisfactory to Agent and the Swing Lender to eliminate any funding risk
associated with the Impacted Lender.  Each Swing Loan shall be deemed to be an
Advance hereunder and shall be subject to all the terms and conditions
applicable to other Advances, except that no such Swing Loan shall be eligible
to be a LIBOR Rate Loan and all payments on any Swing Loan shall be payable to
Swing Lender as a Lender solely for its own account (and for the account of the
holder of any participation interest with respect to such Swing Loan).  Subject
to the provisions of Section 2.3(i), Agent shall not request Swing Lender as a
Lender to make, and Swing Lender as a Lender shall not make, any Swing Loan if
Agent has actual knowledge that one or more of the applicable conditions
precedent set forth in Section 3 will not be satisfied on the requested Funding
Date for the applicable Borrowing unless such condition has been waived.  Swing
Lender as a Lender shall not otherwise be required to determine whether the
applicable conditions precedent set forth in Section 3 have been satisfied on
the Funding Date applicable thereto prior to making, in its sole discretion, any
Swing Loan.
 
       (ii) The Swing Loans shall be secured by the Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Advances that are Base Rate Loans.
 
LEGAL_US_W # 62188650.14

41

--------------------------------------------------------------------------------


(e) Agent Advances.
 
       (i) Agent hereby is authorized by Borrowers and the Lenders, from time to
time in Agent’s sole discretion, (1) after the occurrence and during the
continuance of a Default or an Event of Default, or (2) at any time that any of
the other applicable conditions precedent set forth in Section 3 have not been
satisfied, to make Advances to Borrowers on behalf of the Lenders that Agent, in
its Permitted Discretion deems necessary or desirable (A) to preserve or protect
the Collateral, or any portion thereof, (B) to enhance the likelihood of
repayment of the Obligations, or (C) to pay any other amount chargeable to
Borrowers pursuant to the terms of this Agreement, including Lender Group
Expenses and the costs, fees, and expenses described in Section 10 (any of the
Advances described in this Section 2.3(e) shall be referred to as “Agent
Advances”); provided, that notwithstanding anything to the contrary contained in
this Section 2.3(e), the aggregate principal amount of Agent Advances
outstanding at any one time shall not exceed $2,000,000.  Each Agent Advance is
an Advance hereunder and shall be subject to all the terms and conditions
applicable to other Advances, except that all payments thereon shall be payable
to Agent solely for its own account (and for the account of the holder of any
participation interest with respect to such Agent Advance).
 
       (ii) The Agent Advances shall be repayable on demand and secured by the
Agent’s Liens granted to Agent under the Loan Documents, shall constitute
Advances and Obligations hereunder, and shall bear interest at the rate
applicable from time to time to Advances.
 
(f) Settlement.  It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Advances.  Such agreement notwithstanding, Agent, Swing
Lender, and the Lenders agree (which agreement shall not be for the benefit of
or enforceable by Borrowers) that in order to facilitate the administration of
this Agreement and the other Loan Documents, settlement among them as to the
Advances, the Swing Loans, and the Agent Advances shall take place on a periodic
basis in accordance with the following provisions:
 
       (i) Agent shall request settlement (“Settlement”) with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent, (1) on
behalf of Swing Lender, with respect to the outstanding Swing Loans, (2) for
itself, with respect to each Agent Advance, and (3) with respect to Collections
of Borrowers or their Subsidiaries received, as to each by notifying the Lenders
by telecopy, telephone, or other similar form of transmission, of such requested
Settlement, no later than 1:00 p.m. (California time) on the Business Day
immediately prior to the date of such requested Settlement (the date of such
requested Settlement being the “Settlement Date”).  Such notice of a Settlement
Date shall include a summary statement of the amount of outstanding Advances,
Swing Loans and Agent Advances, as applicable, for the period since the prior
Settlement Date.  Subject to the terms and conditions contained herein
(including Section 2.3(c)(iii)):  (y) if a Lender’s balance of the Advances
(including Swing
 
LEGAL_US_W # 62188650.14

42

--------------------------------------------------------------------------------


Loans and Agent Advances) exceeds such Lender’s Pro Rata Share of the Advances
(including Swing Loans and Agent Advances) as of a Settlement Date, then Agent
shall, by no later than 12:00 p.m. (California time) on the Settlement Date,
transfer in immediately available funds to the account of such Lender as such
Lender may designate, an amount such that each such Lender shall, upon receipt
of such amount, have as of the Settlement Date, its Pro Rata Share of the
Advances (including Swing Loans and Agent Advances); and (z) if a Lender’s
balance of the Advances (including Swing Loans and Agent Advances) is less than
such Lender’s Pro Rata Share of the Advances (including Swing Loans and Agent
Advances) as of a Settlement Date, such Lender shall, by no later than
12:00 p.m. (California time) on the Settlement Date, transfer in immediately
available funds to the Agent’s Account, an amount such that each such Lender
shall, upon transfer of such amount, have as of the Settlement Date, its Pro
Rata Share of the Advances (including Swing Loans and Agent Advances).  Such
amounts made available to Agent under clause (z) of the immediately preceding
sentence shall be applied against the amounts of the applicable Swing Loans or
Agent Advances and, together with the portion of such Swing Loans or Agent
Advances representing Swing Lender’s Pro Rata Share thereof, shall constitute
Advances of such Lenders.  If any such amount is not made available to Agent by
any Lender on the Settlement Date applicable thereto to the extent required by
the terms hereof, Agent shall be entitled to recover for its account such amount
on demand from such Lender together with interest thereon at the Defaulting
Lender Rate.
 
       (ii) In determining whether a Lender’s balance of the Advances, Swing
Loans and Agent Advances is less than, equal to, or greater than such Lender’s
Pro Rata Share of the Advances, Swing Loans and Agent Advances as of a
Settlement Date, Agent shall, as part of the relevant Settlement, apply to such
balance the portion of payments actually received in good funds by Agent with
respect to principal, interest, fees payable by Borrowers and allocable to the
Lenders hereunder, and proceeds of Collateral.  To the extent that a net amount
is owed to any such Lender after such application, such net amount shall be
distributed by Agent to that Lender as part of such next Settlement.
 
       (iii) Between Settlement Dates, Agent, to the extent no Agent Advances or
Swing Loans are outstanding, may pay over to Swing Lender any payments received
by Agent, that, in accordance with the terms of this Agreement would be applied
to the reduction of the Advances, for application to Swing Lender’s Pro Rata
Share of the Advances.  If, as of any Settlement Date, Collections of Borrowers
or their Subsidiaries received since the then immediately preceding Settlement
Date have been applied to Swing Lender’s Pro Rata Share of the Advances other
than to Swing Loans, as provided for in the previous sentence, Swing Lender
shall pay to Agent for the accounts of the Lenders, and Agent shall pay to the
Lenders, to be applied to the outstanding Advances of such Lenders, an amount
such that each Lender shall, upon receipt of such amount, have, as of such
Settlement Date, its Pro Rata Share of the Advances.  During the period between
Settlement Dates, Swing Lender with
 
LEGAL_US_W # 62188650.14

43

--------------------------------------------------------------------------------


respect to Swing Loans, Agent with respect to Agent Advances, and each Lender
(subject to the effect of letter agreements between Agent and individual
Lenders) with respect to the Advances other than Swing Loans and Agent Advances,
shall be entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by Swing Lender, Agent, or the
Lenders, as applicable.
 
(g) Notation.  Agent shall record on its books the principal amount of the
Advances owing to each Lender, including the Swing Loans owing to Swing Lender,
and Agent Advances owing to Agent, and the interests therein of each Lender,
from time to time, such records constituting conclusive evidence, absent
manifest error, of the accuracy of the information contained therein.  In
addition, each Lender is authorized, at such Lender’s option, to note the date
and amount of each payment or prepayment of principal of such Lender’s Advances
in its books and records, including computer records, such books and records
constituting conclusive evidence, absent manifest error, of the accuracy of the
information contained therein.
 
(h) Lenders’ Failure to Perform.  All Advances (other than Swing Loans and Agent
Advances) shall be made by the Lenders contemporaneously and in accordance with
their Pro Rata Shares.  It is understood that (i) no Lender shall be responsible
for any failure by any other Lender to perform its obligation to make any
Advance (or other extension of credit) hereunder, nor shall any Commitment of
any Lender be increased or decreased as a result of any failure by any other
Lender to perform its obligations hereunder, and (ii) no failure by any Lender
to perform its obligations hereunder shall excuse any other Lender from its
obligations hereunder.
 
(i) [Intentionally Omitted].
 
2.4 Payments.
 
(a) Payments by Borrowers.
 
       (i) Except as otherwise expressly provided herein, all payments by
Borrowers shall be made to Agent’s Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 11:00 a.m.
(California time) on the date specified herein.  Any payment received by Agent
later than 11:00 a.m. (California time), shall be deemed to have been received
on the following Business Day and any applicable interest or fee shall continue
to accrue until such following Business Day.
 
       (ii) Unless Agent receives notice from any Borrower prior to the date on
which any payment is due to the Lenders that Borrowers will not make such
payment in full as and when required, Agent may assume that Borrowers have made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender.  If and to the extent Borrowers do not make
such payment in full to Agent on the date when due, each Lender
LEGAL_US_W # 62188650.14

44

--------------------------------------------------------------------------------


severally shall repay to Agent on demand such amount distributed to such Lender,
together with interest thereon at the Defaulting Lender Rate for each day from
the date such amount is distributed to such Lender until the date repaid.
 
(b) Apportionment, Application and Reversal of Payments.
 
        (i) Except as otherwise provided with respect to Defaulting Lenders and
except as otherwise provided in the Loan Documents (and letter agreements
between Agent and individual Lenders), aggregate principal and interest payments
shall be apportioned ratably among the Lenders (according to the unpaid
principal balance of the Obligations to which such payments relate held by each
Lender, after giving effect to any letter agreements between Agent and
individual Lenders) and payments of fees and expenses (other than fees or
expenses that are for Agent’s separate account), shall be apportioned ratably
among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee relates.  All payments shall be remitted to
Agent and all such payments (other than payments received while no Default or
Event of Default has occurred and is continuing and which relate to the payment
of principal or interest of specific Obligations or which relate to the payment
of specific fees), and all proceeds of Collateral received by Agent shall be
applied as follows:
 
(A)           first, to pay any Lender Group Expenses then due to Agent under
the Loan Documents, until paid in full,
 
(B)           second, to pay any Lender Group Expenses then due to the Lenders
under the Loan Documents, on a ratable basis, until paid in full,
 
(C)           Intentionally Omitted.
 
(D)           fourth, to pay any fees then due to any or all of the Lenders
(after giving effect to any letter agreements between Agent and individual
Lenders) under the Loan Documents, on a ratable basis, until paid in full,
 
(E)           Intentionally Omitted.
 
(F)           sixth, ratably to pay interest due in respect of the Advances
(other than Agent Advances) and the Swing Loans, until paid in full,
 
(G)           Intentionally Omitted.
 
(H)           Intentionally Omitted,
 
(I)           ninth, to pay the principal of all Swing Loans until paid in full,
 
(K)           tenth, so long as no Event of Default has occurred and is
continuing, to pay principal of all Advances until paid in full,
 
(K)           eleventh, if an Event of Default has occurred and is continuing,
ratably (i) to pay the principal of all Advances until paid in full and (ii) to
Agent, to be held by Agent, for the ratable benefit of Agent and those Lenders
having a Commitment, as cash collateral in an amount up to 105% of the then
extant Letter of Credit Usage until paid in full,
 
LEGAL_US_W # 62188650.14

45

--------------------------------------------------------------------------------


(L)           twelfth, if an Event of Default has occurred and is continuing, to
pay any other Obligations, and
 
(M)           thirteenth, to Borrowers (to be wired to the Designated Account)
or such other Person entitled thereto under applicable law.
 
       (ii) In each instance, so long as no Default or Event of Default has
occurred and is continuing, this Section 2.4(b) shall not be deemed to apply to
any payment by Borrowers specified by Borrowers to be for the payment of
specific Obligations then due and payable (or prepayable) under any provision of
this Agreement.
 
       (iii) For purposes of the foregoing, “paid in full” means payment of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not the
same would be or is allowed or disallowed in whole or in part in any Insolvency
Proceeding.
 
       (iv) In the event of a direct conflict between the priority provisions of
this Section 2.4 and other provisions contained in any other Loan Document, it
is the intention of the parties hereto that such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other.  In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.4 shall control and govern.
 
2.5 Overadvances.  If, at any time or for any reason, the amount of Obligations
owed by Borrowers to the Lender Group pursuant to Sections 2.1(a) and 2.12 is
greater than either the Dollar or percentage limitations set forth in
Sections 2.1(a) or 2.12 (an “Overadvance”), Borrowers immediately shall pay to
Agent, in cash, the amount of such excess, which amount shall be used by Agent
to reduce the Obligations in accordance with the priorities set forth in
Section 2.4(b).  In addition, Borrowers hereby promise to pay the Obligations
(including principal, interest, fees, costs, and expenses) in Dollars in full to
Agent as and when due and payable under the terms of this Agreement and the
other Loan Documents.
 
2.6 Interest:  Rates, Payments, and Calculations.
 
(a) Interest Rates.  Except as provided in clause (c) below, all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account
 
LEGAL_US_W # 62188650.14

46

--------------------------------------------------------------------------------


pursuant to the terms hereof shall bear interest on the Daily Balance thereof,
at Borrower’s option in accordance with Section 2.16, as follows:  (i) if the
relevant Obligation is an Advance that is a LIBOR Rate Loan, at a per annum rate
equal to the LIBOR Rate plus the Applicable Margin and (ii) otherwise, at a per
annum rate equal to the Base Rate plus the Applicable Margin. The foregoing
notwithstanding, at no time shall any portion of the Obligations bear interest
on the Daily Balance thereof at a per annum rate less than 6.00%.  To the extent
that interest accrued hereunder at the rate set forth herein would be less than
the foregoing minimum applicable daily rate, the interest rate chargeable
hereunder for any such day automatically shall be deemed increased to the
minimum rate.
 
(b) Letter of Credit Fee.  Borrowers shall pay Agent (for the ratable benefit of
the Lenders, subject to any letter agreement between Agent and individual
Lenders) a Letter of Credit fee (in addition to the charges, commissions, fees,
and costs set forth in Section 2.12(e)) which shall accrue at a rate equal to
the Applicable Margin with respect to Letters of Credit times the Daily Balance
of the undrawn amount of all outstanding Letters of Credit.
 
(c) Default Rate.  Upon the occurrence and during the continuation of an Event
of Default (and at the election of Agent or the Required Lenders), (i) all
Obligations (except for undrawn Letters of Credit) that have been charged to the
Loan Account pursuant to the terms hereof shall bear interest on the Daily
Balance thereof at a per annum rate equal to 2 percentage points above the per
annum rate otherwise applicable hereunder, and the Letter of Credit fee provided
for above shall be increased to 2 percentage points above the per annum rate
otherwise applicable hereunder.
 
(d) Payment.  Interest on Base Rate Loans, Letter of Credit fees, and all other
fees payable hereunder shall be due and payable, in arrears, on the first day of
each month at any time that Obligations or obligation to extend credit hereunder
are outstanding.  Interest on LIBOR Rate Loans shall be due and payable, in
arrears, on the last day of each Interest Period therefor; provided that, if the
Interest Period for such Advance is greater than 3 months, then interest thereon
shall be due and payable on each 3 month anniversary of such Advance.  Borrowers
hereby authorize Agent, from time to time, without prior notice to Borrowers, to
charge such interest and fees, all Lender Group Expenses (as and when incurred),
the charges, commissions, fees and costs provided for in Section 2.12(e) (as and
when accrued or incurred), the fees and costs provided for in Section 2.11 (as
and when accrued or incurred), and all other payments as and when due and
payable under any Loan Document to Borrowers’ Loan Account, which amounts
thereafter shall constitute Advances hereunder and shall accrue interest at the
rate then applicable to Advances hereunder.  Any interest not paid when due
shall be compounded by being charged to Borrowers’ Loan Account and shall
thereafter constitute Advances hereunder and shall accrue interest at the rate
then applicable to Advances that are Base Rate Loans hereunder.
 
(e) Computation.  All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year for the actual number of days
elapsed.  In the event the Base Rate is changed from time to time hereafter, the
rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.
 
LEGAL_US_W # 62188650.14

47

--------------------------------------------------------------------------------


(f) Intent to Limit Charges to Maximum Lawful Rate.  In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable.  Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.
 
2.7 [Intentionally Omitted].
 
2.8 Crediting Payments.  The receipt of any payment item by Agent shall not be
considered a payment on account unless such payment item is a wire transfer of
immediately available federal funds made to the Agent’s Account or unless and
until such payment item is honored when presented for payment.  Should any
payment item not be honored when presented for payment, then Borrowers shall be
deemed not to have made such payment and interest shall be calculated
accordingly.  Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into the
Agent’s Account on a Business Day on or before 11:00 a.m. (California time).  If
any payment item is received into the Agent’s Account on a non-Business Day or
after 11:00 a.m. (California time) on a Business Day, it shall be deemed to have
been received by Agent as of the opening of business on the immediately
following Business Day.
 
2.9 Designated Account.  Agent is authorized to make the Advances and Agent is
authorized to issue the Letters of Credit under this Agreement based upon
telephonic or other instructions received from anyone purporting to be an
Authorized Person, or without instructions if pursuant to Section 2.6(d).  Each
Borrower agrees to establish and maintain the Designated Account of such
Borrower with the Designated Account Bank for the purpose of receiving the
proceeds of the Advances requested by such Borrower and made by Agent or the
Lenders hereunder.  A Borrower may add or replace the Designated Account Bank or
the Designated Account on 30 days’ prior written notice to Agent; provided,
however, that (i) such prospective Designated Account Bank shall be satisfactory
to Agent and Agent shall have consented in writing in advance to the opening of
such Designated Account with the prospective Designated Account Bank, and
(ii) prior to the time of the opening of such Designated Account, Borrowers and
such prospective Designated Account Bank shall have executed and delivered to
Agent a Control Agreement.  Unless otherwise agreed by Agent and Borrowers, any
Advance, Agent Advance or Swing Loan requested by Borrowers and made by Agent or
the Lenders hereunder shall be made to the applicable Borrower’s Designated
Account.
 
2.10 Maintenance of Loan Account; Statements of Obligations.  Agent shall
maintain an account on its books in the name of Borrowers (the “Loan Account”)
on which Borrowers will be charged with all Advances (including Agent Advances
and Swing Loans) made by Agent, Swing Lender or the Lenders to Borrowers or for
Borrowers’ account, the Letters of Credit issued by Agent for Borrowers’
account, and with all other payment Obligations
 
LEGAL_US_W # 62188650.14

48

--------------------------------------------------------------------------------


hereunder or under the other Loan Documents, including, accrued interest, fees
and expenses, and Lender Group Expenses.  In accordance with Section 2.8, the
Loan Account will be credited with all payments received by Agent from Borrowers
or for Borrowers’ account.  Agent shall render statements regarding the Loan
Account to Borrowers, including principal, interest, fees, and including an
itemization of all charges and expenses constituting Lender Group Expenses
owing, and such statements shall be conclusively presumed to be correct and
accurate and constitute an account stated between Borrowers and the Lender Group
unless, within 30 days after receipt thereof by Borrowers, a Borrower shall
deliver to Agent written objection thereto describing the error or errors
contained in any such statements.
 
2.11 Fees.  Borrowers shall pay to Agent the following fees and charges, which
fees and charges shall be non-refundable when paid (irrespective of whether this
Agreement is terminated thereafter):
 
(a) Fee Letter Fees.  As and when due and payable under the terms of the Fee
Letter, Borrowers shall pay to Agent the fees set forth in the Fee Letter,
 
(b) Audit, Appraisal, and Valuation Charges.  For the separate account of Agent,
audit, appraisal, and valuation fees and charges as follows, (i) a fee of $850
per day, per auditor, plus out-of-pocket expenses for each financial audit of a
Borrower performed by personnel employed by Agent, (ii) a fee of $1,500 per day
per appraiser, plus out-of-pocket expenses, for each appraisal of the Collateral
performed by personnel employed by Agent, and (iii) the actual charges paid or
incurred by Agent if it elects to employ the services of one or more third
Persons to perform financial audits of Borrowers, to appraise the Collateral, or
any portion thereof, or to assess a Borrower’s business valuation, provided that
so long as no Event of Default has occurred in any 12 consecutive month period,
Borrowers shall not be obligated to reimburse Agent for the costs and expenses
of more than 21 audit days in any such 12 consecutive month period, and
 
(c) Unused Line Fee.  On the first day of each quarter during the term of this
Agreement, an unused line fee payable quarterly in arrears (for the account of
the Lenders in accordance with their Pro Rata Shares of the Commitment) in an
amount equal to 0.625% per annum times the result of (x) the Maximum Revolver
Amount, less (y) the sum of (1) the average Daily Balance of Advances that were
outstanding during the immediately preceding quarter, plus (2) the average Daily
Balance of the Letter of Credit Usage during the immediately preceding quarter.
 
2.12 Letters of Credit.
 
(a) Subject to the terms and conditions of this Agreement, Agent agrees to issue
letters of credit for the account of Borrowers (each, an “L/C”) or to purchase
participations or execute indemnities or reimbursement obligations (each such
undertaking, an “L/C Undertaking”) with respect to letters of credit issued by
an Underlying Issuer (as of the Closing Date, the prospective Underlying Issuer
is to be Wells Fargo) for the account of Borrowers.  To request the issuance of
an L/C or an L/C Undertaking (or the amendment, renewal, or extension of an
outstanding L/C or L/C Undertaking), a Borrower shall hand deliver or telecopy
(or transmit by electronic communication, if arrangements for doing so have been
 
LEGAL_US_W # 62188650.14

49

--------------------------------------------------------------------------------


approved by Agent) to Agent (reasonably in advance of the requested date of
issuance, amendment, renewal, or extension) a notice requesting the issuance of
an L/C or L/C Undertaking, or identifying the L/C or L/C Undertaking to be
amended, renewed, or extended, the date of issuance, amendment, renewal, or
extension, the date on which such L/C or L/C Undertaking is to expire, the
amount of such L/C or L/C Undertaking, the name and address of the beneficiary
thereof (or of the Underlying Letter of Credit, as applicable), and such other
information as shall be necessary to prepare, amend, renew, or extend such L/C
or L/C Undertaking.  If requested by Agent, Borrowers also shall be an applicant
under the application with respect to any Underlying Letter of Credit that is to
be the subject of an L/C Undertaking.  Agent shall have no obligation to issue a
Letter of Credit if any of the following would result after giving effect to the
requested Letter of Credit:
 
       (i) the Letter of Credit Usage would exceed the Borrowing Base less the
then extant amount of outstanding
Advances, or
 
       (ii) the Letter of Credit Usage would exceed $10,000,000, or
 
       (iii) the Letter of Credit Usage would exceed the Maximum Revolver Amount
less the then extant amount
of outstanding Advances;
 
provided if any Lender is an Impacted Lender, Agent shall have no obligation to
issue a Letter of Credit unless such Impacted Lender or Borrowers have entered
into arrangements reasonably satisfactory to Agent to eliminate any funding risk
with respect to such Impacted Lender.
 
Borrowers and Agent acknowledge and agree that certain Underlying Letters of
Credit may be issued to support letters of credit that already are outstanding
as of the Closing Date.  Each Letter of Credit (and corresponding Underlying
Letter of Credit) shall be in form and substance acceptable to Agent (in the
exercise of its Permitted Discretion), including the requirement that the
amounts payable thereunder must be payable in Dollars.  If Agent is obligated to
advance funds under a Letter of Credit, Borrowers shall immediately reimburse
such L/C Disbursement to Agent by paying to Agent an amount equal to such L/C
Disbursement not later than 11:00 a.m., California time, on the date that such
L/C Disbursement is made, if any Borrower shall have received written or
telephonic notice of such L/C Disbursement prior to 10:00 a.m., California time,
on such date, or, if such notice has not been received by any Borrower prior to
such time on such date, then not later than 11:00 a.m., California time, on the
(i) Business Day that any Borrower receives such notice, if such notice is
received prior to 10:00 a.m., California time, on the date of receipt, and, in
the absence of such reimbursement, the L/C Disbursement immediately and
automatically shall be deemed to be an Advance hereunder and, thereafter, shall
bear interest at the rate then applicable to Advances under Section 2.6.  To the
extent an L/C Disbursement is deemed to be an Advance hereunder, Borrowers’
obligation to reimburse such L/C Disbursement shall be discharged and replaced
by the resulting Advance.
 
(b) Promptly following receipt of a notice of L/C Disbursement pursuant to
Section 2.12(a), each Lender agrees to fund its Pro Rata Share of any Advance
deemed made pursuant to the foregoing subsection on the same terms and
conditions as if Borrowers had requested such Advance and Agent shall promptly
pay to Agent the amounts so
 
LEGAL_US_W # 62188650.14

50

--------------------------------------------------------------------------------


received by it from the Lenders.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of Agent or the Lenders with Commitment, Agent shall
be deemed to have granted to each Lender, and each Lender shall be deemed to
have purchased, a participation in each Letter of Credit, in an amount equal to
its Pro Rata Share of the Risk Participation Liability of such Letter of Credit,
and each such Lender agrees to pay to Agent, for the account of Agent, such
Lender’s Pro Rata Share of any payments made by Agent under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to Agent, for the account of
Agent, such Lender’s Pro Rata Share of each L/C Disbursement made by Agent and
not reimbursed by Borrowers on the date due as provided in clause (a) of this
Section, or of any reimbursement payment required to be refunded to Borrowers
for any reason.  Each Lender acknowledges and agrees that its obligation to
deliver to Agent, for the account of Agent, an amount equal to its respective
Pro Rata Share of each L/C Disbursement made by Agent pursuant to this
Section 2.12(b) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3
hereof.  If any such Lender fails to make available to Agent the amount of such
Lender’s Pro Rata Share of each L/C Disbursement made by Agent in respect of
such Letter of Credit as provided in this Section, such Lender shall be deemed
to be a Defaulting Lender and Agent (for the account of Agent) shall be entitled
to recover such amount on demand from such Lender together with interest thereon
at the Defaulting Lender Rate until paid in full.
 
(c) Each Borrower hereby agrees to indemnify, save, defend, and hold Agent
harmless from any loss, cost, expense, or liability, and reasonable attorneys
fees incurred by Agent arising out of or in connection with any Letter of
Credit; provided, however, that no Borrower shall be obligated hereunder to
indemnify for any loss, cost, expense, or liability that is caused by the gross
negligence or willful misconduct of Agent.  Each Borrower agrees to be bound by
the Underlying Issuer’s regulations and interpretations of any Underlying Letter
of Credit or by Agent’s interpretations of any L/C issued by Agent to or for
such Borrower’s account, even though this interpretation may be different from
such Borrower’s own, and each Borrower understands and agrees that Agent shall
not be liable for any error, negligence, or mistake, whether of omission or
commission, in following Borrowers’ instructions or those contained in the
Letter of Credit or any modifications, amendments, or supplements thereto.  Each
Borrower understands that the L/C Undertakings may require Agent to indemnify
the Underlying Issuer for certain costs or liabilities arising out of claims by
Borrowers against such Underlying Issuer.  Each Borrower hereby agrees to
indemnify, save, defend, and hold Agent harmless with respect to any loss, cost,
expense (including reasonable attorneys fees), or liability incurred by Agent
under any L/C Undertaking as a result of Agent’s indemnification of any
Underlying Issuer; provided, however, that no Borrower shall be obligated
hereunder to indemnify for any loss, cost, expense, or liability that is caused
by the gross negligence or willful misconduct of Agent.
 
(d) Each Borrower hereby authorizes and directs any Underlying Issuer to deliver
to Agent all instruments, documents, and other writings and property received by
such Underlying Issuer pursuant to such Underlying Letter of Credit and to
accept and rely upon Agent’s instructions with respect to all matters arising in
connection with such Underlying Letter of Credit and the related application.
 
LEGAL_US_W # 62188650.14

51

--------------------------------------------------------------------------------


(e) Any and all charges, commissions, fees, and costs incurred by Agent relating
to Underlying Letters of Credit shall be Agent Expenses for purposes of this
Agreement and immediately shall be reimbursable by Borrowers to Agent for the
account of Agent; it being acknowledged and agreed by each Borrower that, as of
the Closing Date, the issuance charge imposed by the prospective Underlying
Issuer is .850% per annum times the face amount of each Underlying Letter of
Credit, that such issuance charge may be changed from time to time, and that the
Underlying Issuer also imposes a schedule of charges for amendments, extensions,
drawings, and renewals.
 
(f) If by reason of (i) any change in any applicable law, treaty, rule, or
regulation or any change in the interpretation or application thereof by any
Governmental Authority, or (ii) compliance by the Underlying Issuer or Agent
with any direction, request, or requirement (irrespective of whether having the
force of law) of any Governmental Authority or monetary authority:
 
       (i) any reserve, deposit, or similar requirement is or shall be imposed
or modified in respect of any Letter of Credit issued hereunder, or
 
       (ii) there shall be imposed on the Underlying Issuer or Agent any other
condition regarding any Underlying Letter of Credit or any Letter of Credit
issued pursuant hereto;
 
and the result of the foregoing is to increase, directly or indirectly, the cost
to Agent of issuing, making, guaranteeing, or maintaining any Letter of Credit
or to reduce the amount receivable in respect thereof by Agent, then, and in any
such case, Agent may, at any time within a reasonable period after the
additional cost is incurred or the amount received is reduced, notify any
Borrower, and Borrowers shall pay on demand such amounts as Agent may specify to
be necessary to compensate Agent for such additional cost or reduced receipt,
together with interest on such amount from the date of such demand until payment
in full thereof at the rate then applicable to Advances that are Base Rate Loans
hereunder.  The determination by Agent of any amount due pursuant to this
Section, as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.
 
(g) The letters of credit described on Schedule 2.12 hereto shall be deemed
Letters of Credit issued pursuant to this Section 2.12.
 
2.13 Registered Notes. Agent agrees to record each Advance on the Register
referenced in Section 14.1(h).  Each Advance recorded on the Register (each a
“Registered Loan”) may not be evidenced by promissory notes other than
Registered Notes (as defined below).  Upon the registration of any Advance,
Borrowers agree at the request of any Lender, to execute and deliver to such
Lender a promissory note, in conformity with the terms of this Agreement, in
registered form to evidence such Registered Loan, in form and substance
reasonably satisfactory to such Lender, and registered as provided in
Section 14.1(h) (a “Registered Note”), payable to the order of such Lender and
otherwise duly completed, provided that any Registered Note issued to evidence
Advances shall be issued in the principal amount of the applicable Lender’s
Commitment.  Once recorded on the Register, each Advance may not be
 
LEGAL_US_W # 62188650.14

52

--------------------------------------------------------------------------------


removed from the Register so long as it remains outstanding, and a Registered
Note may not be exchanged for a promissory note that it is not a Registered
Note.
 
2.14 Capital Requirements.  If, after the date hereof, any Lender determines
that (i) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies, or any
change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request, or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), will have the effect of reducing the return on such Lender’s
or such holding company’s capital as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify Borrowers and Agent thereof.  Following receipt of such
notice, Borrowers agree to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 90 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error).  In determining such amount,
such Lender may use any reasonable averaging and attribution methods.
 
2.15 Joint and Several Liability of Borrowers.
 
(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by Agent and the Lenders under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.
 
(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including, without limitation, any Obligations
arising under this Section 2.15), it being the intention of the parties hereto
that all the Obligations shall be the joint and several obligations of each
Person composing Borrowers without preferences or distinction among them.
 
(c) If and to the extent that any of Borrowers shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Persons composing Borrowers will make such payment with respect to, or
perform, such Obligation.
 
(d) The Obligations of each Person composing Borrowers under the provisions of
this Section 2.15 constitute the absolute and unconditional, full recourse
Obligations of each Person composing Borrowers enforceable against each such
Borrower to the
 
LEGAL_US_W # 62188650.14

53

--------------------------------------------------------------------------------


full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Agreement or any other circumstances
whatsoever.
 
(e) Except as otherwise expressly provided in this Agreement, each Person
composing Borrowers hereby waives notice of acceptance of its joint and several
liability, notice of any Advances or Letters of Credit issued under or pursuant
to this Agreement, notice of the occurrence of any Default, Event of Default, or
of any demand for any payment under this Agreement, notice of any action at any
time taken or omitted by Agent or the Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement).  Each Person composing Borrowers hereby assents to,
and waives notice of, any extension or postponement of the time for the payment
of any of the Obligations, the acceptance of any payment of any of the
Obligations, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by Agent or the Lenders at any time or times in
respect of any default by any Person composing Borrowers in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by Agent or the Lenders in respect of
any of the Obligations, and the taking, addition, substitution or release, in
whole or in part, at any time or times, of any security for any of the
Obligations or the addition, substitution or release, in whole or in part, of
any Person composing Borrowers.  Without limiting the generality of the
foregoing, each Borrower assents to any other action or delay in acting or
failure to act on the part of Agent or the Lenders with respect to the failure
by any Person composing Borrowers to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 2.15 afford grounds for terminating, discharging or relieving any Person
composing Borrowers, in whole or in part, from any of its Obligations under this
Section 2.15, it being the intention of each Person composing Borrowers that, so
long as any of the Obligations hereunder remain unsatisfied, the Obligations of
such Person composing Borrowers under this Section 2.15 shall not be discharged
except by performance and then only to the extent of such performance.  The
Obligations of each Person composing Borrowers under this Section 2.15 shall not
be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Person composing Borrowers or any Agent or the Lenders.  The joint and
several liability of the Persons composing Borrowers hereunder shall continue in
full force and effect notwithstanding any absorption, merger, amalgamation or
any other change whatsoever in the name, constitution or place of formation of
any of the Persons composing Borrowers or any Agent or the Lenders.
 
(f) Each Person composing Borrowers represents and warrants to Agent and the
Lenders that such Borrower is currently informed of the financial condition of
Borrowers and of all other circumstances which a diligent inquiry would reveal
and which bear upon the risk of nonpayment of the Obligations.  Each Person
composing Borrowers further represents and warrants to Agent and the Lenders
that such Borrower has read and understands the terms and conditions of the Loan
Documents.  Each Person composing Borrowers hereby covenants that such Borrower
will continue to keep informed of Borrowers’ financial condition,
 
LEGAL_US_W # 62188650.14

54

--------------------------------------------------------------------------------


the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.
 
(g) The provisions of this Section 2.15 are made for the benefit of Agent, the
Lenders and their respective successors and assigns, and may be enforced by it
or them from time to time against any or all of the Persons composing Borrowers
as often as occasion therefor may arise and without requirement on the part of
any such Agent, the Lenders, successor, or assign first to marshal any of its or
their claims or to exercise any of its or their rights against any of the other
Persons composing Borrowers or to exhaust any remedies available to it or them
against any of the other Persons composing Borrowers or to resort to any other
source or means of obtaining payment of any of the Obligations hereunder or to
elect any other remedy.  The provisions of this Section 2.15 shall remain in
effect until all of the Obligations shall have been paid in full or otherwise
fully satisfied.  If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by any Agent or the Lenders upon the insolvency, bankruptcy or
reorganization of any of the Persons composing Borrowers, or otherwise, the
provisions of this Section 2.15 will forthwith be reinstated in effect, as
though such payment had not been made.
 
(h) Each of the Persons composing Borrowers hereby agrees that it will not
enforce any of its rights of contribution or subrogation against the other
Persons composing Borrowers with respect to any liability incurred by it
hereunder or under any of the other Loan Documents, any payments made by it to
Agent or the Lenders with respect to any of the Obligations or any collateral
security therefor until such time as all of the Obligations have been paid in
full in cash.  Any claim which any Borrower may have against any other Borrower
with respect to any payments to any Agent or the Lenders hereunder or under any
other Loan Documents are hereby expressly made subordinate and junior in right
of payment, without limitation as to any increases in the Obligations arising
hereunder or thereunder, to the prior payment in full in cash of the Obligations
and, in the event of any insolvency, bankruptcy, receivership, liquidation,
reorganization or other similar proceeding under the laws of any jurisdiction
relating to any Borrower, its debts or its assets, whether voluntary or
involuntary, all such Obligations shall be paid in full in cash before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to any other Borrower therefor.
 
(i) Each of the Persons composing Borrowers hereby agrees that, after the
occurrence and during the continuance of any Default or Event of Default, the
payment of any amounts due with respect to the indebtedness owing by any
Borrower to any other Borrower is hereby subordinated to the prior payment in
full in cash of the Obligations.  Each Borrower hereby agrees that after the
occurrence and during the continuance of any Default or Event of Default, such
Borrower will not demand, sue for or otherwise attempt to collect any
indebtedness of any other Borrower owing to such Borrower until the Obligations
shall have been paid in full in cash.  If, notwithstanding the foregoing
sentence, such Borrower shall collect, enforce or receive any amounts in respect
of such indebtedness, such amounts shall be collected, enforced and received by
such Borrower as trustee for Agent, and such Borrower shall deliver any such
amounts to Agent for application to the Obligations in accordance with
Section 2.4(b).
 
LEGAL_US_W # 62188650.14

55

--------------------------------------------------------------------------------


2.16 LIBOR Option.
 
(a) Interest and Interest Payment Dates.  In lieu of having interest charged at
the rate based upon the Base Rate, Borrowers shall have the option (the “LIBOR
Option”) to have interest on all or a portion of the Advances be charged at a
rate of interest based upon the LIBOR Rate.  Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto, (ii) the occurrence of an Event of Default in consequence of which
Agent has elected to accelerate the maturity of the Obligations,
(iii) termination of this Agreement pursuant to the terms hereof, or (iv) as set
forth in Section 2.6(d).  On the last day of each applicable Interest Period,
unless any Borrower properly has exercised the LIBOR Option with respect
thereto, the interest rate applicable to such LIBOR Rate Loan automatically
shall convert to the rate of interest then applicable to Base Rate Loans of the
same type hereunder.  At any time that an Event of Default has occurred and is
continuing, Borrowers no longer shall have the option to request that Advances
bear interest at the LIBOR Rate and Agent shall have the right to convert the
interest rate on all outstanding LIBOR Rate Loans to the rate then applicable to
Base Rate Loans hereunder.
 
(b) LIBOR Election
.
          (i) The requesting Borrower may, at any time and from time to time, so
long as no Event of Default has occurred and is continuing, elect to exercise
the LIBOR Option by notifying Agent prior to 11:00 a.m. (California time) at
least 3 Business Days prior to the commencement of the proposed Interest Period
(the “LIBOR Deadline”).  Notice of such Borrower’s election of the LIBOR Option
for a permitted portion of the Advances and an Interest Period pursuant to this
Section shall be made by delivery to Agent of a LIBOR Notice received by Agent
before the LIBOR Deadline, or by telephonic notice received by Agent before the
LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR Notice received
by Agent prior to 5:00 p.m. (California time) on the same day).
 
          (ii) Each LIBOR Notice shall be irrevocable and binding on
Borrowers.  In connection with each LIBOR Rate Loan, each Borrower shall jointly
and severally indemnify, defend, and hold Agent and the Lenders harmless against
any loss, cost, or expense incurred by Agent or the Lenders as a result of
(a) the payment of any principal of any LIBOR Rate Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any LIBOR Rate Loan other than on the last
day of the Interest Period applicable thereto, or (c) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, and expenses,
collectively, “Funding Losses”).  Funding Losses shall be deemed to equal the
amount determined by Agent to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such LIBOR Rate Loan
had such event not occurred, at the LIBOR Rate that would have been applicable
thereto, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert, or continue,
 
LEGAL_US_W # 62188650.14

56

--------------------------------------------------------------------------------


for the period that would have been the Interest Period therefor), minus
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate which Agent would be offered were it to be offered,
at the commencement of such period, Dollar deposits of a comparable amount and
period in the London interbank market.  A certificate of any Lender delivered to
any Borrower setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be conclusive absent manifest error.
 
          (iii) Borrowers shall have not more than 7 LIBOR Rate Loans in effect
at any given time.  Borrowers only may exercise the LIBOR Option for LIBOR Rate
Loans of at least $1,000,000 and integral multiples of $500,000 in excess
thereof.
 
(c) Prepayments.  Borrowers may prepay LIBOR Rate Loans at any time; provided,
however, that in the event that LIBOR Rate Loans are prepaid on any date that is
not the last day of the Interest Period applicable thereto, including as a
result of any automatic prepayment through the required application by Agent of
proceeds of Collections of Borrowers or their Subsidiaries in accordance with
Section 2.4(b) or for any other reason, including early termination of the term
of this Agreement or acceleration of the Obligations pursuant to the terms
hereof, Borrowers shall indemnify, defend, and hold Agent, the Lenders and any
Lender’s Participants harmless against any and all Funding Losses in accordance
with clause (b)(ii) above.
 
(d) Special Provisions Applicable to LIBOR Rate.
 
          (i) The LIBOR Rate may be adjusted by Agent on a prospective basis to
take into account any additional or increased costs to the Lenders of
maintaining or obtaining any eurodollar deposits or increased costs due to
changes in applicable law occurring subsequent to the commencement of the then
applicable Interest Period, including changes in tax laws (except changes of
general applicability in corporate income tax laws) and changes in the reserve
requirements imposed by the Board of Governors of the Federal Reserve System (or
any successor), excluding the Reserve Percentage, which additional or increased
costs would increase the cost of funding loans bearing interest at the LIBOR
Rate.  In any such event, Agent shall give Borrowers notice of such a
determination and adjustment and, upon its receipt of the notice from Agents,
Borrowers may, by notice to Agent (y) require Agent to furnish to Borrowers a
statement setting forth the basis for adjusting such LIBOR Rate and the method
for determining the amount of such adjustment, or (z) repay the LIBOR Rate Loans
with respect to which such adjustment is made (together with any amounts due
under clause (b)(ii) above).
   
          (ii) In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of Agent, make it unlawful or impractical for the Lenders to
fund or maintain LIBOR Rate Loans or to continue such funding or maintaining, or
to determine or charge interest rates at the LIBOR Rate, Agent shall give notice
of
 
LAW_US_W # 62188650.14

57

--------------------------------------------------------------------------------


such changed circumstances to Borrowers and (y) in the case of any LIBOR Rate
Loans that are outstanding, the date specified in Agent’s notice shall be deemed
to be the last day of the Interest Period of such LIBOR Rate Loans, and interest
upon the LIBOR Rate Loans thereafter shall accrue interest at the rate then
applicable to Base Rate Loans, and (z) Borrowers shall not be entitled to elect
the LIBOR Option until Agent determines that it would no longer be unlawful or
impractical to do so.
 
(e) No Requirement of Matched Funding.  Anything to the contrary contained
herein notwithstanding, none of Agent, any Lender, nor any Lender’s
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.  The provisions of this Section shall apply as if Agent, the Lenders or
their Participants had match funded any Obligation as to which interest is
accruing at the LIBOR Rate by acquiring eurodollar deposits for each Interest
Period in the amount of the LIBOR Rate Loans.
 
3. CONDITIONS; TERM OF AGREEMENT.
 
3.1 Conditions Precedent to Initial Extension of Credit.  In addition to
satisfying each of the conditions precedent set forth in Section 3.3, the
obligation of the Lender Group (or any member thereof) to make the initial
Advance (or otherwise extend any credit hereunder) is subject to the prior
fulfillment, to the satisfaction of Lender Group, of each of the conditions set
forth below:
 
(a) the Closing Date shall occur on or before October 29, 2009;
 
(b) Agent shall have received all financing statements required by Agent, and
Agent shall have received searches reflecting the filing of all such financing
statements;
 
(c) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed, and each such document shall be
in full force and effect:
 
(i) the Control Agreements (to the extent not previously delivered to Agent and
in full force and effect),
 
(ii) the Disbursement Letter,
 
(iii) the Fee Letter,
 
(iv) the Guaranty executed by OED Capital Corp. and the Guarantor Security
Agreement (or
ratifications thereof to the extent previously delivered to Agent and in full
force and effect),
 
(v) the Stevens Guaranty,
 
(vi) the Intercompany Subordination Agreement,
 
LAW_US_W # 62188650.14

58

--------------------------------------------------------------------------------


(vii) an acknowledgement to the Intercreditor Agreement by U.S. Bank National
Association, in its
cpacity as Secured Notes Trustee, in form and substance acceptable to Agent,
 
(viii) the Management Fees Subordination Agreement,
 
(ix) the Mortgages (to the extent not previously delivered to Agent and in full
force and effect),
together with any consents or amendments required for such Mortgages,
 
(x) the Ship Mortgage,
 
(xi) the Officers’ Certificate,
 
(xii) a solvency certificate with respect to Borrowers and Guarantors,
 
(xiii) the PGP Pledge Agreement (or ratifications thereof to the extent
previously delivered to Agent
and in full force and effect), together with all certificates representing the
shares of Capital Stock of
Parent pledged thereunder, as well as Capital Stock powers with respect thereto
endorsed in blank
 
(xiv) the Pledge Agreement (or ratifications thereof to the extent previously
delivered to Agent and in
full force and effect), together with all certificates representing the shares
of Capital Stock pledged
thereunder, as well as Capital Stock powers with respect thereto endorsed in
blank, and
 
(xv) the Trademark Security Agreement (or ratifications thereof to the extent
previously delivered to
Agent and in full force and effect);
 
(d) Agent shall have received a certificate from the Secretary of each Borrower
and Guarantor attesting to the resolutions of such Person’s board of directors
(or comparable manager) authorizing its execution, delivery, and performance of
this Agreement and the other Loan Documents to which such Person is a party and
authorizing specific officers of such Person to execute the same;
 
(e) Agent shall have received copies of each Borrower’s and Guarantor’s
Governing Documents, as amended, modified, or supplemented to the Closing Date,
certified by the Secretary of such Borrower or Guarantor, as applicable, or
certifications from the Secretary of such Borrower or Guarantor that (1) none of
its Governing Documents have been amended, modified or supplemented since the
delivery thereof to Agent on the Note Issuance Date or (2) attached thereto is a
true, correct and complete copy of any such amendment, modification or
supplement thereto
 
(f) Agent shall have received a certificate of status with respect to each
Borrower and Guarantor, dated within 10 days of the Closing Date, such
certificate to be issued by the appropriate officer of the jurisdiction of
organization of such Borrower or
 
LAW_US_W # 62188650.14

59

--------------------------------------------------------------------------------


Guarantor, as applicable, which certificate shall indicate that such Borrower or
Guarantor, as applicable, is in good standing in such jurisdiction;
 
(g) Agent shall have received certificates of status with respect to each
Borrower and Guarantor, each dated within 30 days of the Closing Date, such
certificates to be issued by the appropriate officer of the jurisdictions (other
than the jurisdiction of organization of such Borrower or Guarantor, as
applicable) in which its failure to be duly qualified or licensed would
constitute a Material Adverse Change, which certificates shall indicate that
such Borrower or Guarantor, as applicable, is in good standing in such
jurisdictions;
 
(h) Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 6.8, the form and substance of
which shall be satisfactory to Agent;
 
(i) Agent shall have received Collateral Access Agreements with respect to any
leased property of Parent or any Restricted Subsidiary for which a Collateral
Access Agreement was not delivered to Agent in connection with the Existing Loan
Agreement;
 
(j) Agent shall have received opinions of Borrowers’ and Guarantors’ counsel
(including, without limitation, maritime, real estate counsel and regulatory
counsel) in form and substance satisfactory to Agent;
 
(k) Agent shall have received satisfactory evidence (including a certificate of
the chief financial officer of Parent) that all tax returns required to be filed
by Borrowers have been timely filed and all taxes upon Borrowers or their
properties, assets, income, and franchises (including Real Property taxes and
payroll taxes) have been paid prior to delinquency, except such taxes that are
the subject of Permitted Protests;
 
(l) Agent shall have completed its business, legal, and collateral due diligence
to the extent necessary to determine to Agent’s satisfaction the verification of
Borrowers’ representations and warranties to the Lender Group;
 
(m) Agent shall have received and reviewed the Closing Date Business Plan and
its detailed budget on remaining construction costs at the Racino Project in
form and substance satisfactory to Agent;
 
(n) Borrowers shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by this Agreement;
 
(o) Agent shall have received mortgagee title insurance policies (or marked
commitments to issue the same) for the Real Property Collateral issued by a
title insurance company satisfactory to Agent (each a “Mortgage Policy” and,
collectively, the “Mortgage Policies”) in amounts satisfactory to Agent (or such
bring down endorsements as Agent may request to any such Mortgage Policies
previously delivered to Agent and in full force and effect) assuring Agent that
the Mortgages on such Real Property Collateral are valid and enforceable first
priority mortgage Liens on such Real Property Collateral free and clear of all
defects and encumbrances except Permitted Liens, and the Mortgage Policies
otherwise shall be in form and substance satisfactory to Agent;
 
LAW_US_W # 62188650.14

60

--------------------------------------------------------------------------------


(p) Agent shall have received (i) copies of each of the following documents,
together with a certificate of the Secretary of Parent certifying each document
as being true, correct, and complete:  (A) the Management Agreements, (B) the
Secured Notes Documents and the Unsecured Notes Documents, (C) evidence,
including, corporate merger documents, that AB Casino Acquisition, LLC, a
Delaware limited liability company, has merged with Parent and (D) the documents
relating to the Gaming Acquisition or, in each case, to the extent previously
delivered to Agent on the Note Issuance Date a certification from the Secretary
of Parent that (1) no such agreement, instrument or document has been amended,
restated, supplemented or otherwise modified since such date or (2) attached
thereto is a true, correct and complete copy of any such amendment, restatement,
supplement or other modification;
 
(q) Borrowers shall have received all licenses (including the Gaming Licenses),
approvals or evidence of other actions required by any Governmental Authority,
including the Louisiana Regulatory Authorities and the Iowa Gaming Authorities,
in connection with the execution and delivery by Borrowers of this Agreement or
any other Loan Document or with the consummation of the transactions
contemplated hereby and thereby;
 
(r) Agent shall have received an acknowledgement from each Borrower and
Guarantor that, upon making of the initial Advance hereunder, the outstanding
“Obligations” under and as defined in the Existing Loan Agreement and the other
“Loan Documents” (as defined therein) constitute Obligations hereunder and under
the other Loan Documents;
 
(s) Agent shall have received the “Consent Fee” (as defined in the Consent Fee
Letter) for the account of CIT Lending Services Corporation and American Trust
and Savings Bank, as described in the Consent Fee Letter; and
 
(t) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.
 
Notwithstanding the foregoing, the Lenders are under no obligation to make the
initial Advance (or otherwise to extend any credit provided for hereunder)
unless and until all of the conditions set forth in Section 3.3 below are
satisfied to the satisfaction of Agent.
 
3.2 Conditions Subsequent to Initial Extension of Credit.  The obligation of the
Lender Group (or any member thereof) to continue to make Advances (or otherwise
extend credit hereunder) is subject to the fulfillment, on or before the date
applicable thereto, of each of the conditions subsequent set forth below (the
failure by Borrowers to so perform or cause to be performed constituting an
Event of Default):
 
(a) within 180 days of the Closing Date, deliver to Agent certified copies of
the policies of insurance, together with the endorsements thereto, as are
required by Section 6.8, the form and substance of which shall be satisfactory
to Agent and its counsel.
 
LAW_US_W # 62188650.14

61

--------------------------------------------------------------------------------


3.3 Conditions Precedent to all Extensions of Credit.  The obligation of the
Lender Group (or any member thereof) to make any Advances or issue any Letter of
Credit (or to extend any other credit hereunder) shall be subject to the
following conditions precedent:
 
(a) the representations and warranties contained in this Agreement and the other
Loan Documents shall be true and correct in all material respects on and as of
the date of such extension of credit, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date);
 
(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof;
 
(c) no injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the extending of such credit shall have
been issued and remain in force by any Governmental Authority against any
Borrower, Agent, any Lender, or any of their Affiliates; and
 
(d) no Material Adverse Change shall have occurred.
 
3.4 Term.  This Agreement shall become effective upon the execution and delivery
hereof by Borrowers, Agent and the Lenders and shall continue in full force and
effect for a term ending on January 15, 2014 (the “Maturity Date”).  The
foregoing notwithstanding, the Lender Group, upon the election of the Required
Lenders, shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default.
 
3.5 Effect of Termination.  On the date of termination of this Agreement,
whether on the Maturity Date or earlier in accordance with Section 3.4, all
Obligations (including contingent reimbursement obligations of Borrowers with
respect to any outstanding Letters of Credit) immediately shall become due and
payable without notice or demand (including either (a) providing cash collateral
to be held by Agent for the benefit of the Lenders with a Commitment in an
amount equal to 105% of the then extant Letter of Credit Usage, or (b) causing
the original Letters of Credit to be returned to Agent).  No termination of this
Agreement, however, shall relieve or discharge Borrowers or the Guarantors of
their duties, Obligations, or covenants hereunder and the Agent’s Liens in the
Collateral shall remain in effect until all Obligations have been fully and
finally paid in full and the Lender Group’s obligations to provide additional
credit hereunder have been terminated.  When this Agreement has been terminated
and all of the Obligations have been fully and finally paid in full and the
Lender Group’s obligations to provide additional credit under the Loan Documents
have been terminated irrevocably, Agent will, at Borrowers’ sole expense,
execute and deliver any Uniform Commercial Code termination statements, lien
releases, mortgage releases, re-assignments of trademarks, discharges of
security interests, and other similar discharge or release documents (and, if
applicable, in recordable form) as are reasonably necessary to release, as of
record, the Agent’s Liens and all notices of security interests and liens
previously filed by Agent with respect to the Obligations.
 
LAW_US_W # 62188650.14

62

--------------------------------------------------------------------------------


3.6 Early Termination by Borrowers.  Borrowers have the option, at any time upon
60 days’ prior written notice by Borrowers to Agent, to terminate this Agreement
by paying to Agent, for the benefit of the Lender Group, in cash, the
Obligations (including (a) either (a) providing cash collateral to be held by
Agent for the benefit of the Lenders with a Commitment in an amount equal to
105% of the then extant Letter of Credit Usage, or (b) causing the original
Letters of Credit to be returned to Agent, in full.  If Borrowers have sent a
notice of termination pursuant to the provisions of this Section, then the
Lenders’ obligations to extend credit hereunder shall terminate and Borrowers
shall be obligated to repay the Obligations (including either (a) providing cash
collateral to be held by Agent for the benefit of the Lenders with a  Commitment
in an amount equal to 105% of the then extant Letter of Credit Usage, or
(b) causing the original Letters of Credit to be returned to Agent), in full on
the date of termination of this Agreement in such notice.
 
4. CREATION OF SECURITY INTEREST.
 
4.1 Grant of Security Interest.
 
(a) Each Borrower hereby grants to Agent, for the benefit of the Lender Group, a
continuing security interest in all of its right, title, and interest in all
currently existing and hereafter acquired or arising Personal Property
Collateral in order to secure prompt repayment of any and all of the Obligations
in accordance with the terms and conditions of the Loan Documents and in order
to secure prompt performance by Borrowers of each of their covenants and duties
under the Loan Documents.  The Agent’s Liens in and to the Personal Property
Collateral shall attach to all Personal Property Collateral without further act
on the part of Agent or Borrowers.
 
(b) Anything contained in this Agreement or any other Loan Document to the
contrary notwithstanding, except as permitted by Section 7.4, Borrowers have no
authority, express or implied, to dispose of any item or portion of the Personal
Property Collateral.
 
4.2 Negotiable Collateral.
 
(a) In the event that any Personal Property Collateral, including proceeds, is
evidenced by or consists of Negotiable Collateral, the applicable Borrower shall
immediately notify Agent and, and if and to the extent that perfection of
priority of Agent’s security interest is dependent on or enhanced by possession,
such Borrower, immediately upon the request of Agent, shall endorse and deliver
physical possession of such Negotiable Collateral to Agent.
 
(b) Upon request by Agent, the applicable Borrower shall take all steps
reasonably necessary to grant Agent control of all electronic chattel paper in
accordance with the Code and all “transferable records” as defined in each of
the Uniform Electronic Transactions Act and the Electronic Signatures in Global
and National Commerce Act; and
 
(c) In the event a Borrower retains possession of any chattel paper or
instruments otherwise required to be endorsed and delivered to Agent pursuant to
Section 4.2(a),
 
LAW_US_W # 62188650.14

63

--------------------------------------------------------------------------------


all of such chattel paper and instruments shall be marked with the following
legend:  “This writing and the obligations evidenced or secured thereby are
subject to the security interest of Wells Fargo Foothill, Inc., as Agent”.
 
4.3 Collection of Accounts, General Intangibles, and Negotiable Collateral.  At
any time after the occurrence and during the continuation of an Event of
Default, Agent or Agent’s designee may (a) notify Account Debtors of Borrowers
that the Accounts, chattel paper, or General Intangibles have been assigned to
Agent or that Agent has a security interest therein, or (b) collect the
Accounts, chattel paper, or General Intangibles directly and charge the
collection costs and expenses to the Loan Account.  Each Borrower agrees that it
will hold in trust for Agent, as Agent’s trustee, any of its or its
Subsidiaries’ Collections that it receives and immediately will deliver said
Collections to Agent in their original form as received by the applicable
Borrower.
 
4.4 Delivery of Additional Documentation Required.
 
(a) Each Borrower authorizes Agent to file, transmit, or communicate, as
applicable, Uniform Commercial Code financing statements, original financing
statements in-lieu of continuation statements and amendments describing the
Collateral as “all personal property of debtor” or “all assets of debtor” or
words of similar effect in order to perfect Agent’s security interest in the
Collateral without such Borrower’s signature, to the extent permitted by
applicable law; provided, however, that Agent shall clearly identify Excluded
Assets as excepted items, as applicable.
 
(b) At any time upon the request of Agent, Borrowers shall execute and deliver,
or cause other Persons (including, without limitation, those in possession of
any Collateral) to execute and deliver, all further instruments and documents,
and take all further action, (i) to perfect and continue perfection of Agent’s
security interest in the Collateral (whether now owned or hereafter arising or
acquired or tangible or intangible), (ii) to create, perfect and insure Liens in
favor of Agent in any Real Property not constituting Excluded Assets acquired
after the Closing Date, (iii) in order to consummate fully all of the
transactions contemplated hereby and under the other Loan Documents and (iv) to
enable Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral.  Without limiting the generality of the foregoing,
each Borrower shall:
 
    (i) execute and deliver, or cause other Persons (including, without
limitation, those in possession of any Collateral) to execute and deliver, any
and all financing statements, original financing statements in lieu of
continuation statements, fixture filings, security agreements, pledges, real
property security instruments, assignments, Collateral Access Agreements,
instruments, powers of attorney, endorsements of certificates of title, and all
other documents (collectively, the “Additional Documents”) that Agent may
request in its Permitted Discretion, in form and substance reasonably
satisfactory to Agent;
 
    (ii) at any reasonable time, upon request by Agent, exhibit the Collateral
for, and allow inspection of the Collateral by, Agent, or persons designated by
Agent; and
 
LAW_US_W # 62188650.14

64

--------------------------------------------------------------------------------


(iii) at Agent’s reasonable request, appear in and defend any action or
proceeding that may affect Agent’s
security interest in all or any part of the Collateral.
 
(c) To the maximum extent permitted by applicable law, each Borrower authorizes
Agent to execute any such Additional Documents in the applicable Borrower’s name
and authorizes Agent to file such executed Additional Documents in any
appropriate filing office.  Each Borrower also hereby ratifies its authorization
for Agent to have filed in any jurisdiction any financing statements or
amendments thereto filed prior to the date hereof.  No Borrower shall terminate,
amend or file a correction statement with respect to any Uniform Commercial Code
financing statement filed pursuant to this Section 4 without Agent’s prior
written consent, which consent shall not be unreasonably withheld.
 
(d) In addition, on such periodic basis as Agent shall require, each Borrower
shall (i) provide Agent with a report of all new patentable, copyrightable, or
trademarkable materials acquired or generated by such Borrower during the prior
period, (ii) cause all patents, copyrights, and trademarks acquired or generated
by such Borrower that are not already the subject of a registration with the
appropriate filing office (or an application therefor diligently prosecuted) to
be registered with such appropriate filing office in a manner sufficient to
impart constructive notice of such Borrower’s ownership thereof and (iii) cause
to be prepared, executed, and delivered to Agent supplemental schedules to the
applicable Loan Documents to identify such patents, copyrights, and trademarks
as being subject to the security interests created thereunder.
 
(e) In addition, if any Borrower acquires any commercial tort claim or judgment
after the date hereof, such Borrower shall promptly (but in any event within 3
Business Days after such acquisition) deliver to Agent a written description of
such commercial tort claim or judgment, as applicable, and shall deliver a
written agreement, in form and substance satisfactory to Agent, pursuant to
which such Borrower shall grant a perfected security interest in all of its
right, title and interest in and to such commercial tort claim or judgment, as
applicable, to Agent, as security for the Obligations (each, a “Commercial Tort
Claim/Judgment Assignment”).
 
(f) In addition, each Borrower shall furnish to Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as Agent may reasonably
request, all in reasonable detail.
 
4.5 Power of Attorney.  Each Borrower hereby irrevocably makes, constitutes, and
appoints Agent (and any of Agent’s officers, employees, or agents designated by
Agent) as such Borrower’s true and lawful attorney, with power to, from time to
time in its discretion, take any action and to execute any instrument that it
may deem reasonably necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation, the following:  (a) if such Borrower
refuses to, or fails timely to execute and deliver any of the documents
described in Section 4.4, sign the name of such Borrower on any of the documents
described in Section 4.4, (b) at any time that an Event of Default has occurred
and is continuing, sign such Borrower’s name on any invoice or bill of lading
relating to the Collateral, drafts against Account Debtors, or notices to
Account Debtors, (c) at any time that an Event of Default
 
LAW_US_W # 62188650.14

65

--------------------------------------------------------------------------------


has occurred and is continuing, send requests for verification of Accounts,
(d) at any time that an Event of Default has occurred and is continuing, endorse
such Borrower’s name on any Collection item that may come into Agent’s
possession, (e) at any time that an Event of Default has occurred and is
continuing, make, settle, and adjust all claims under such Borrower’s policies
of insurance and make all determinations and decisions with respect to such
policies of insurance, and (f) at any time that an Event of Default has occurred
and is continuing, settle and adjust disputes and claims respecting Collateral
consisting of the Accounts, chattel paper, General Intangibles, Real Property or
other Collateral directly with Account Debtors or other applicable third
parties, for amounts and upon terms that Agent determines to be reasonable, and
Agent may cause to be executed and delivered any documents and releases that
Agent determines to be necessary.  The appointment of Agent as each Borrower’s
attorney, and each and every one of its rights and powers, being coupled with an
interest, is irrevocable until all of the Obligations have been fully and
finally repaid and performed and the Lender Group’s obligations to extend credit
hereunder are terminated.
 
4.6 Right to Inspect.  Agent and each Lender (through any of their respective
officers, employees, or agents) shall have the right, from time to time and
during normal business hours hereafter, to inspect the Books and to check, test,
and appraise the Collateral, operations and assets of Borrowers in order to
verify Borrowers’ financial condition or the amount, quality, value, condition
of, or any other matter relating to, the Collateral.
 
4.7 Control Agreements.  Each Borrower agrees that it will not transfer assets
out of any Securities Accounts not constituting Excluded Assets other than as
permitted under Section 7.19 and, if to another securities intermediary, unless
each of the applicable Borrower, Agent, and the substitute securities
intermediary have entered into a Control Agreement.  No arrangement contemplated
hereby or by any Control Agreement in respect of any Securities Accounts or
other Investment Property not constituting Excluded Assets shall be modified by
Borrowers without the prior written consent of Agent.  Upon the occurrence and
during the continuance of a Default or Event of Default, Agent may notify any
securities intermediary to liquidate the applicable Securities Account or any
related Investment Property not constituting Excluded Assets maintained or held
thereby and remit the proceeds thereof to the Agent’s Account.
 
5. REPRESENTATIONS AND WARRANTIES.
 
In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects, as of the date
hereof, and shall be true, correct, and complete, in all material respects, as
of the Closing Date, and at and as of the date of the making of each Advance (or
other extension of credit) made thereafter, as though made on and as of the date
of such Advance (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:
 
5.1 No Encumbrances.  Each Borrower and its Restricted Subsidiaries has good and
indefeasible title to their personal property assets and good and marketable
title to their Real Property, in each case free and clear of Liens except for
Permitted Liens and except for
 
LAW_US_W # 62188650.14

66

--------------------------------------------------------------------------------


defects in title that do not interfere in any material respect with its ability
to conduct its business or to utilize such property for its intended purpose.
 
5.2 [Intentionally Omitted].
 
5.3 [Intentionally Omitted].
 
5.4 Equipment.  All of the Equipment (other than any that may have become
obsolete or worn-out) is used or held for use in Borrowers’ business and is fit
for such purposes.
 
5.5 Location of Inventory and Equipment.  The Inventory and Equipment (other
than any Inventory or Equipment in transit in the ordinary course of business or
Equipment that is being serviced, repaired or modified in the ordinary course of
business) are not stored with a bailee, warehouseman, or similar party and are
located only at the locations identified on Schedule 5.5, as such Schedule may
be amended from time to time by Parent giving of prior written notice to Agent
in accordance with Section 6.9.
 
5.6 Inventory Records.  Each Borrower keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Restricted Subsidiaries’ Inventory and the book value thereof.
 
5.7 State of Incorporation; Location of Chief Executive Office; FEIN;
Organizational ID Number; Commercial Tort Claims.
 
(a) The jurisdiction of organization of each Borrower and each of its Restricted
Subsidiaries is as set forth on Schedule 5.7.
 
(b) The chief executive office of each Borrower and each of its Restricted
Subsidiaries is located at the address indicated on Schedule 5.7 or such other
addresses to the extent permitted under Section 7.18.
 
(c) Each Borrower’s and each of its Restricted Subsidiaries’ FEIN and
organizational identification number, if any, are as set forth on Schedule 5.7.
 
(d) As of the Closing Date, Borrowers and their Restricted Subsidiaries do not
hold any commercial tort claims, except as set forth on Schedule 5.7.
 
5.8 Due Organization and Qualification; Subsidiaries.
 
(a) Each Borrower is duly organized and existing and in good standing under the
laws of the jurisdiction of its organization and qualified to do business in any
state where the failure to be so qualified reasonably could be expected to have
a Material Adverse Change.
 
(b) Set forth on Schedule 5.8(b), is a complete and accurate description of the
authorized Capital Stock of each Borrower, by class, and, as of the Closing
Date, a description of the number of shares of each such class that are issued
and outstanding.  Other than as described on Schedule 5.8(b), there are no
subscriptions, options, warrants, or calls
 
LAW_US_W # 62188650.14

67

--------------------------------------------------------------------------------


relating to any shares of each Borrower’s Capital Stock, including any right of
conversion or exchange under any outstanding security or other instrument.  No
Borrower is subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of its Capital Stock or any security
convertible into or exchangeable for any of its Capital Stock.
 
(c) Set forth on Schedule 5.8(c), is a complete and accurate list of each
Borrower’s direct and indirect Subsidiaries, showing:  (i) the jurisdiction of
their organization; (ii) the number of shares of each class of common and
preferred Capital Stock authorized for each of such Subsidiaries; and (iii) the
number and the percentage of the outstanding shares of each such class owned
directly or indirectly by the applicable Borrower, in each case, as of the
Closing Date.  All of the outstanding Capital Stock of each such Subsidiary has
been validly issued and is fully paid and (if applicable) non-assessable.
 
(d) Except as set forth on Schedule 5.8(c), there are no subscriptions, options,
warrants, or calls relating to any shares of any Borrower’s Subsidiaries’
Capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument.  No Borrower or any of its respective
Subsidiaries is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of any Borrower’s
Subsidiaries’ Capital Stock or any security convertible into or exchangeable for
any such Capital Stock.
 
(e) Set forth on Schedule 5.8(e), is a complete and accurate list of each
Borrower’s Restricted Subsidiaries and Unrestricted Subsidiaries as of the
Closing Date.
 
5.9 Due Authorization; No Conflict.
 
(a) As to each Borrower, the execution, delivery, and performance by such
Borrower of this Agreement and the other Loan Documents to which it is a party
have been duly authorized by all necessary action on the part of such Borrower.
 
(b) As to each Borrower, the execution, delivery, and performance by such
Borrower of this Agreement and the other Loan Documents to which it is a party
do not and will not (i) violate any provision of federal, state, or local law or
regulation applicable to any Borrower, the Governing Documents of any Borrower,
or any order, judgment, or decree of any court or other Governmental Authority
binding on any Borrower, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of any Borrower (including any of the Notes
Documents), (iii) result in or require the creation or imposition of any Lien of
any nature whatsoever upon any properties or assets of any Borrower, other than
Permitted Liens, or (iv) require any approval of any Borrower’s members or
shareholders or any approval or consent of any Person under any material
contractual obligation of any Borrower (other than any approval that has been
obtained and remains in full force and effect).
 
(c) The execution, delivery, and performance by such Borrower of this Agreement
and the Loan Documents to which such Borrower is a party and the exercise by
Agent of any rights or remedies in respect of any Collateral (whether
specifically granted or created hereunder or created or provided for by
applicable law) do not and will not require any
 
LAW_US_W # 62188650.14

68

--------------------------------------------------------------------------------


registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority or other Person, other than (i) the filing of
financing statements, fixture filings, the Ship Mortgage and Mortgages and the
execution and delivery by the applicable securities intermediary or bank of each
Control Agreement, (ii) any consent or approval that has been obtained and
remains in full force and effect and (iii) with respect to the exercise by Agent
of any rights or remedies in respect of any Collateral, to the extent
authorizations, consents or approvals are required by the applicable Gaming
Authority or under any intellectual property license, contract or agreement and
to the extent any actions are required to be performed by Agent.
 
(d) As to each Borrower, this Agreement and the other Loan Documents to which
such Borrower is a party, and all other documents contemplated hereby and
thereby, when executed and delivered by such Borrower, will be the legally valid
and binding obligations of such Borrower, enforceable against such Borrower in
accordance with their respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.
 
(e) The Agent’s Liens are validly created, perfected, and first priority Liens,
subject only to Permitted Liens.
 
5.10 Litigation.  Other than those matters disclosed on Schedule 5.10, there are
no actions, suits, or proceedings pending or, to the best knowledge of
Borrowers, threatened against Borrowers, or any of their Subsidiaries, as
applicable, except for (a) matters that are fully covered by insurance (subject
to customary deductibles), and (b) matters arising after the Closing Date that,
if decided adversely to Borrowers, or any of their Subsidiaries, as applicable,
reasonably could not be expected to result in a Material Adverse Change.
 
5.11 No Material Adverse Change.  All financial statements relating to Borrowers
and the Guarantors that have been delivered by Borrowers to the Lender Group
have been prepared in accordance with GAAP (except, in the case of unaudited
financial statements, for the lack of footnotes and being subject to year-end
audit adjustments) and present fairly in all material respects, Borrowers’ and
Guarantors’ financial condition as of the date thereof and results of operations
for the period then ended.  There has not been a Material Adverse Change with
respect to Borrowers or Guarantors since the date of the latest financial
statements submitted to the Lender Group on or before the Closing Date.
 
5.12 Fraudulent Transfer.
 
(a) Borrowers and their Restricted Subsidiaries, on a consolidated basis, are
Solvent.
 
(b) No transfer of property is being made by any Borrower or any Restricted
Subsidiary and no obligation is being incurred by any Borrower or any Restricted
Subsidiary in connection with the transactions contemplated by this Agreement or
the other Loan Documents with the intent to hinder, delay, or defraud either
present or future creditors of Borrowers or their Subsidiaries.
 
LAW_US_W # 62188650.14

69

--------------------------------------------------------------------------------


5.13 Employee Benefits.  None of Borrowers, any of their Subsidiaries, or any of
their ERISA Affiliates maintains or contributes to any Benefit Plan.
 
5.14 Environmental Condition.  Except as set forth on Schedule 5.14, (a) to
Borrowers’ knowledge, none of Borrowers’ or their Subsidiaries’ properties or
assets has ever been used by Borrowers, their Subsidiaries or by previous owners
or operators in the disposal of, or to produce, store, handle, treat, release,
or transport, any Hazardous Materials, where such production, storage, handling,
treatment, release or transport was in violation, in any material respect, of
applicable Environmental Law, (b) to Borrowers’ knowledge, none of Borrowers’
nor their Subsidiaries’ properties or assets has ever been designated or
identified in any manner pursuant to any Environmental Law as a Hazardous
Materials disposal site, (c) none of Borrowers nor any of their Subsidiaries
have received notice that a Lien arising under any Environmental Law has
attached to any revenues or to any Real Property owned or operated by Borrowers
or their Subsidiaries, and (d) none of Borrowers nor any of their Subsidiaries
have received a summons, citation, notice, or directive from the Environmental
Protection Agency or any other federal or state governmental agency concerning
any action or omission by any Borrower or any Subsidiary of a Borrower resulting
in the releasing or disposing of Hazardous Materials into the environment.
 
5.15 Brokerage Fees.  Borrowers and their Subsidiaries have not utilized the
services of any broker or finder in connection with Borrowers’ obtaining
financing from the Lender Group under this Agreement and no brokerage commission
or finders fee is payable by Borrowers in connection herewith.
 
5.16 Intellectual Property.  Each Borrower and each Restricted Subsidiary owns,
or holds licenses in, all trademarks, trade names, copyrights, patents, patent
rights, and licenses that are necessary to the conduct of its business as
currently conducted.  Attached hereto as Schedule 5.16 is a true, correct, and
complete listing of all material patents, patent applications, trademarks,
trademark applications, copyrights, and copyright registrations as to which each
Borrower or one of its Restricted Subsidiaries is the owner or is an exclusive
licensee as of the Closing Date.
 
5.17 Leases.  Borrowers and their Subsidiaries enjoy peaceful and undisturbed
possession under all leases material to their business and to which they are
parties or under which they are operating.  All of such leases are valid and
subsisting and no material default (after giving effect to any applicable notice
and cure periods) by Borrowers or their Subsidiaries exists under any of them.
 
5.18 Deposit Accounts.  Set forth on Schedule 5.18 are all of the Deposit
Accounts of each Borrower and each of its Restricted Subsidiaries, as of the
Closing Date, including, with respect to each depository (i) the name and
address of such depository, and (ii) the account numbers of the accounts
maintained with such depository.
 
5.19 Complete Disclosure.  All factual information (taken as a whole) furnished
by or on behalf of Borrowers or their Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement, the
other Loan Documents, or any transaction
 
LAW_US_W # 62188650.14

70

--------------------------------------------------------------------------------


contemplated herein or therein is, and all other such factual information (taken
as a whole) hereafter furnished by or on behalf of Borrowers or their
Subsidiaries in writing to Agent or any Lender will be, true and accurate, in
all material respects, on the date as of which such information is dated or
certified and not incomplete by omitting to state any fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided.  On the Closing Date, the Closing Date Projections represent, and as
of the date on which any other Projections are delivered to Agent, such
additional Projections represent Borrowers’ good faith best estimate of their
and their Subsidiaries’ its future performance for the periods covered thereby.
 
5.20 Indebtedness.  Set forth on Schedule 5.20 is a true and complete list of
all Indebtedness of each Borrower and each Restricted Subsidiary outstanding
immediately prior to the Closing Date that is to remain outstanding after the
Closing Date and such Schedule accurately reflects the aggregate principal
amount of such Indebtedness and the principal terms thereof.
 
5.21 Licenses and Permits.
 
(a) (i) All material licenses (including all necessary Gaming Licenses),
permits, and consents and similar rights required from any federal, state, or
local governmental body (including the Gaming Authorities), for the ownership,
use, or operation of the businesses or properties now owned or operated by each
Borrower and each Restricted Subsidiary, have been validly issued and are in
full force and effect; (ii) each Borrower and each Restricted Subsidiary is in
compliance, in all material respects, with all of the provisions thereof
applicable to it; and (iii) none of such licenses, permits, or consents is the
subject of any pending or, to any Borrower’s knowledge, threatened proceeding
for the revocation, cancellation, suspension, or non-renewal thereof.  As of the
Closing Date (and as of each subsequent date on which a Borrower delivers to
Agent an updated Schedule pursuant to Section 6.17 below), set forth on
Schedule 5.21 is a complete and accurate list of all such licenses, permits, and
consents that are necessary and appropriate for the operation of the businesses
of each Borrower and each Restricted Subsidiary and such Schedule identifies the
date by which an application for the renewal of such license, permit, or consent
must be filed and describes the status of each such pending application.
 
(b) Each Borrower and each Restricted Subsidiary has obtained (i) all material
licenses, permits, and consents necessary or appropriate to conduct its business
and operations and (ii) as of the Closing Date, all required approvals from the
Gaming Authorities of the transactions contemplated hereby and by the other Loan
Documents.
 
(c) Each Borrower and each Restricted Subsidiary owns or possesses all patents,
trademarks, trade names, copyrights, and other similar rights necessary for the
conduct of business as now carried on or proposed to be conducted, without any
known conflict of the rights of others.
 
5.22 Senior Debt.  (a) This Agreement is the Existing Senior Secured Credit
Facility (as defined in the Secured Notes Indenture and the Unsecured Notes
Indenture) and Borrowers have not designated any other agreement to be the
Existing Senior Secured Credit
 
LAW_US_W # 62188650.14

71

--------------------------------------------------------------------------------


Facility at any time after the Closing Date, (b) all Obligations constitute
Credit Facility Indebtedness (as defined in the Intercreditor Agreement), and
(c) the Agent’s Liens on the Collateral are “Permitted Liens” as defined in and
under each of the Secured Notes Indenture and the Unsecured Notes Indenture.
 
6. AFFIRMATIVE COVENANTS.
 
271. Each Borrower covenants and agrees that, so long as any credit hereunder
shall be available and until full and final payment of the Obligations,
Borrowers shall and shall cause each of their respective Subsidiaries to do all
of the following:
 
6.1 Accounting System.  Maintain a system of accounting that enables Borrowers
to produce financial statements in accordance with GAAP and maintain records
pertaining to the Borrower Collateral that contain information as from time to
time reasonably may be requested by Agent.
 
6.2 Reporting. Provide Agent and each Lender with the following documents at the
following times in form satisfactory to the Required Lenders:


Monthly (not later than the 15th day
of each month)
(a) a detailed itemized report reflecting the prior months and year-to-date
revenues from each Gaming Property,
(b) a detailed itemized report reflecting tax payments (including real estate,
ad valorem and gaming taxes) made during the prior month,
(c) a detailed itemized report showing the following items by Gaming
Property:  (i) the average daily dollar amount of winnings for all Gaming
Equipment for such month, (ii) the average daily number of customers admitted
into such Gaming Property for such month, and (iii) the average daily dollar
amount of winnings per customer admitted for such month,
Monthly (not later than the 30th day
of each month) or 45 days in the case
of a month that is the end of one of
the first three fiscal quarters in a fiscal
year or 90 days in the case of a month
that is the end of the fiscal year
(d) a Borrowing Base Certificate setting forth Parent’s Consolidated EBITDA
(including detail for the respective contributions of each Gaming Property),
As prepared or received
(e) copies of each report in respect of any Borrower’s or Restricted
Subsidiary’s business issued by a Gaming Authority or made by Borrower or a
Restricted Subsidiary to a Gaming Authority other than in the ordinary course of
business within 15 days of their respective issuance or filing date, and


 
 
LAW_US_W # 62188650.14
72

--------------------------------------------------------------------------------


 


Upon request by Agent
(f) such other reports as to the Collateral, or the financial condition of
Borrowers and their Subsidiaries, as Agent may request.

 
 

In addition, each Borrower agrees to cooperate fully with Agent to facilitate
and implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth above.
 
6.3 Financial Statements, Reports, Certificates.  Deliver to Agent and each
Lender:
 
(a) as soon as available, but in any event within 30 days (45 days in the case
of a month that is the end of one of the first 3 fiscal quarters in a fiscal
year or 90 days in the case of a month that is the end of the fiscal year) after
the end of each month during each of Parent’s fiscal years (the “Monthly
Financial Report”),
 
(i) a company prepared consolidated balance sheet, income statement, and
statement of cash flow covering Parent’s and its Restricted Subsidiaries’
operations during such period,
 
(ii) a certificate signed by the chief financial officer of Parent to the effect
that:
 
(A)           the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present in all material respects the
financial condition of Parent and its Restricted Subsidiaries,
 
(B)           the representations and warranties of Borrowers contained in this
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of such certificate, as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date),
 
(C)           there does not exist any condition or event that constitutes a
Default or Event of Default (or, to the extent of any non-compliance, describing
such non-compliance as to which he or she may have knowledge and what action
Borrowers have taken, are taking, or propose to take with respect thereto),
 
(D)           each Borrower and Guarantor is in compliance with its obligations
(including, without limitation, rental payment obligations) under each lease
agreement relating to real property leased by such Borrower or Guarantor (except
for such defaults described as required pursuant to Section 6.3(a)(ii)(C)), and
 
LEGAL_US_W # 62188650.14
73

--------------------------------------------------------------------------------


(iii) for each month that is the date on which a financial covenant in
Section 7.20 is to be tested, a Compliance Certificate demonstrating, in
reasonable detail, compliance at the end of such period with the applicable
financial covenants contained in Section 7.20,
 
(b) as soon as available, but in any event within 90 days after the end of each
of Parent’s fiscal years, financial statements of Parent and its Restricted
Subsidiaries for each such fiscal year, audited by independent certified public
accountants reasonably acceptable to Agent and certified, without any
qualifications, by such accountants to have been prepared in accordance with
GAAP (such audited financial statements to include a balance sheet, income
statement, and statement of cash flow and, if prepared, such accountants’ letter
to management),
 
(c) as soon as available, but in any event no later than 30 days after the end
of each of Parent’s fiscal years, copies of Borrowers’ Projections, in form and
substance (including as to scope and underlying assumptions) satisfactory to
Agent, in its sole discretion, for the forthcoming fiscal year, month by month,
certified by the chief financial officer of Parent as being such officer’s good
faith best estimate of the financial performance of Borrowers and their
Restricted Subsidiaries during the period covered thereby,
 
(d) if and when filed by any Borrower,
 
       (i) any filings or monthly reports submitted by any Borrower to the
Louisiana Regulatory
Authorities, the Iowa Regulatory Authorities or any other Gaming Authority other
than
such filings or monthly reports submitted in the ordinary course of business,
 
       (ii) any filings made by any Borrower with the SEC,
 
(iii) copies of Borrowers’ federal income tax returns, and any amendments
thereto, filed with
the Internal Revenue Service, and
 
(iv) any other information that is provided by Parent to its shareholders in
their capacities as
shareholders generally,
 
(e) if and when filed by any Borrower or any Restricted Subsidiary and as
requested by Agent, satisfactory evidence of payment of applicable excise taxes
in each jurisdiction in which (i) any Borrower or any Restricted Subsidiary
conducts business or is required to pay any such excise tax, (ii) where any
Borrower’s or any Restricted Subsidiary’s failure to pay any such applicable
excise tax would result in a Lien on the properties or assets of any Borrower or
any Restricted Subsidiary, or (iii) where any Borrower’s or any Restricted
Subsidiary’s failure to pay any such applicable excise tax reasonably could be
expected to result in a Material Adverse Change,
 
(f) as soon as a Borrower has knowledge of any event or condition that
constitutes a Default or an Event of Default, notice thereof and a statement of
the curative action that Borrowers propose to take with respect thereto,
 
(g) Intentionally Omitted,
 
74

--------------------------------------------------------------------------------


(h) as soon as any Borrower has knowledge thereof, notice of any proposed
legislation or administrative action specifically affecting any Borrower’s or
any Restricted Subsidiary’s gaming activities or any Gaming Property submitted
to the floor for business before any Governmental Authority in the state of
Louisiana or Iowa or any other state where a Gaming Property may be located
(including the state legislature or any committee thereof),
 
(i) promptly following the end of each fiscal quarter during which any
Restricted Payment was made pursuant to Section 7.11(3), Borrowers shall deliver
to Agent a certificate signed by the chief financial officer of each Borrower
stating that each such Restricted Payment was permitted and setting forth the
basis upon which the calculations required by Section 7.11 were computed, which
calculations may be based upon the Borrowers’ latest available internal
financial statements, and
 
(j) upon the request of Agent, any other report reasonably requested relating to
the financial condition of Borrowers or their Subsidiaries.
 
273. In addition to the financial statements referred to above, Borrowers agree
(a) to deliver (i) financial statements for Borrowers and their Subsidiaries
prepared on both a consolidated and consolidating basis (except for audited
financial statements) and (ii) audited financial statements for Borrowers and
their Subsidiaries to the extent available and (b) that no Restricted Subsidiary
of Parent, will have a fiscal year different from that of Parent.  Borrowers
agree that their independent certified public accountants are authorized to
communicate with Agent and to release to Agent whatever financial information
concerning Borrowers or their Subsidiaries that Agent reasonably may
request.  Each Borrower waives the right to assert a confidential relationship,
if any, it may have with any accounting firm or service bureau in connection
with any information requested by Agent pursuant to or in accordance with this
Agreement, and agree that Agent may contact directly any such accounting firm or
service bureau in order to obtain such information.
 
6.4 [Intentionally Omitted].
 
6.5 [Intentionally Omitted].
 
6.6 Maintenance of Properties.  Cause all material properties which are owned or
leased by Borrowers and their Subsidiaries and used in the conduct of their
business and the business of each of their Subsidiaries to be maintained and
kept in good condition, repair and working order (reasonable wear and tear
excepted) and supplied with all necessary equipment and shall cause to be made
all necessary repairs, renewals, replacements, betterments and improvements
thereof, all as in their reasonable judgment may be necessary, so that the
business carried on in connection therewith may be properly conducted at all
times; provided, however, that nothing in this Section 6.6 shall prevent
Borrowers from discontinuing any operation or maintenance of any of such
properties, or disposing of any of them if such discontinuance or disposal is
(a) (i) in the judgment of the Managers of Borrowers, desirable in the conduct
of the business of such entity and (ii) would not have a material adverse effect
on the ability of Borrowers and their Subsidiaries to satisfy their obligations
under this Agreement and
 
75

--------------------------------------------------------------------------------


other Loan Documents, and, to the extent applicable, (b) as otherwise permitted
under Section 7.4 hereof.
 
6.7 Taxes.  Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Borrowers,
their Subsidiaries or any of their respective assets to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest.  Borrowers will and will cause their Subsidiaries to make
timely payment or deposit of all tax payments and withholding taxes required of
them by applicable laws, including those laws concerning F.I.C.A., F.U.T.A.,
state disability, and local, state, and federal income taxes, and will, upon
request, furnish Agent with proof satisfactory to Agent indicating that the
applicable Borrower or Subsidiary of a Borrower has made such payments or
deposits.  Borrowers shall deliver satisfactory evidence of payment of
applicable excise taxes in each jurisdictions in which any Borrower is required
to pay any such excise tax.
 
6.8 Insurance.
 
(a) At Borrowers’ expense, maintain insurance respecting their and their
Restricted Subsidiaries assets wherever located, covering loss or damage by
fire, theft, explosion, and all other hazards and risks as ordinarily are
insured against by other Persons engaged in the same or similar
businesses.  Borrowers also shall maintain business interruption and
comprehensive general liability insurance, as well as insurance against larceny,
embezzlement, and criminal misappropriation.  In addition to the foregoing,
Borrowers shall maintain the following insurance with respect to the Real
Property:  (i) special causes of loss insurance (formerly known as all-risk
insurance), flood and sprinkler leakage, if applicable, in an amount sufficient
to prevent any Borrower or any Restricted Subsidiary from being or becoming a
co-insurer within the terms of the policy or policies providing such insurance,
and in any event for not less than the full replacement value of the
improvements and the fixtures to the Real Property, as reasonably determined by
Agent; (ii) business interruption insurance for loss occasioned by the perils
commonly insured in a special causes of loss policy for a period ending no
earlier than the Maturity Date and in an aggregate amount not less than the real
estate taxes, additional interest and other assessments for the Real Property
and all other continuing expenses of the Real Property including, without
limitation, all payments required to be made by any Borrower or any Restricted
Subsidiary under the Leases; (iii) worker’s compensation and employer’s
liability insurance, subject to statutory limits or better, in respect of any
work or other operations on, about or in connection with the Real Property; and
(iv) such other insurance with respect to the Real Property in such amounts as
Agent, from time to time, may reasonably request against such other insurable
hazards which are commonly insured against in respect of property similar to the
Real Property.
 
(b) All such policies of insurance shall be in such amounts and with such
insurance companies as are reasonably satisfactory to Agent.  Borrowers shall
deliver copies of all such policies, any renewals thereof and evidence of
payment of the premiums therefor to Agent, together with a satisfactory lender’s
loss payable endorsement naming Agent as loss payee as its interests may appear
with respect to property insurance or additional insured with respect to
liability policies and, if appropriate, a standard noncontributory endorsement
in favor of Agent.  Each policy of insurance or endorsement shall contain a
clause requiring the
 
LEGAL_US_W # 62188650.14

76

--------------------------------------------------------------------------------


insurer to give not less than 10 days’ prior written notice to Agent in the
event of cancellation and, unless waived by Agent, material change or reduction
in the coverage or amounts of the policy for any reason whatsoever.  In addition
to the notice required to be given by the insurer, Borrowers shall also provide
written notice to Agent immediately upon obtaining knowledge of a material
change or reduction in the coverage or amounts of the policy for any reason
whatsoever.
 
(c) Borrowers shall give Agent prompt notice of the occurrence of any loss
covered by such insurance policies or of any loss relating to a condemnation or
taking by eminent domain.  Borrowers and Agent agree that the right to make any
adjustment of any losses covered by insurance and the distribution and
application of monies received for such losses, condemnation or eminent domain
shall be as follows:
 
       (i) In the absence of a Default or Event of Default, Agent shall have the
exclusive right to adjust any losses payable with respect to the Collateral
under any such insurance policies in excess of $2,000,000 in the aggregate,
without any liability to Borrowers whatsoever in respect of such adjustments,
and any monies received as payment for any loss under any insurance policy
mentioned above with respect to the Collateral (other than liability insurance
policies) or as payment of any award or compensation for condemnation or taking
by eminent domain with respect to the Collateral, may be retained by the
applicable Borrower for application to the cost of repairs, replacements, or
restorations.  Any such repairs, replacements, or restorations shall be effected
with reasonable promptness and shall be of a value at least equal to the value
of the items of property destroyed prior to such damage or
destruction.  Borrowers shall consult with Agent in connection with adjusting
any losses payable with respect to the Collateral not in excess of $2,000,000.
 
       (ii) During the existence of a Default or Event of Default, Agent shall
have the exclusive right to adjust any losses payable with respect to the
Collateral under any such insurance policies in excess of $150,000 without any
liability to Borrower whatsoever in respect of such adjustments, and any monies
in excess of $150,000 received as payment for any loss under any insurance
policy mentioned above with respect to the Collateral (other than liability
insurance policies) or as payment of any award or compensation for condemnation
or taking by eminent domain with respect to the Collateral, shall be paid over
to Agent to be applied at the election of the Required Lenders either to the
prepayment of the Obligations or shall be disbursed to Borrowers under staged
payment terms reasonably satisfactory to Agent for application to the cost of
repairs, replacements, or restorations.
 
(d) Borrowers shall not, and shall not suffer or permit their Restricted
Subsidiaries to, take out separate or additional insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 6.8, unless Agent is included thereon as named insured with the loss
payable to Agent under a lender’s loss payable endorsement or its equivalent and
such insurance designates that such insurance is providing coverage secondary to
the insurance required to be carried hereunder.  Nothing contained herein shall
prohibit any Borrower or any Restricted Subsidiary from holding or obtaining an
owner’s
 
LEGAL_US_W # 62188650.14

77

--------------------------------------------------------------------------------


policy of title insurance covering any Real Property.  Borrowers immediately
shall notify Agent whenever such separate insurance is taken out, specifying the
insurer thereunder and full particulars as to the policies evidencing the same,
and copies of such policies promptly shall be provided to Agent.
 
6.9 Location of Inventory and Equipment.  Keep Borrowers’ and their Restricted
Subsidiaries’ Inventory and Equipment only at the locations identified on
Schedule 5.5; provided, however, that Borrowers may amend Schedule 5.5 so long
as such amendment occurs by written notice to Agent not less than 30 days prior
to the date on which the Inventory or Equipment is moved to such new location,
so long as such new location is within the continental United States, and so
long as, at the time of such written notification, the applicable Borrower
provides any financing statements or fixture filings necessary to perfect and
continue perfected the Agent’s Liens on such assets and, if requested by
Required Lenders, also provides to Agent a Collateral Access Agreement.
 
6.10 Compliance with Laws.  Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, including the Fair
Labor Standards Act and the Americans With Disabilities Act, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, would not result in and reasonably could not be expected to
result in a Material Adverse Change.
 
6.11 Leases.  Pay when due all rents and other amounts payable under any leases
to which any Borrower or any Restricted Subsidiary is a party or by which any
Borrower’s or any Restricted Subsidiary’s properties and assets are bound,
unless such payments are the subject of a Permitted Protest.
 
6.12 Brokerage Commissions.  Pay any and all brokerage commission or finders
fees incurred in connection with or as a result of Borrowers’ obtaining
financing from the Lender Group under this Agreement.  Borrowers agree and
acknowledge that payment of all such brokerage commissions or finders fees shall
be the sole responsibility of Borrowers, and each Borrower agrees to indemnify,
defend, and hold Agent and the Lender Group harmless from and against any claim
of any broker or finder arising out of Borrowers’ obtaining financing from the
Lender Group under this Agreement.
 
6.13 Existence.  At all times preserve and keep in full force and effect each
Borrower’s and each Restricted Subsidiary’s valid existence and good standing
and any rights and franchises material to their respective businesses.
 
6.14 Environmental.
 
(a) Keep any property either owned or operated by any Borrower or any Restricted
Subsidiary free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens, (b) comply, in all material respects, with Environmental
Laws and provide to Agent documentation of such compliance which Agent
reasonably requests, (c) promptly notify Agent of any release of a Hazardous
Material in any reportable quantity from or onto property owned or operated by
any Borrower or any Subsidiary of a Borrower and take any Remedial Actions
 
LEGAL_US_W # 62188650.14

78

--------------------------------------------------------------------------------


required under any applicable Environmental Law to abate said release or
otherwise to come into compliance with applicable Environmental Law, and
(d) promptly provide Agent with written notice within 10 days of the receipt of
any of the following:  (i) notice that an Environmental Lien has been filed
against any of the real or personal property of any Borrower or any Subsidiary
of a Borrower, (ii) commencement of any Environmental Action or notice that an
Environmental Action will be filed against any Borrower or any Subsidiary of a
Borrower, and (iii) notice of a violation, citation, or other administrative
order which reasonably could be expected to result in a Material Adverse Change.
 
6.15 Disclosure Updates.  Promptly and in no event later than 5 Business Days
after obtaining knowledge thereof, (a) notify Agent if any written information,
exhibit, or report furnished to the Lender Group contained any untrue statement
of a material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made, and (b) correct any defect or error that may be discovered therein
or in any Loan Document or in the execution, acknowledgement, filing, or
recordation thereof.
 
6.16 Government Authorization.  Deliver to Agent, as soon as practicable, and in
any event within 10 days after the receipt by such Borrower from any Gaming
Authority or other Governmental Authority having jurisdiction over the
operations of such Borrower or any Restricted Subsidiary of such Borrower or
filing or receipt thereof by such Borrower or any Restricted Subsidiary of such
Borrower (a) copies of any order or notice of such Gaming Authority or such
other Governmental Authority or court of competent jurisdiction which designates
any Gaming License or other material franchise, permit, or other governmental
operating authorization of such Borrower or any Restricted Subsidiary of such
Borrower or any application therefor, for a hearing or which refuses renewal or
extension of, or revokes or suspends the authority of such Borrower or any
Restricted Subsidiary of such Borrower to construct, own, manage, or operate its
businesses, and (b) a copy of any competing application filed with respect to
any such Gaming License or other authorization, or application therefor, of such
Borrower or any Restricted Subsidiary of such Borrower, or any citation, notice
of violation, or order to show cause issued by any Gaming Authority or other
governmental authority or any complaint filed by any Gaming Authority or other
governmental authority which is available to such Borrower or any Restricted
Subsidiary of such Borrower.
 
6.17 License Renewals.  Commencing on the date 6 months following the Closing
Date and continuing every 6 months thereafter, deliver to Agent an updated
Schedule 5.21 reflecting thereon, as of the date of such delivery, the
information described in Section 5.21.
 
6.18 Licenses and Permits.  (a) Ensure that all material licenses (including all
necessary Gaming Licenses), permits, and consents and similar rights required
from any federal, state, or local governmental body (including the Gaming
Authorities) for the ownership, use, or operation of the businesses or
properties now owned or operated by each Borrower and each Restricted Subsidiary
have been validly issued and are in full force and effect, and (b) comply, in
all material respects, with all of the provisions thereof applicable to it.
 
LEGAL_US_W # 62188650.14

79

--------------------------------------------------------------------------------


6.19 Subsidiary Guarantees.  Cause (a) each Restricted Subsidiary that is formed
or acquired after the date hereof or is determined to be a Restricted
Subsidiary, concurrently therewith, to (i) become a Guarantor hereunder and
execute and deliver to Agent a supplement to the Subsidiary Guaranty pursuant to
which such Restricted Subsidiary shall unconditionally guarantee all of the
Obligations in form and substance acceptable to Agent and (ii) execute a
supplement to the Guarantor Security Agreement in form and substance acceptable
to Agent and such other agreements or documents necessary or requested by Agent,
including, without limitation, Mortgages with respect to any Real Property not
constituting Excluded Assets of such Restricted Subsidiary, to grant Agent a
valid, enforceable, perfected Lien on the collateral described therein, subject
only to Permitted Liens; and (b) cause such Restricted Subsidiary to deliver to
Agent an opinion of counsel, in form reasonably satisfactory to Agent, that
(i) such guaranty, security agreement, and other agreements and documents have
been duly authorized, executed and delivered by such Restricted Subsidiary and
(ii) such guaranty, security agreement, and such other agreements and documents
constitute a legal, valid, binding and enforceable obligation of such Restricted
Subsidiary, subject to customary assumptions and exceptions, including for
bankruptcy, fraudulent transfer and equitable principles.  Concurrently with
such formation, acquisition or determination, such Borrower will provide to
Agent a pledge agreement and appropriate certificates and powers or Uniform
Commercial Code financing statements, hypothecating all of the direct or
beneficial ownership interest in such Restricted Subsidiary, in form and
substance satisfactory to Agent, and all other documentation, in form and
substance satisfactory to Agent, including one or more opinions of counsel
satisfactory to Agent, which in Agent’s opinion is appropriate with respect to
the execution and delivery of the applicable documentation referred to above.
Any document, agreement, or instrument executed or issued subject to this
Section 6.19 shall be a Loan Document.
 
6.20 Intentionally Omitted.
 
6.21 Patriot Act.  Following any request therefor, provide all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.
 
7. NEGATIVE COVENANTS.
 
Each Borrower covenants and agrees that, so long as any credit hereunder shall
be available and until full and final payment of the Obligations, Borrowers will
not and will not permit any of their respective Restricted Subsidiaries to do
any of the following:
 
7.1 Indebtedness.  Create, incur, assume, permit, guarantee, or otherwise become
or remain, directly or indirectly, liable with respect to any Indebtedness,
except:
 
(a) Indebtedness evidenced by this Agreement and the other Loan Documents,
together with Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit;
 
(b) Indebtedness set forth on Schedule 7.1(b);
 
LEGAL_US_W # 62188650.14

80

--------------------------------------------------------------------------------


(c) Indebtedness represented by Capitalized Lease Obligations or Purchase Money
Obligations; provided, that the aggregate principal amount of such Indebtedness
outstanding at any time does not exceed an amount equal to $7,500,000 times the
number of Gaming Properties owned and controlled by any of the Borrowers or
their respective Restricted Subsidiaries on the date of incurrence of such
Indebtedness;
 
(d) Indebtedness solely in respect of appeal bonds, surety bonds, insurance
obligations or bonds, and performance bonds, and similar bonds or obligations,
all incurred in the ordinary course of business (including, without limitation,
to maintain any license or permits) in accordance with customary industry
practices;
 
(e) Hedging Obligations incurred to fix or hedge interest rate risk with respect
to any fixed or variable rate Indebtedness otherwise permitted by this
Agreement; provided, that the notional principal amount of each such Hedging
Obligation does not exceed the principal amount of the Indebtedness to which
such Hedging Obligation relates;
 
(f) Indebtedness of any Borrower or any Restricted Subsidiary owed to and held
by a Borrower that is unsecured and subordinated in right of payment to the
Obligations; provided, that any subsequent issuance or transfer of any Capital
Stock that results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary, or any transfer of such Indebtedness (other than to a Borrower)
shall be deemed, in each case, to constitute the incurrence of such Indebtedness
by such Borrower or such Restricted Subsidiary, as the case may be;
 
(g) Indebtedness outstanding under (i) the Secured Notes Documents in an
aggregate principal amount outstanding not to exceed at any time $240,000,000
less any principal repayments made after the Closing Date and (ii) the Unsecured
Notes Documents in an aggregate principal amount outstanding not to exceed at
any time $305,000,000 less any principal repayments made after the Closing Date;
 
(h) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided such obligation shall not continue to exist more
than 2 Business Days after the date the applicable Borrower or Restricted
Subsidiary receives written notification;
 
(i) the accrual of interest, the accretion or amortization of original issue
discount and the payment of interest on any Indebtedness in the form of
additional Indebtedness with the same terms;
 
(j) Indebtedness arising from agreements for indemnification, adjustment of
purchase price or similar obligations, in each case incurred in connection with
the disposition of any business or assets of Borrowers or any of the Restricted
Subsidiaries; provided that the maximum aggregate liability in respect of all
such Indebtedness shall at no time exceed the gross proceeds actually received
by Borrowers or the applicable Restricted Subsidiary in connection with such
disposition;
 
LEGAL_US_W # 62188650.14

81

--------------------------------------------------------------------------------


(k) Indebtedness issued in exchange for, or the proceeds of which are
substantially contemporaneously used to extend, repay, redeem, discharge,
refinance, renew, replace, or refund (collectively, “Refinance”), Indebtedness
incurred pursuant clause (b) or (g) above, clause (l) below or this clause (k)
(the “Refinancing Indebtedness”); provided, that (i) the principal amount of
such refinancing Indebtedness does not exceed the principal amount of
Indebtedness so Refinanced (plus any required premiums and out-of-pocket
expenses reasonably incurred in connection therewith), (ii) the Refinancing
Indebtedness has a final scheduled maturity that equals or exceeds the final
stated maturity, and a weighted average life to maturity that is equal to or
greater than the weighted average life to maturity, of the Indebtedness being
refinanced, (iii) the Refinancing Indebtedness ranks, in right of payment, no
more favorable to the Obligations or applicable Guaranty, as the case may be,
than the Indebtedness being Refinanced and any subordination terms of the
Refinancing Indebtedness must be at least as favorable to the Lenders as those
in the Indebtedness being refinanced, and (iv) the Refinancing Indebtedness is
not secured by a Lien on any asset that did not so secure the Indebtedness being
refinanced;
 
(l) unsecured Indebtedness (including, without limitation, Acquired Debt) to
acquire or construct (to the extent the proceeds of such Indebtedness are used
to acquire land, furniture, fixtures and equipment, prepare the site or
construct improvements thereon) one or more Gaming Properties if:  (i) no
Default or Event of Default shall have occurred and be continuing at the time
of, or would occur after giving effect on a pro forma basis to such incurrence;
(ii) the Interest Coverage Ratio for Parent’s most recently ended 4 full fiscal
quarters for which internal financial statements are available immediately
preceding the date on which such additional Indebtedness is to be incurred (the
“Four Quarter Reference Period”) would have been greater than 2.0 to 1.0
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as set forth in the definition of Interest Coverage Ratio,
as if such additional Indebtedness had been incurred at the beginning of such
4-quarter period; and (iii) the final stated maturity of such Indebtedness is
after the Maturity Date (except for Acquired Debt); provided, however, the
foregoing shall not prohibit the issuance of any such Indebtedness on a secured
basis so long as (A) such Indebtedness is evidenced as “Additional Notes” under
and as defined in the Secured Notes Indenture, (B) such Indebtedness is issued
under the Secured Notes Indenture and has the same terms (other than the issue
date, issue price and principal amount) as the Secured Notes issued on the Notes
Issuance Date, including, without limitation, the same interest rate,
amortization schedule and maturity date as the Secured Notes Indenture, (C) such
Indebtedness is subject to an intercreditor agreement, in substantially the same
form as the Intercreditor Agreement, and (E) immediately after giving effect to
the issuance thereof, the Secured Leverage Ratio does not exceed 2.0 to 1.0;
 
(m) unsecured Indebtedness not otherwise permitted by clauses (a) through (l)
above or clause (n) or (o) below in an aggregate principal amount (or accreted
value, as applicable) at any time outstanding (including all Refinancing
Indebtedness incurred in connection therewith), not to exceed $50,000,000;
 
(n) Indebtedness permitted by Section 7.6; and
 
(o) Indebtedness incurred in connection with the acquisition or construction (to
the extent the proceeds of such Indebtedness are used to acquire land,
furniture,
 
LEGAL_US_W # 62188650.14

82

--------------------------------------------------------------------------------


fixtures and equipment, prepare the site or construct improvements thereon) of
one or more Gaming Properties acquired after December 31, 2009; provided that
(i) the aggregate principal amount of such Indebtedness for each Gaming Property
shall not exceed the result of (x) $15,000,000 minus (y) the amount of Acquired
Debt secured by the assets of such Gaming Property (unless such Acquired Debt
could have been incurred under, and reduces the amount available under,
clause (c) above).
 
7.2 Liens.  Create, incur, assume, or permit to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens (for purposes of this Section, Permitted Liens shall include Liens that
are replacements of Permitted Liens to the extent that the original Indebtedness
is refinanced, renewed, or extended under Section 7.1(k) and so long as the
replacement Liens only encumber those assets that secured the refinanced,
renewed, or extended Indebtedness).
 
7.3 Restrictions on Fundamental Changes.
 
(a) Enter into any merger, consolidation, reorganization, or recapitalization,
or reclassify its Capital Stock; or
 
(b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution).
 
Notwithstanding the foregoing, nothing in this Section 7.3 shall prohibit
(i) the ability of Restricted Subsidiaries to enter into any merger with another
Restricted Subsidiary, (ii) the ability of a Restricted Subsidiary to enter into
any merger with a Borrower, so long as (A) such Borrower shall survive any such
merger and (B) such Borrower shall assume, in a manner satisfactory to Agent,
the obligations of such Restricted Subsidiary under the Loan Documents to which
such Restricted Subsidiary was a party and (iii) the ability of a Borrower to
enter into any merger with another Borrower, so long as the surviving Borrower
shall assume, in a manner satisfactory to Agent, the obligations of such other
Borrower under the Loan Documents to which such other Borrower was a party.
 
7.4 Disposal of Assets.
 
(a) Intentionally Omitted;
 
(b) Make any Asset Sale other than Permitted Dispositions; provided, however,
that an Asset Sale (other than a Permitted Disposition or any sale of any Gaming
Property or any material portion of the assets comprising any Gaming Property)
may be made if:
 
       (i) no Default or Event of Default shall have occurred and be continuing
or would result therefrom (other than a Default or Event of Default arising from
an Asset Sale that is a consequence of an Event of Loss);
 
       (ii) such Borrower or such Restricted Subsidiary, as applicable, receives
consideration of not less than the fair market value, as of the time of such
Asset Sale (as determined by the Manager of such Borrower or Restricted
 
LEGAL_US_W # 62188650.14

83

--------------------------------------------------------------------------------


        Subsidiary in good faith), of the assets that are the subject of such
Asset Sale (other than an Asset Sale that is a consequence of an Event of Loss);
 
       (iii) such Borrower or such Restricted Subsidiary, as applicable,
receives 75% of the consideration for such Asset Sale (other than an Asset Sale
that is a consequence of an Event of Loss) in the form of either (A) cash or
Cash Equivalents or the assumption by the transferee of liabilities (other than
liabilities that, by their terms, are subordinated to the Obligations) of such
Borrower or such Restricted Subsidiary, as applicable (provided, that following
such Asset Sale there is no further recourse to such Borrower or its Restricted
Subsidiaries with respect to such liabilities and provided, further, that the
75% limitation set forth in this clause (b)(iii) of this paragraph shall not
apply to any proposed Asset Sale for which an independent certified accounting
firm has certified to the Managers of the applicable Borrower and Agent that the
after-tax cash portion of the consideration to be received by such Borrower or
such Restricted Subsidiary in such proposed Asset Sale is equal to or greater
than what the net after-tax cash proceeds would have been had such proposed
Asset Sale complied with the 75% limitation set forth in this clause (b) of this
paragraph) or (B) assets of the type described in Section 7.4(b)(iv)(A);
 
       (iv) within 360 days of such Asset Sale, the Net Proceeds thereof are
(A) invested in assets related to the business of such Borrower or its
Restricted Subsidiaries, that would constitute Collateral, (B) applied to repay
Indebtedness under Purchase Money Obligations secured by the assets sold,
(C) applied to repay Indebtedness under this Agreement and to permanently reduce
the Maximum Revolver Amount by the amount of Indebtedness so repaid, or (D) any
combination of clauses (A), (B), or (C); and
 
       (v) the Net Proceeds of any Asset Sale involving an Event of Loss are
paid over to Agent in conformance with the requirements of Section 6.8(c)
hereof;
 
(c) Pending the final application of any Net Proceeds of any Asset Sale in
accordance with Section 7.4(b), Borrowers shall apply such Net Proceeds to the
outstanding Obligations or retain such Net Proceeds (including, without
limitation, for the purpose of investing such Net Proceeds in Cash Equivalents),
in each case, in accordance with the terms hereof.
 
7.5 Change Name.  Change any Borrower’s or any Restricted Subsidiary’s legal
name, FEIN, corporate structure, jurisdiction of organization, or identity, or
add any new fictitious name; provided, however, that a Borrower or a Restricted
Subsidiary may change its legal name or add any new fictitious name upon at
least 30 days’ prior written notice by such Borrower or such Restricted
Subsidiary to Agent of such change and so long as, at the time of such written
notification, such Borrower or such Restricted Subsidiary provides any financing
statements or fixture filings necessary to perfect and continue perfected
Agent’s Liens.
 
LEGAL_US_W # 62188650.14

84

--------------------------------------------------------------------------------


7.6 Guarantee.  Guarantee or otherwise become in any way liable with respect to
the obligations of any third Person except (a) by endorsement of instruments or
items of payment for deposit to the account of Borrowers or which are
transmitted or turned over to Agent, (b) guarantees constituting Investments
permitted under Section 7.13, (c) guarantees of obligations arising under the
Notes Documents by Borrowers and their Restricted Subsidiaries; provided that
(i) any such Restricted Subsidiary shall have guaranteed the Obligations in
accordance with Section 6.19; and (ii) any lien securing such guarantee of the
obligations under the Secured Notes Documents shall be subordinate to any lien
securing such guarantee of the Obligations on the terms set forth in the
Intercreditor Agreement, (d) guarantees constituting Indebtedness permitted
under Section 7.1 and (e) guarantees of Subsidiaries of Indebtedness of a
Borrower or Restricted Subsidiary permitted under Section 7.1.
 
7.7 Nature of Business.  Directly or indirectly engage to any material extent in
any line or lines of business activity other than that which, in the reasonable
good faith judgment of the Managers of Borrowers, is a Related Business.
 
7.8 Prepayments and Amendments.
 
(a) Except in connection with a refinancing permitted by Section 7.1(k), make
any principal payment on, or purchase, redeem, defease or otherwise acquire or
retire for value, any Indebtedness of a Borrower or a Subsidiary prior to any
scheduled principal payment, sinking fund payment or other payment at the stated
maturity thereof; other than (i) the Obligations, (ii) the obligations secured
by the mortgage granted by OED to the seller of the parcels of Warner Land
encumbering such parcels, (iii) [Intentionally Omitted] and (iv) repurchases of
any Secured Notes on the open market, so long as (A) no Default or Event of
Default has occurred and is continuing and (B) both before and immediately after
giving effect to such repurchase, Availability is at least $20,000,000, and
 
(b) (i) Directly or indirectly, amend, modify, alter, increase, or change any of
the terms or conditions of any of the Notes Documents in any manner that would
(A) have the effect of (1) increasing principal, interest, fee or other payment
obligations thereunder, (2) adding additional collateral or other guarantors
(other than as contemplated as of the Closing Date), (3) shortening the maturity
or increasing the amortization of the obligations thereunder, (4) making the
covenants, defaults or other provisions thereof more burdensome, or (5) altering
the subordination provisions thereof or (B) otherwise have a material adverse
effect on the interests of the Lender Group or (ii) directly or indirectly,
amend, modify, alter, increase or change any of the terms or conditions of any
Management Agreement for which an executed subordination agreement is required
to be delivered pursuant to Section 7.21, or any Governing Documents of a
Borrower or its Subsidiary in any manner that would make the covenants, defaults
or other provisions thereof more burdensome on any Borrower or any Guarantor or
otherwise have a material adverse effect on the interests of the Lender Group.
 
7.9 Change of Control.  Cause, permit, or suffer, directly or indirectly, any
Change of Control.
 
7.10 Intentionally Omitted.
 
LEGAL_US_W # 62188650.14

85

--------------------------------------------------------------------------------


7.11 Restricted Payments.  Make any Restricted Payment unless:
 
(a) no Default or Event of Default has occurred and is continuing or would occur
as a consequence thereof, and
 
(b) immediately after giving effect to such Restricted Payment on a pro forma
basis, the Interest Coverage Ratio for the immediately preceding 4 fiscal
quarter period for which internal financial statements have been delivered to
Agent would not have been less than 2.0:1.0, and
 
(c) such Restricted Payment (the value of any such payment, if other than cash,
being determined in good faith by the Managers of Borrowers and evidenced by a
resolution set forth in a certificate signed by the chief financial officer of
Borrowers delivered to Agent), together with the aggregate of all other
Restricted Payments made after the Note Issuance Date (including Restricted
Payments permitted by clauses (1), (2) and (7) of the following sentence and
excluding Restricted Payments permitted by the other clauses therein), is less
than the sum of:
 
       (i) 50% of the sum of Consolidated Net Income (taken as one accounting
period) from the beginning of the first full fiscal quarter immediately
following the Note Issuance Date to the end of Parent’s most recently ended
fiscal quarter for which internal financial statements are available at the time
of such Restricted Payment (or, if such Consolidated Net Income for such period
is a deficit, 100% of such deficit), plus
 
       (ii) 100% of the aggregate net cash proceeds (or of the net cash proceeds
received upon the conversion of non-cash proceeds into cash) received by the
applicable Borrower from (x) the issuance or sale, other than to a Subsidiary,
of Equity Interests of such Borrower (other than Disqualified Capital Stock or
in connection with Specified Equity Contributions) and (y) any equity
contribution from a holder of such Borrower’s Capital Stock (other than a
Subsidiary and excluding Specified Equity Contributions), in each case, after
the Note Issuance Date and on or prior to the time of such Restricted Payment;
provided, that net cash proceeds from Specified Equity Contributions shall not
be included, plus
 
       (iii) 100% of the aggregate net cash proceeds (or of the net cash
proceeds received upon the conversion of non-cash proceeds into cash) received
by the applicable Borrower from the issuance or sale, other than to a
Subsidiary, of any convertible or exchangeable debt security of such Borrower
that has been converted or exchanged into Equity Interests of the applicable
Borrower (other than Disqualified Capital Stock) pursuant to the terms thereof
after the Note Issuance Date and on or prior to the time of such Restricted
Payment (including any additional net cash proceeds received by such Borrower
upon such conversion or exchange), plus
 
LEGAL_US_W # 62188650.14

86

--------------------------------------------------------------------------------


       (iv) the aggregate Return from Unrestricted Subsidiaries after the Note
Issuance Date and on or prior to the time of such Restricted Payment.
 
Notwithstanding the foregoing, nothing in this Section will prohibit:
 
(1)           the payment of any dividend within 60 days after the date of
declaration thereof, if at said date of declaration such payment would not have
been prohibited by the provisions of this Agreement;
 
(2)           the redemption, purchase, retirement or other acquisition of any
Equity Interests of any Borrower in exchange for, or out of the proceeds of, the
substantially concurrent sale (other than to a Subsidiary) of, other Equity
Interests of such Borrower (other than Disqualified Capital Stock);
 
(3)           with respect to each tax year or portion thereof that a Borrower
qualifies as a Flow Through Entity and so long as clause (a) above is satisfied,
the payment of Permitted Tax Distributions (whether paid in such tax year or
portion thereof, or any subsequent tax year), provided, that in the case of the
portion, if any, of any Permitted Tax Distributions that is proposed to be
distributed for a particular taxable period or portion thereof, which portion of
such Permitted Tax Distribution is attributable to a Flow Through Entity that is
not a Restricted Subsidiary, such portion of such proposed Permitted Tax
Distribution shall be limited to the Excess Cash Distribution Amount for Taxes;
 
(4)           distributions or payments (i) to any Excluded Person for or in
respect of tax preparation, accounting, licensure, legal and administrative fees
and expenses, including travel and similar reasonable expenses, incurred on
behalf of Borrowers or their respective Restricted Subsidiaries or in connection
with PGP’s ownership of Borrowers or their respective Restricted Subsidiaries,
consistent with industry practice, (ii) so long as clause (a) above is satisfied
pursuant to, and in accordance with, Management Agreements in effect from time
to time, provided that (A) to the extent a subordination agreement with respect
to such Management Agreement is required to be entered into pursuant to
Section 7.21, such distributions are permitted by such subordination agreement
and (B) the aggregate amount payable to PGP or any other Excluded Person
(excluding any payments (x) permitted by Section 7.16 and (y) payable under
employment, consulting or similar agreements or arrangements entered into in the
ordinary course of business for which an executed subordination agreement is not
required to be delivered pursuant to Section 7.21), pursuant to the Management
Agreements or any employment, consulting or similar agreements or arrangements
for any fiscal year shall not exceed 5.00% of Consolidated EBITDA for the
immediately preceding fiscal year, and (iii) so long as clause (a) above is
satisfied, to pay reasonable and customary directors’ or managers’ fees to, and
indemnity provided on behalf of, the Managers of PGP and Borrowers, and
reimbursement of customary and reasonable travel and similar expenses incurred
on behalf of Borrowers and the Restricted Subsidiaries in the ordinary course of
business;
 
LEGAL_US_W # 62188650.14

87

--------------------------------------------------------------------------------


(5)           so long as clause (a) above is satisfied, (i) the repurchase,
redemption or other retirement or acquisition of Equity Interests of any
Borrower’s or any Restricted Subsidiary’s respective employees, members or
managers (or their heirs or estates) that, in each case, are not Excluded
Persons or (ii) any dividend, distribution or other payment to PGP to enable PGP
to repurchase, redeem, or otherwise retire or acquire Equity Interests of PGP’s
or its Restricted Subsidiaries’ respective employees, members or managers (or
their heirs or estates) that are not Excluded Persons, in an aggregate amount
for all Restricted Payments pursuant to this clause (5) not to exceed $750,000
in any twelve month period on and after the Note Issuance Date (provided,
however, that any amounts not used in any such twelve month period may be
carried forward to the next succeeding twelve month period until used);
 
(6)           the redemption and repurchase of any Equity Interests of Borrowers
or any of the Restricted Subsidiaries to the extent required by any Gaming
Authority;
 
(7)           any dividend, distribution or other payment by any of the
Restricted Subsidiaries on its Equity Interests that is paid pro rata to all
holders of such Equity Interests;
 
(8)           payments that are made with Specified Equity Contributions; and
 
(9)           so long as (A) the Restricted Payment is otherwise not prohibited
by the Indenture (after giving effect to any amendment or waiver thereof),
(B) clause (a) above is satisfied and (C) the aggregate amount of Excess
Availability plus cash and Cash Equivalents subject to satisfactory Control
Agreements, after giving effect to each such Restricted Payment, is at least
$10,000,000, Restricted Payments not otherwise permitted by this Section 7.11 in
an aggregate amount during the term of this Agreement pursuant to this
clause (9) not to exceed $25,000,000.
 
7.12 Accounting Methods.  Modify or change their fiscal year or their method of
accounting (other than as may be required to conform to GAAP) or enter into,
modify, or terminate any agreement currently existing, or at any time hereafter
entered into with any third party accounting firm or service bureau for the
preparation or storage of Borrowers’ or their Subsidiaries’ accounting records
without said accounting firm or service bureau agreeing to provide Agent
information regarding the Collateral or Borrowers’ and their Subsidiaries’
financial condition.
 
7.13 Investments. Except for Permitted Investments or for Securities Accounts,
directly or indirectly, make or acquire any Investment, or incur any liabilities
(including contingent obligations) for or in connection with any Investment;
provided, however, that Borrowers and their Restricted Subsidiaries shall not
have Permitted Investments in deposit accounts or Securities Accounts (other
than such accounts which are Excluded Assets) in excess of $250,000 outstanding
at any one time unless such Borrower or Restricted Subsidiary, as applicable,
and the applicable securities intermediary or bank have entered into Control
Agreements or similar arrangements governing such Permitted Investments, as
Agent shall determine in its Permitted Discretion, to perfect (and further
establish) the Agent’s Liens in such Permitted Investments.
 
LEGAL_US_W # 62188650.14

88

--------------------------------------------------------------------------------


7.14 Transactions with Affiliates.  Directly or indirectly sell, lease, transfer
or otherwise dispose of any of its properties or assets to, or purchase any
property or assets from, or enter into any contract, agreement, understanding,
loan, advance or guaranty with, or for the benefit of, (x) any Affiliate of
Borrowers or any of the Restricted Subsidiaries or (y) Jefferies & Company, Inc.
or any of its Affiliates (each of the foregoing, an “Affiliate Transaction”),
except for:
 
(a) Except as provided in clause (d) below, Affiliate Transactions entered into
in the ordinary course of business that, together with all related Affiliate
Transactions, have an aggregate value of not more than $5,000,000; provided,
that such transactions are conducted in good faith and on terms that are no less
favorable to such Borrower or the relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction at such time by such
Borrower or such Restricted Subsidiary on an arm’s-length basis from a Person
that is not an Affiliate of such Borrower or such Restricted Subsidiary;
 
(b) Except as provided in clause (d) below, Affiliate Transactions entered into
in the ordinary course of business that, together with all related Affiliate
Transactions, have an aggregate value of not more than $10,000,000; provided,
that (i) a majority of the disinterested Managers of such Borrower or, if none,
a disinterested committee appointed by the Managers of such Borrower for such
purpose, determine that such transactions are conducted in good faith and on
terms that are no less favorable to such Borrower or the relevant Restricted
Subsidiary than those that would have been obtained in a comparable transaction
at such time by such Borrower or such Restricted Subsidiary on an arm’s-length
basis from a Person that is not an Affiliate of such Borrower or such Restricted
Subsidiary and (ii) prior to entering into such transaction the applicable
Borrower shall have delivered to Agent a certificate signed by the chief
financial officer of such Borrower certifying to such effect;
 
(c) Except as provided in clause (d) below, Affiliate Transactions entered into
in the ordinary course of business for which a Borrower delivers to Agent an
opinion issued by an accounting, appraisal or investment banking firm of
national standing (other than Jefferies & Company, Inc. or any of its
Affiliates) as to the fairness of such transaction to such Borrower or such
Restricted Subsidiary from a financial point of view; or
 
(d) Affiliate Transactions entered into with Jefferies & Company, Inc. or any of
its Affiliates; provided, that (i) a majority of the Managers of such Borrower
determine that such transactions are conducted in good faith and on terms that
are no less favorable to such Borrower or the relevant Restricted Subsidiary
than those that would have been obtained in a comparable transaction at such
time by such Borrower or such Restricted Subsidiary on an arm’s-length basis
from a Person that is not an Affiliate of such Borrower or such Restricted
Subsidiary, (ii) such terms are fully disclosed to Agent, and (iii) prior to
entering into such transaction the applicable Borrower shall have delivered to
Agent a certificate signed by the chief financial officer of such Borrower
certifying to the foregoing.
 
Notwithstanding the foregoing, the following will be deemed not to be Affiliate
Transactions:  (i) transactions between or among Borrowers and/or any or all of
the Restricted Subsidiaries, (ii) Restricted Payments permitted by Section 7.11,
(iii) reasonable and customary compensation (including directors’ fees) paid to,
and indemnity and customary employee benefit
 
LEGAL_US_W # 62188650.14

89

--------------------------------------------------------------------------------


arrangements (including directors’ and officer’s liability insurance) provided
for the benefit of, any director, officer, employee or consultant of Borrowers
or any Restricted Subsidiary, or Manager of PGP, in each case entered into in
the ordinary course of business and for services provided to Borrowers, such
Restricted Subsidiary or PGP, respectively, as determined in good faith by the
Managers of the applicable Borrower, (iv) any agreement or arrangement as in
effect on the Closing Date among Borrowers and/or one or more Restricted
Subsidiaries, on the one hand, and any officers or Managers thereof and/or any
Affiliates of such Borrower, on the other hand, as set forth on Schedule 7.14,
as amended, supplemented or otherwise modified with the prior written consent of
Agent, and any transactions contemplated thereby and (v) Permitted Investments.
 
7.15 Suspension.  Suspend or go out of a substantial portion of their business.
 
7.16 Compensation.  Pay annual fees and meeting fees (a) to M. Brent Stevens in
excess of $175,000 in the aggregate for each Gaming Property in fiscal year 2009
or increase any such fees paid during any fiscal year thereafter by more than
15% over such fees paid in the preceding fiscal year and (b) in any fiscal year
to any other director in excess of $100,000 in the aggregate or, once such fees
paid to any such director equal $100,000 in the aggregate for a fiscal year,
increase any such fees paid to such director during any fiscal year thereafter
by more than 15% over such fees paid in the preceding fiscal year.
 
7.17 Use of Proceeds.  Use the proceeds of the Advances other than for general
corporate purposes, including working capital needs and capital expenditures, of
Borrowers consistent with the terms and conditions hereof and for its lawful and
permitted purposes.
 
7.18 Change in Location of Chief Executive Office; Inventory and Equipment with
Bailees.  Relocate its chief executive office to a new location without such
Borrower providing to Agent (a) 5 days’ prior written notification thereof and
(b) upon request of Agent, a Collateral Access Agreement with respect to such
new location.  The Inventory and Equipment shall not at any time now or
hereafter be stored with a bailee, warehouseman, or similar party without
Agent’s prior written consent.
 
7.19 Securities Accounts.  Except as otherwise permitted by Section 7.13,
establish or maintain any Securities Account (other than Securities Accounts
which are Excluded Assets) unless Agent shall have received a Control Agreement
in respect of such Securities Account.  Borrowers agree not to, and shall not
permit any of the Restricted Subsidiaries to, transfer assets out of any
Securities Account (other than Securities Accounts which are Excluded Assets);
provided, however, that, so long as no Event of Default has occurred and is
continuing or would result therefrom, Borrowers and the Restricted Subsidiaries
may use such assets (and the proceeds thereof) to the extent not prohibited by
this Agreement.
 
7.20 Financial Covenants.
 
(a) Minimum Consolidated EBITDA.  Permit Consolidated EBITDA to be less than the
required amount set forth in the following table for the applicable period set
forth opposite thereto:
 
LEGAL_US_W # 62188650.14

90

--------------------------------------------------------------------------------


 
Applicable Amount
Applicable Period
$65,000,000
For the 12-month period
ending September 30, 2009
$70,000,000
For the 12-month period
ending December 31, 2009
$70,000,000
For the 12-month period
ending March 31, 2010
$75,000,000
For the 12-month period
ending June 30, 2010
$75,000,000
For the 12-month period
ending September 30, 2010
$80,000,000
For the 12-month period ending December 31, 2010
and ending each fiscal quarter thereafter

 
 
(b) Capital Expenditures. (i) Except as provided in Sections 7.20(b)(ii) and
7.20(b)(iii), make capital expenditures in any fiscal year in excess of
$15,000,000 (each such applicable amount with respect to each such fiscal year,
the “Base Amount” for such fiscal year); provided, however, that if the
aggregate amount of any capital expenditures made in the fiscal year immediately
preceding such fiscal year did not equal or exceed $15,000,000 for such
preceding fiscal year, then the Base Amount for the current fiscal year shall be
increased by an amount equal to such unused amount of the Base Amount in the
immediately preceding fiscal year.
 
       (ii) However, in addition to the capital expenditures permitted by
Section 7.20(b)(i), so long as the aggregate amount of Excess Availability plus
cash and Cash Equivalents subject to satisfactory Control Agreements, after
giving effect to each such capital expenditure, is at least $10,000,000,
Borrowers may make capital expenditures in the amount set forth below for the
projects described with respect thereto:
 
(A)           $8,000,000 to design, develop, construct and furnish any future
off-track betting parlors;
 
(B)           $7,000,000 to remodel the Amelia Belle Casino; and
 
(C)           $5,000,000 for construction and property development in any fiscal
year (each such amount with respect to each fiscal year, the “Construction Base
Amount” for such year); provided, however, that if the aggregate amount of any
capital expenditures for construction and property development made in the
fiscal year immediately preceding such
 
LEGAL_US_W # 62188650.14

91

--------------------------------------------------------------------------------


fiscal year did not equal or exceed $5,000,000 for such preceding fiscal year,
then the Construction Base Amount for the current fiscal year  shall be
increased by an amount equal to such unused amount of the Construction Base
Amount in the immediately preceding year.
 
       (iii) Further, in addition to the capital expenditures permitted by
Sections 7.20(b)(i) and 7.20(b)(ii), so long as no Default or Event of Default
has occurred and is continuing or would result as a consequence thereof,
Borrowers may make capital expenditures in the amount of $25,000,000 to design,
develop, construct and furnish the OED Hotel including the remodel of the
existing casino exterior, casino floor and restaurants; and
 
       (iv) Further, any and all payments and obligations under (A) that certain
Amended and Restated Port of Dubuque Public Parking Facility Development
Agreement, dated October 1, 2007, between the City of Dubuque, Iowa and DJL,
(B) that certain Minimum Assessment Agreement, dated as of October 1, 2007, by
and among the City of Dubuque, Iowa, DJL and the City Assessor of the City of
Dubuque, Iowa, and (C) any other agreement entered into by DJL in connection
with the development of the parking facility for the Diamond Jo Casino, so long
as such agreement is in form and substance reasonably satisfactory to Agent,
shall not be considered capital expenditures under this Section 7.20 or any
other Section of this Agreement other than Section 7.17.
 
7.21 Management Agreements.  Enter into any Management Agreement with an
Excluded Person or any other Person beneficially owning in excess of five
percent (5%) of the voting equity securities of Parent without delivering to
Agent (a) a subordination agreement, in form and substance satisfactory to
Agent, executed by the parties to such Management Agreement, and (b) a copy of
such fully executed Management Agreement.
 
8. EVENTS OF DEFAULT.
 
Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:
 
8.1.           If Borrowers fail to pay (a) Obligations constituting principal
when due and payable, or when declared due and payable, or (b) any other portion
of the Obligations (including interest (including any interest which, but for
the provisions of the Bankruptcy Code, would have accrued on such amounts), fees
and charges due the Lender Group, reimbursement of Lender Group Expenses, or
other amounts constituting Obligations) within 3 days of the date such
Obligation described in this clause (b) is due and payable, or when declared due
and payable;
 
8.2.           (a) If Borrowers fail or neglect to perform, keep, or observe any
term, provision, condition, covenant, or agreement:  (i) contained in Sections
6.2 (Reporting), 6.3 (Financial Statements, Reports, Certificates), 6.7 (Taxes),
6.10 (Compliance with Laws), 6.11 (Leases), 6.12 (Brokerage Commissions), or
6.13 (Existence) of this Agreement and such failure continues for a period of 5
Business Days from the earlier of (A) notice by Agent to Borrowers or (B) the
date
 
LEGAL_US_W # 62188650.14

92

--------------------------------------------------------------------------------


Borrowers knew or should have known of its occurrence; or (ii) contained in
Sections 6.1 (Accounting System), 6.6 (Maintenance of Properties), 6.9 (Location
of Inventory and Equipment), or 6.14 (exclusive of clause (d) thereof)
(Environmental) of this Agreement and such failure continues for a period of 15
Business Days from the earlier of (A) notice by Agent to Borrowers or (B) the
date Borrowers knew or should have known of its occurrence; or (b) if Borrowers
or their Subsidiaries or the Guarantors fail or neglect to perform, keep, or
observe any other term, provision, condition, covenant, or agreement contained
in this Agreement or any material term, provision, condition, covenant or
agreement contained in any of the other Loan Documents (giving effect to any
grace periods, cure periods, or required notices, if any, expressly provided for
in such other Loan Documents); in each case, other than any term, provision,
condition, covenant, or agreement that is the subject of another provision of
this Section 8, in which event such other provision of this Section 8 shall
govern;
 
8.3.           If any material portion of any Borrower’s or any of its
Restricted Subsidiaries’ assets is attached, seized, subjected to a writ or
distress warrant, levied upon, or comes into the possession of any third Person;
 
8.4.           If an Insolvency Proceeding is commenced by PGP, any Guarantor,
any Borrower or any of the Borrowers’ respective Restricted Subsidiaries;
 
8.5.           If an Insolvency Proceeding is commenced against PGP, any
Guarantor, any Borrower, or any of Borrowers’ Restricted Subsidiaries, and any
of the following events occur:  (a) PGP, the applicable Borrower or the
Restricted Subsidiary consents to the institution of the Insolvency Proceeding
against it, (b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 days of the date of the filing thereof; provided, however,
that, during the pendency of such period, Agent (including any successor agent)
and each other member of the Lender Group shall be relieved of their obligation
to extend credit hereunder, (d) an interim trustee is appointed to take
possession of all or any substantial portion of the properties or assets of, or
to operate all or any substantial portion of the business of, PGP, any Borrower
or any of its Restricted Subsidiaries, or (e) an order for relief shall have
been entered therein;
 
8.6.           If any Borrower or any of its Restricted Subsidiaries is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs for a period of 5
consecutive Business Days;
 
8.7.           [Intentionally Omitted];
 
8.8.           If a judgment or judgments for the payment of money (other than
judgments as to which a reputable insurance company has accepted full liability)
is or are entered by a court of competent jurisdiction against any Borrower or
any of its Restricted Subsidiaries and such judgment or judgments remain
undischarged, unbonded, or unstayed for a period of 60 days after entry;
provided, that the aggregate amount of all such judgments exceeds $5,000,000;
 
8.9.           If there is a default under any Indebtedness of any Borrower or
any of its Restricted Subsidiaries in excess of $5,000,000 and such default
(a) occurs at the final maturity of the obligations thereunder, or (b) results
in a right by the other party thereto, irrespective of
 
LEGAL_US_W # 62188650.14

93

--------------------------------------------------------------------------------


whether exercised, to accelerate the maturity of the applicable Borrower’s or
its Restricted Subsidiaries’ obligations thereunder, to terminate such
agreement, or to refuse to renew such agreement pursuant to an automatic renewal
right therein;
 
8.10.           If any Borrower or any of its Restricted Subsidiaries makes any
payment on account of Indebtedness that has been contractually subordinated in
right of payment to the payment of the Obligations, except to the extent such
payment is permitted by the terms of the subordination provisions applicable to
such Indebtedness;
 
8.11.           If any misstatement or misrepresentation exists now or hereafter
in any warranty, representation, statement, or Record made to the Lender Group
by any Borrower, its Restricted Subsidiaries, or any officer, employee, agent,
or director of any Borrower or any of its Restricted Subsidiaries;
 
8.12.           If the obligation of any Guarantor under any guaranty of the
Obligations or other third Person under any Loan Document is rendered or
declared unenforceable or terminated by operation of law or by such Guarantor or
third Person thereunder;
 
8.13.           If this Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien on or security interest in the Collateral covered hereby or
thereby;
 
8.14.           Any provision of any Loan Document shall at any time for any
reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by any Borrower or any Restricted Subsidiary, or any
Guarantor or PGP, or a proceeding shall be commenced by any Borrower or any
Restricted Subsidiary, or any Guarantor or PGP, or by any Governmental Authority
having jurisdiction over any Borrower or any Restricted Subsidiary, or any
Guarantor or PGP seeking to establish the invalidity or unenforceability
thereof, or any Borrower, Restricted Subsidiary, Guarantor or PGP shall deny
that any Borrower, any Restricted Subsidiary, any Guarantor or PGP has any
liability or obligation purported to be created under any Loan Document;
 
8.15.           If there is an “Event of Default” under (and as defined in) the
Secured Notes Indenture or the Unsecured Notes Indenture; or if there is an
event of default under any of the other Notes Documents or any Management
Agreement (other than as a result of a restriction herein or under any other
Loan Document);
 
8.16.           If any Governmental Authority (including the Louisiana or Iowa
state legislature) restricts the ability of any Borrower to operate, or
restricts, limits or prohibits any Borrower from operating, its gaming business
as conducted on the Closing Date or as otherwise permitted by Agent, and such
restriction, limit or prohibition results in a Material Adverse Change;
 
8.17.           If, for a period of 5 consecutive Business Days, any Borrower
fails to keep in full force and effect, suffers the termination, revocation,
forfeiture, nonrenewal or suspension of, or suffers a material adverse amendment
to, any material Gaming License, franchise, registration, qualification, finding
of suitability or other approval or authorization required to enable such
 
LEGAL_US_W # 62188650.14

94

--------------------------------------------------------------------------------


Borrower to own, operate, or otherwise conduct or manage its gaming businesses,
including the gaming activities at any Gaming Property; or
 
8.18.           If, for a period of 5 consecutive Business Days, any
Governmental Authority terminates, suspends, amends, revokes, repeals or fails
to renew any law, license, franchise, registration, qualification, finding of
suitability or other approval or authorization required to enable any Borrower
or any of its Restricted Subsidiaries to own, operate, or otherwise conduct or
manage its gaming businesses, including at any Gaming Property.
 
9. AGENT’S RIGHTS AND REMEDIES.
 
9.1 Rights and Remedies.
 
(a) Upon the occurrence, and during the continuation, of an Event of Default,
the Required Lenders (at their election but without notice of their election and
without demand) may authorize and instruct Agent to do any one or more of the
following on behalf of the Lender Group (and Agent, acting upon the instructions
of the Required Lenders, shall do the same on behalf of the Lender Group), all
of which are authorized by Borrowers:
 
       (i) Declare all Obligations, whether evidenced by this Agreement, by any
of the other Loan Documents, or
otherwise, immediately due and payable;
 
       (ii) Cease advancing money or extending credit to or for the benefit of
Borrowers under this Agreement, under
any of the Loan Documents, or under any other agreement between Borrowers and
the Lender Group;
 
       (iii) Terminate this Agreement and any of the other Loan Documents as to
any future liability or obligation of
the Lender Group, but withou affecting any of the Agent’s Liens in the
Collateral and without affecting the Obligations;
 
       (iv) Settle or adjust disputes and claims directly with Account Debtors
for amounts and upon terms which
Agent considers advisable, and in such cases, Agent will credit the Loan Account
with only the net amounts received by
Agent in payment of such disputed Accounts after deducting all Lender Group
Expenses incurred or expended in connection
therewith;
 
       (v) Cause Borrowers to hold all returned Inventory in trust for Agent,
segregate all returned Inventory from all
other assets of Borrowers or in Borrowers’ possession and conspicuously label
said returned Inventory as the property of Agent;
 
       (vi) Without notice to or demand upon any Borrower, make such payments
and do such acts as Agent
considers necessary or reasonable to protect its security interests in the
Collateral.  Each Borrower agrees to assemble
the Personal Property Collateral if Agent so requires, and to make the Personal
Property Collateral available to Agent at
a place that Agent may designate which
 
LEGAL_US_W # 62188650.14

95

--------------------------------------------------------------------------------


is reasonably convenient to both parties.  Each Borrower authorizes Agent to
enter the premises where the Personal Property Collateral is located, to take
and maintain possession of the Personal Property Collateral, or any part of it,
and to pay, purchase, contest, or compromise any Lien that in Agent’s
determination appears to conflict with the Agent’s Liens and to pay all expenses
incurred in connection therewith and to charge Borrowers’ Loan Account
therefor.  With respect to any of Borrowers’ owned or leased premises, each
Borrower hereby grants Agent a license to enter into possession of such
premises and to occupy the same, without charge, in order to exercise any of the
Lender Group’s rights or remedies provided herein, at law, in equity, or
otherwise;
 
       (vii) Without notice to any Borrower (such notice being expressly
waived), and without constituting a retention of any collateral in satisfaction
of an obligation (within the meaning of the Code), set off and apply to the
Obligations any and all (i) balances and deposits of any Borrower held by the
Lender
Group, or (ii) Indebtedness at any time owing to or for the credit or the
account of any Borrower held by the Lender Group;
 
       (viii) Hold, as cash collateral, any and all balances and deposits of any
Borrower held by the Lender Group to secure the full and final repayment
of all of the Obligations;
 
       (ix) Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell (in the manner provided for herein) the
Personal
Property Collateral.  Each Borrower hereby grants to Agent a license or other
right to use, without charge, such Borrower’s labels, patents, copyrights, trade
secrets, trade names, trademarks, service marks, and advertising matter, or any
property of a similar nature, as it pertains to the Personal Property
Collateral,
in completing production of, advertising for sale, and selling any Personal
Property Collateral and such Borrower’s rights under all licenses and all
franchise
agreements shall inure to the Lender Group’s benefit;
 
       (x) Sell the Personal Property Collateral at either a public or private
sale, or both, by way of one or more contracts or transactions, for cash or
on terms, in such manner and at such places (including Borrowers’ premises) as
Agent determines is commercially reasonable.  It is not necessary that the
Personal Property Collateral be present at any such sale;
 
       (xi) Give notice of the disposition of the Personal Property Collateral
as follows:
 
       (A) Agent shall give Borrowers (for the benefit of the applicable
Borrower) a notice in writing of the time and place of public sale, or, if the
sale is a private sale or some other disposition other than a public sale is to
be made of the Personal Property Collateral, then the time on or after which the
private sale or other disposition is to be made; and
 
LEGAL_US_W # 62188650.14

96

--------------------------------------------------------------------------------


       (B) The notice shall be personally delivered or mailed, postage prepaid,
to Borrowers as provided in Section 12, at least 10 days before the earliest
time of disposition set forth in the notice; no notice needs to be given prior
to the disposition of any portion of the Personal Property Collateral that is
perishable or threatens to decline speedily in value or that is of a type
customarily sold on a recognized market;
 
       (xii) On behalf of the Lender Group, credit bid and purchase at any
public sale; and
 
       (xiii) Seek the appointment of a receiver or keeper to take possession of
all or any portion of the Collateral or to operate same and, to the maximum
extent permitted by law, may seek the appointment of such a receiver without the
requirement of prior notice or a hearing.
 
(b) The Lender Group shall have all other rights and remedies available to it at
law or in equity or pursuant to any other Loan Documents.
 
(c) Borrowers hereby acknowledge and agree that the notice described in
Section 9.1(a)(xi)(B), when given, shall constitute a reasonable “authenticated
notification of disposition” within the meaning of Section 9-611 of the Uniform
Commercial Code, as in effect from time to time in any applicable jurisdiction.
 
(d) Agent or any other member of the Lender Group may be a purchaser of any or
all of the Collateral at any public or, to the extent permitted under the Code,
private sale in accordance with the Code and Agent, as secured party for and
representative of the Lender Group, shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale made in accordance with the
Code, to use and apply any of the Obligations of such Borrower as a credit on
account of the purchase price for any Collateral payable by Agent at such
sale.  To the extent provided under the Code or other applicable law, each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Borrower and Borrower hereby waives (to the
extent permitted by applicable law) all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted until payment in full of the
Obligations.  Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor and by notice to the applicable Borrower, and such sale may, without
further notice, be made at the time and place to which it was so
adjourned.  Each Borrower hereby waives any claims against Agent arising by
reason of the fact that the price at which any Collateral may have been sold at
such a private sale was less than the price which might have been obtained at a
public sale, even if Agent accepts the first offer received and does not offer
such Collateral to more than one offeree.  Each Borrower further agrees that a
breach of any of the covenants contained in this Section 9.1 will cause
irreparable injury to Agent, that Agent has no adequate remedy at law in respect
of such breach and, as a consequence, that each and every covenant contained in
this Section 9.1 shall be specifically enforceable against such Borrower, and
such Borrower hereby waives and agrees not to assert any defenses against an
action for
 
LEGAL_US_W # 62188650.14

97

--------------------------------------------------------------------------------


specific performance of such covenants except for a defense that no default has
occurred giving rise to the Obligations becoming due and payable prior to their
stated maturities.  Nothing in this Section 9.1 shall in any way alter the
rights of Agent under this Agreement.
 
(e) Agent may sell the Collateral following the occurrence and during the
continuance of an Event of Default without giving any warranties as to the
Collateral.  Agent may specifically disclaim or modify, in its sole discretion,
any warranties of title or the like as to any Collateral.  This procedure will
not be considered to adversely affect the commercial reasonableness of any sale
of any of the Collateral.  Agent may comply with any applicable state or federal
law requirements in connection with a disposition of the Collateral and
compliance will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.  Leasing and licensing of
Collateral by Agent to third Persons are types of sales permitted hereunder.
 
(f) If Agent sells any of the Collateral of any Borrower on credit, the
Obligations of such Borrower will be credited only with payments actually made
by the purchaser and received by Agent and applied to the indebtedness of the
purchaser.  In the event the purchaser fails to pay for the Collateral, Agent
may resell the Collateral.
 
(g) Agent shall have no obligation to marshal any of the Collateral.
 
(h) All amounts and proceeds (including checks and other instruments) received
by any Borrower in respect of amounts due to such Borrower in respect of the
Collateral or any portion thereof following the occurrence and during the
continuance of an Event of Default shall be received in trust for the benefit of
Agent hereunder, shall be segregated from other funds of such Borrower and shall
be forthwith paid over or delivered (subject to the Intercreditor Agreement to
the extent then in effect) to Agent in the same form as so received (with any
necessary endorsement) to be held as cash Collateral and applied as provided by
Section 2.4(b) following the occurrence and during the continuance of an Event
of Default.  Upon demand from Agent following the occurrence and during the
continuance of an Event of Default, Borrowers shall not adjust, settle or
compromise the amount or payment of any such amount or release wholly or partly
any obligor with respect thereto or allow any credit or discount thereon.
 
(i) Each Borrower agrees that, upon the occurrence of and during the continuance
of an Event of Default and at Agent’s request, such Borrower will, and will
cause each Restricted Subsidiary of such Borrower to (and, by its execution and
delivery of a Subsidiary Guaranty or a joinder thereto, each of such Borrower’s
Restricted Subsidiaries agrees to), immediately file such applications for
approval and shall take all other and further actions required by Agent to
obtain such approvals or consents of regulatory authorities as are necessary to
transfer ownership and control to Agent, of the Gaming Licenses held by it, or
its interest in any Person holding any such Gaming License.  To enforce the
provisions of this Section 9.1(i), Agent is empowered to request the appointment
of a receiver from any court of competent jurisdiction.  Such receiver shall be
instructed to seek from the applicable Gaming Authority an involuntary transfer
of control of any Gaming License for the purpose of seeking a bona fide
purchaser to whom control will ultimately be transferred.  Each Borrower hereby
agrees to authorize, and to cause each Restricted Subsidiary of such Borrower to
authorize (and, by its
 
LEGAL_US_W # 62188650.14

98

--------------------------------------------------------------------------------


execution and delivery of a Subsidiary Guaranty or a joinder thereto, each
Restricted Subsidiary of such Borrower agrees to authorize) such an involuntary
transfer of control upon the request of the receiver so appointed and, if any
Borrower or any such Restricted Subsidiary shall refuse to authorize the
transfer, its approval may be required by the court.  Upon the occurrence and
continuance of an Event of Default, each Borrower shall further use its
reasonable best efforts to assist in obtaining approval of the applicable Gaming
Authority, if required, for any action or transactions contemplated by this
Agreement or the Loan Documents, including, preparation, execution, and filing
with the applicable Gaming Authority of the assignor’s or transferor’s portion
of any application or applications for consent to the assignment of any Gaming
License or transfer of control necessary or appropriate under the applicable
Gaming Authority’s rules and regulations for approval of the transfer or
assignment of any portion of the Collateral, together with any Gaming License or
other authorization.  Each Borrower acknowledges that the assignment or transfer
of Gaming Licenses is integral to Agent’s realization of the value of the
Collateral, that there is no adequate remedy at law for failure by any Borrower
to comply with the provisions of this Section 9.1(i) and that such failure would
not be adequately compensable in damages, and therefore agrees that the
agreements contained in this Section 9.1(i) may be specifically enforced;
 
(j) Any deficiency in the payment of the Obligations that exists after
disposition of the Personal Property Collateral as provided above will be paid
immediately by Borrowers.  Any excess that exists after disposition of the
Personal Property Collateral will be returned, without interest and subject to
the rights of third Persons, by Agent to Borrowers; and
 
(k) In the event Agent elects to commence foreclosure proceeding under Louisiana
law, Agent may cause such Personal Property Collateral, or any part or parts
thereof, to be immediately seized and sold, whether in term of court or in
vacation, under ordinary or executory process, in accordance with applicable
Louisiana law, to the highest bidder for cash, with or without appraisement, and
without the necessity of making additional demand upon or notifying Borrowers or
any Person or placing Borrowers or any Person in default, all of which are
expressly waived.  For purposes of foreclosure under Louisiana executory process
procedures, each Borrower confesses judgment and acknowledges to be indebted
unto and in favor of Agent up to the full amount of the Obligations, in
principal, interest, costs, expenses, attorneys’ fees and other fees and
charges.  To the extent permitted under applicable Louisiana law, each Borrower
additionally waives:  (a) the benefit of appraisal as provided in Articles 2332,
2336, 2723 and 2724 of the Louisiana Code of Civil Procedure, and all other laws
with regard to appraisal upon judicial sale; (b) the demand and 3 days’ delay as
provided under Articles 2639 and 2721 of the Louisiana Code of Civil Procedure;
(c) the notice of seizure as provided under Articles 2293 and 2721 of the
Louisiana Code of Civil Procedure; (d) the 3 days’ delay provided under
Articles 2331 and 2722 of the Louisiana Code of Civil Procedure; and (e) all
other benefits provided under Articles 2331, 2722 and 2723 of the Louisiana Code
of Civil Procedure and all other articles not specifically mentioned above.
Should it become necessary for Agent to foreclose under this Agreement, all
declarations of fact, which are made under an authentic act before a Notary
Public in the presence of 2 witnesses, by a Person declaring such facts to lie
within his or her knowledge, shall constitute authentic evidence for purposes of
executory process and also for purposes of La. R.S. 9:3509.1, La. R.S.
9:3504(D)(6) and La. R.S. 10:9-629, as applicable.  In addition to the foregoing
rights and remedies, Agent may elect to effect the
 
LEGAL_US_W # 62188650.14

99

--------------------------------------------------------------------------------


seizure and disposition of the Personal Property Collateral pursuant to any
procedures as may be authorized by Louisiana law from time to time.
 
All rights, remedies, and powers provided in this Agreement relative to the
Collateral may be exercised only to the extent that the exercise thereof does
not violate any applicable mandatory provision of the applicable gaming laws,
rules, and regulations enacted by the applicable Gaming Authority (the
“Applicable Gaming Laws”) and all provisions of this Agreement relative to the
Collateral are intended to be subject to all applicable mandatory provisions of
the Applicable Gaming Laws and to be limited solely to the extent necessary to
not render the provisions of this Agreement invalid or unenforceable, in whole
or in part.  Agent will timely apply for and receive all required approvals of
the applicable Gaming Authority for the sale or other disposition of Gaming
Equipment regulated by Applicable Gaming Laws (including any such sale or
disposition of Gaming Equipment consisting of slot machines, gaming tables,
cards, dice, gaming chips, player tracking systems, and all other “gaming
devices” (as such term or words of like import referring thereto are defined in
the Applicable Gaming Laws), and “associated equipment” (as such term or words
of like import referring thereto are defined in the Applicable Gaming Laws).
 
9.2 Remedies Cumulative.  The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative.  The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver.  No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.
 
10. TAXES AND EXPENSES.
 
If any Borrower fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Agent, in its sole discretion and without prior
notice to any Borrower, may do any or all of the following:  (a) make payment of
the same or any part thereof, (b) set up such reserves in Borrowers’ Loan
Account as Agent deems necessary to protect the Lender Group from the exposure
created by such failure, or (c) in the case of the failure to comply with
Section 6.8 hereof, obtain and maintain insurance policies of the type described
in Section 6.8 and take any action with respect to such policies as Agent deems
prudent.  Any such amounts paid by Agent shall constitute Lender Group Expenses
and any such payments shall not constitute an agreement by the Lender Group to
make similar payments in the future or a waiver by the Lender Group of any Event
of Default under this Agreement.  Agent need not inquire as to, or contest the
validity of, any such expense, tax, or Lien and the receipt of the usual
official notice for the payment thereof shall be conclusive evidence that the
same was validly due and owing.
 
LEGAL_US_W # 62188650.14

100

--------------------------------------------------------------------------------


11. WAIVERS; INDEMNIFICATION.
 
11.1 Demand; Protest.  Each Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by the Lender Group
on which any such Borrower may in any way be liable.
 
11.2 The Lender Group’s Liability for Collateral.  Each Borrower hereby agrees
that:  (a) so long as the Lender Group complies with its obligations, if any,
under the Code, Agent shall not in any way or manner be liable or responsible
for:  (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.
 
11.3 Indemnification.  Each Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons with respect to each Lender,
each Participant, and each of their respective officers, directors, employees,
agents, and attorneys-in-fact (each, an “Indemnified Person”) harmless (to the
fullest extent permitted by law) from and against any and all claims, demands,
suits, actions, investigations, proceedings, and damages, and all reasonable
attorneys fees and disbursements and other costs and expenses actually incurred
in connection therewith (as and when they are incurred and irrespective of
whether suit is brought), at any time asserted against, imposed upon, or
incurred by any of them (a) in connection with or as a result of or related to
the execution, delivery, enforcement, performance, or administration of this
Agreement, any of the other Loan Documents, or the transactions contemplated
hereby or thereby, and (b) with respect to any investigation, litigation, or
proceeding related to this Agreement, any other Loan Document, or the use of the
proceeds of the credit provided hereunder (irrespective of whether any
Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto (all the foregoing, collectively, the
“Indemnified Liabilities”).  The foregoing to the contrary notwithstanding,
Borrowers shall have no obligation to any Indemnified Person under this
Section 11.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person.  This provision shall survive the
termination of this Agreement and the repayment of the Obligations.  If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrowers were required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF
SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.
 
LEGAL_US_W # 62188650.14

101

--------------------------------------------------------------------------------


12. NOTICES.
 
Unless otherwise provided in this Agreement, all notices or demands by Borrowers
or Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as such Borrower or Agent, as applicable, may designate to each other
in accordance herewith), or telefacsimile to Borrowers or to Agent, as the case
may be, at its address set forth below:
 
 
If to any Borrower:
PENINSULA GAMING, LLC

 
c/o Peninsula Gaming Partners, LLC

 
600 Star Brewery Dr., Ste. 110

 
Dubuque, Iowa  52001

 
Attn:  Natalie Schramm

 
Fax No.  (563) 690-1394

 
 
If to Agent:
WELLS FARGO FOOTHILL, INC.

 
2450 Colorado Avenue, Suite 3000W

 
Santa Monica, California  90404

 
Attn:  Business Finance Division Manager

 
Fax No.  (310) 453-7413

 
 
with copies to:
PAUL, HASTINGS, JANOFSKY & WALKER, LLP

 
600 Peachtree Street, NE, Suite 2400

 
Atlanta, Georgia  30308-2222

 
Attn:  Jesse H. Austin, III, Esq.

 
Fax No.  (404) 815-2424

 
282. Agent and Borrowers may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party.  All notices or demands sent in accordance with this Section 12,
other than notices by Agent in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail.  Each Borrower acknowledges and agrees that notices sent by
the Lender Group in connection with the exercise of enforcement rights against
Collateral under the provisions of the Code shall be deemed sent when deposited
in the mail or personally delivered, or, where permitted by law, transmitted by
telefacsimile or any other method set forth above.
 
13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
 
(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
 
LEGAL_US_W # 62188650.14

102

--------------------------------------------------------------------------------


RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.
 
(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW
YORK AND EACH SUCH PARTY HERETO HERBY SUBMITS TO THE JURISDICTION OF EACH SUCH
COURT, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  BORROWERS AND THE LENDER GROUP
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 13(b).
 
(c) BORROWERS AND THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF
THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  BORROWERS AND THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
 
14. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
 
14.1 Assignments and Participations.
 
(a) Each Lender may, with the written consent of Agent (provided that no written
consent of Agent shall be required in connection with any assignment and
delegation by a Lender to an Eligible Transferee or an Affiliate of a Lender),
and, so long as no Event of Default then exists, Borrowers, assign and delegate
to one or more assignees (each an “Assignee”) all, or any ratable part of all,
of the Obligations, the Commitments and the other rights and obligations of such
Lender hereunder and under the other Loan Documents, in a minimum amount of
$5,000,000 (except that such minimum amount shall not apply to an Affiliate of a
Lender); provided, however, that Agent’s and Borrowers’ consent shall not be
unreasonably withheld, conditioned or delayed; and provided further that that
Borrowers and
 
LEGAL_US_W # 62188650.14

103

--------------------------------------------------------------------------------


Agent may continue to deal solely and directly with such Lender in connection
with the interest so assigned to an Assignee until (i) written notice of such
assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Borrowers and Agent
by such Lender and the Assignee, (ii) such Lender and its Assignee have
delivered to Borrowers and Agent an Assignment and Acceptance in form and
substance reasonably satisfactory to Agent, and (iii) the assignor Lender or
Assignee has paid to Agent for Agent’s separate account a processing fee in the
amount of $3,500.  Anything contained herein to the contrary notwithstanding,
the consent of Agent shall not be required and payments of any fees shall not be
required if (x) such assignment is in connection with any merger, consolidation,
sale, transfer, or other disposition of all or any substantial portion of the
business or loan portfolio of such Lender or (y) the assignee is an Affiliate
(other than individual(s)) of a Lender.  Anything contained herein to the
contrary notwithstanding, Wells Fargo Foothill agrees for the benefit of
Borrowers that, so long as no Event of Default has occurred and is continuing,
Wells Fargo Foothill shall retain at least fifty-one percent (51%) of the
Obligations and commitment to make Advances under Section 2.1 of this Agreement,
provided, however, that, the minimum retention of Obligations and commitment to
make Advances shall not be applicable if such assignment is in connection with
any merger, consolidation, sale, transfer, or other disposition of all or any
substantial portion of the business or loan portfolio of Wells Fargo Foothill.
 
(b) From and after the date that Agent notifies the assignor Lender (with a copy
to Borrowers) that it has received an executed Assignment and Acceptance and
payment of the above-referenced processing fee, (i) the Assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, shall have
the rights and obligations of a Lender under the Loan Documents, and (ii) the
assignor Lender shall, to the extent that rights and obligations hereunder and
under the other Loan Documents have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (except with respect to
Section 11.3 hereof) and be released from its obligations under this Agreement
(and in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement and
the other Loan Documents, such Lender shall cease to be a party hereto and
thereto), and such assignment shall affect a novation between Borrowers and the
Assignee.
 
(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:  (1) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(2) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrowers or the
performance or observance by Borrowers of any of their obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (3) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(4) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or
 
LEGAL_US_W # 62188650.14

104

--------------------------------------------------------------------------------


any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement, (5) such Assignee appoints and
authorizes Agent to take such actions and to exercise such powers under this
Agreement as are delegated to Agent, by the terms hereof, together with such
powers as are reasonably incidental thereto, and (6) such Assignee agrees that
it will perform all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.
 
(d) Immediately upon each Assignee’s making its processing fee payment under the
Assignment and Acceptance and receipt and acknowledgment by Agent of such fully
executed Assignment and Acceptance, this Agreement shall be deemed to be amended
to the extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Commitments arising therefrom.  The
Commitments allocated to each Assignee shall reduce such Commitments of the
assigning Lender pro tanto.
 
(e) Any Lender may at any time, with the written consent of Agent, sell to one
or more commercial banks, financial institutions, or other Persons not
Affiliates of such Lender (a “Participant”) participating interests in its
Obligations, the Commitments, and the other rights and interests of that Lender
(the “Originating Lender”) hereunder and under the other Loan Documents
(provided that no written consent of Agent shall be required in connection with
any sale of any such participating interests by a Lender to an Eligible
Transferee); provided, however, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrowers, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or a material portion of the Collateral, (D) postpone the payment of, or
reduce the amount of, the interest or fees payable to such Participant through
such Lender, or (E) change the amount or due dates of scheduled principal
repayments or prepayments or premiums, and (v) all amounts payable by Borrowers
hereunder shall be determined as if such Lender had not sold such participation,
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set-off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement.  The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct
 
LEGAL_US_W # 62188650.14

105

--------------------------------------------------------------------------------


rights as to the other Lenders, Agent, Borrowers, the Collateral or otherwise in
respect of the Obligations.  No Participant shall have the right to participate
directly in the making of decisions by the Lenders among themselves.
 
(f) In connection with any such assignment or participation or proposed
assignment or participation, a Lender may disclose all documents and information
which it now or hereafter may have relating to Borrowers or Borrowers’ business.
 
(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.
 
(h) Subject to the last sentence of this Section 14.1(h), Agent shall maintain,
or cause to be maintained, a register (the “Register”) on which it enters the
name of a Lender as the registered owner of each Advance, as the case may be,
held by such Lender.  A Registered Loan (and the Registered Note, if any,
evidencing the same) may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register (and each Registered
Note shall expressly so provide).  Subject to the last sentence of this
Section 14.1(h), any assignment or sale of all or part of such Registered Loan
(and the Registered Note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the Registered Note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such Registered Note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new Registered Notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s).  Prior to the registration of an assignment or sale of any
Registered Loan (and the Registered Note, if any, evidencing the same),
Borrowers, Agent and the Lenders shall treat the Person in whose name such
Registered Loan (and the Registered Note, if any, evidencing the same) is
registered as the owner thereof for the purpose of receiving all payments
thereon and for all other purposes, notwithstanding notice to the contrary.  In
the case of an assignment or delegation covered by Section 14.1(a)(y), the
assigning Lender shall maintain a register comparable to the Register on behalf
of Agent.
 
(i) In the event that a Lender sells participations in a Registered Loan, such
Lender shall maintain a register on which it enters the name of all participants
in the Registered Loans held by it (the “Participant Register”).  A Registered
Loan (and the Registered Note, if any, evidencing the same) may be participated
in whole or in part only by registration of such participation on the
Participant Register (and each Registered Note shall expressly so provide).  Any
participation of such Registered Loan (and the Registered Note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.
 
Notwithstanding the foregoing, to the extent required by applicable law,
(a) each Assignee or Participant shall be an “Institutional Lender” (as defined
in La. R.S. 27:3 (13)) or otherwise suitable to the Louisiana Regulatory
Authorities, and (b) each assignment or
 
LEGAL_US_W # 62188650.14

106

--------------------------------------------------------------------------------


participation pursuant to this Section 14.1 shall be subject to the provisions
of La. R.S. 42:2507 et seq., La. R.S. 27:27 and page 2 of the “Conditions for
Approval” for OED set forth by the Louisiana State Racing Commission on
December 19, 2002, including, without limitation, the notice requirements
thereof.
 
14.2 Successors.  This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrowers may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio.  No consent to assignment by the Lenders shall
release any Borrower from its Obligations.  Each Lender may assign this
Agreement and the other Loan Documents and its rights and duties hereunder and
thereunder pursuant to Section 14.1 hereof and, except as expressly required
pursuant to Section 14.1 hereof, no consent or approval by any Borrower is
required in connection with any such assignment.
 
15. AMENDMENTS; WAIVERS.
 
15.1 Amendments and Waivers.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by Borrowers therefrom, shall be effective unless the same shall be in
writing and signed by the Required Lenders (or by Agent at the written request
of the Required Lenders) and Borrowers and then any such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all the Lenders affected thereby and
Borrowers and acknowledged by Agent, do any of the following:
 
(a) increase or extend any Commitment of any Lender,
 
(b) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
 
(c) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,
 
(d) change the percentage of the Commitments that is required to take any action
hereunder,
 
(e) amend this Section or any provision of the Agreement providing for consent
or other action by all Lenders,
 
(f) release Collateral other than as permitted by Section 16.12,
 
(g) change the definition of “Required Lenders”,
 
(h) contractually subordinate any of the Agent’s Liens,
 
LEGAL_US_W # 62188650.14

107

--------------------------------------------------------------------------------


(i) release any Borrower from any obligation for the payment of money, or
 
(j) amend any of the provisions of Section 16.
 
and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent or Swing Lender, affect the rights or
duties of Agent or Swing Lender, as applicable, under this Agreement or any
other Loan Document.  The foregoing notwithstanding, any amendment,
modification, waiver, consent, termination, or release of, or with respect to,
any provision of this Agreement or any other Loan Document that relates only to
the relationship of the Lender Group among themselves, and that does not affect
the rights or obligations of Borrowers, shall not require consent by or the
agreement of Borrowers.
 
Notwithstanding the foregoing, to the extent required by applicable law,
amendments pursuant to this Section 15.1 shall be subject to the consent and/or
approval of the relevant Gaming Authorities.
 
15.2 Replacement of Holdout Lender.
 
If (a) any Lender becomes an Impacted Lender or (b) any action to be taken by
the Lender Group or Agent hereunder requires the unanimous consent,
authorization, or agreement of all Lenders, and the Agent gives its consent,
authorization or agreement to such action but a Lender (“Holdout Lender”) fails
to give its consent, authorization, or agreement, then Agent or Parent, upon at
least 5 Business Days’ prior irrevocable notice to the Impacted Lender or
Holdout Lender (each, a “Specified Lender”), may permanently replace the
Specified Lender with one or more substitute Eligible Transferees (each, a
“Replacement Lender”), and the Specified Lender shall have no right to refuse to
be replaced hereunder.  Such notice to replace the Specified Lender shall
specify an effective date for such replacement, which date shall not be later
than 15 Business Days after the date such notice is given.
 
Prior to the effective date of such replacement, the Specified Lender and each
Replacement Lender shall execute and deliver a completed form of Assignment and
Acceptance Agreement, subject only to the Specified Lender being repaid its
share of the outstanding Obligations (including an assumption of its Pro Rata
Share of the Risk Participation Liability) without any premium or penalty of any
kind whatsoever.  If the Specified Lender shall refuse or fail to execute and
deliver any such Assignment and Acceptance prior to the effective date of such
replacement, the Specified Lender shall be deemed to have executed and delivered
such Assignment and Acceptance.  The replacement of any Specified Lender shall
be made in accordance with the terms of Section 14.1.  Until such time as the
Replacement Lenders shall have acquired all of the Obligations, the Commitments,
and the other rights and obligations of the Specified Lender hereunder and under
the other Loan Documents, the Specified Lender shall remain obligated to make
the Specified Lender’s Pro Rata Share of Advances and to purchase a
participation in each Letter of Credit, in an amount equal to its Pro Rata Share
of the Risk Participation Liability of such Letter of Credit.  In addition, if
any Lender shall become an Impacted Lender, then Borrowers at their option may
prepay in whole the aggregate outstanding amount of all Advances owing to such
Lender, including all principal, accrued but unpaid interest thereon and all
amounts owing to such Lender hereunder (other than in the case where
 
LEGAL_US_W # 62188650.14

108

--------------------------------------------------------------------------------


such Specified Lender is a Defaulting Lender), whereupon the Commitment of such
Lender shall be irrevocably terminated in whole (which shall include the
termination in whole of the obligation of such Lender to make Advances to
Borrowers), and the Commitment shall be reduced in the amount of such Lender’s
Commitment.
 
15.3 No Waivers; Cumulative Remedies.  No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof.  No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated.  No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrowers of any
provision of this Agreement.  Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.
 
16. AGENT; THE LENDER GROUP.
 
16.1 Appointment and Authorization of Agent.  Appointment and Authorization of
Agent.  Each Lender hereby designates and appoints Wells Fargo Foothill as its
representative under this Agreement and the other Loan Documents and each Lender
hereby irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Agent agrees to act as such on the express
conditions contained in this Section 16.  The provisions of this Section 16 are
solely for the benefit of Agent, and the Lenders, and Borrowers shall have no
rights as a third party beneficiary of any of the provisions contained
herein.  Any provision to the contrary contained elsewhere in this Agreement or
in any other Loan Document notwithstanding, Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall Agent have
or be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent; it being expressly understood and agreed that the use of the word
“Agent” is for convenience only, that Wells Fargo Foothill is merely the
representative of the Lenders, and only has the contractual duties set forth
herein.  Except as expressly otherwise provided in this Agreement and the other
Loan Documents, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents,
provided that Agent shall refrain from or take actions as directed by the
Required Lenders as provided hereunder.  Without limiting the generality of the
foregoing, or of any other provision of the Loan Documents that provides rights
or powers to Agent, the Lenders agree that Agent shall have the right to
exercise the following powers as long as this Agreement remains in
effect:  (i) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections of Borrowers and their Subsidiaries, and related matters,
(ii) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents,
(iii) make Advances, for the account of
 
LEGAL_US_W # 62188650.14

109

--------------------------------------------------------------------------------


the Lenders as provided in the Loan Documents, (iv) exclusively receive, apply,
and distribute the Collections of Borrowers and their Subsidiaries as provided
in the Loan Documents, (v) open and maintain such bank accounts and cash
management accounts as Agent deems necessary and appropriate in accordance with
the Loan Documents for the foregoing purposes with respect to the Collateral and
the Collections of Borrowers and their Subsidiaries, (vi) perform, exercise, and
enforce any and all other rights and remedies of the Lender Group with respect
to Borrowers, the Obligations, the Collateral, the Collections of Borrowers and
their Subsidiaries or otherwise related to any of same as provided in the Loan
Documents, and (vii) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.
 
16.2 Delegation of Duties.  Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
 
16.3 Liability of Agent.  None of the Agent-Related Persons shall (i) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Borrower or any Subsidiary or
Affiliate of any Borrower, or any officer or director thereof, contained in this
Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder.  No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the Books or properties of Borrowers or the books or
records or properties of any of Borrowers’ Restricted Subsidiaries or
Affiliates.
 
16.4 Reliance by Agent.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent, or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to Borrowers
or counsel to any Lender), independent accountants and other experts selected by
Agent.  Agent shall be fully justified in failing or refusing to take any action
under this Agreement or any other Loan Document unless Agent shall first receive
such advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this
 
LEGAL_US_W # 62188650.14

110

--------------------------------------------------------------------------------


Agreement or any other Loan Document in accordance with a request or consent of
the Lenders and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Lenders.
 
16.5 Notice of Default or Event of Default.  Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.”  Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge.  If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default.  Each Lender shall be solely responsible for giving any
notices to its Participants, if any.  Subject to Section 16.4, Agent shall take
such action with respect to such Default or Event of Default as may be requested
by the Required Lenders in accordance with Section 9.
 
16.6 Credit Decision.  Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Borrowers and their
Subsidiaries or Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender.  Each Lender represents to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of
Borrowers and any other Person (other than the Lender Group) party to a Loan
Document, and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers.  Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrowers and any other Person (other than the Lender Group)
party to a Loan Document.  Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Borrowers and any other
Person party to a Loan Document that may come into the possession of any of the
Agent-Related Persons.
 
16.7 Costs and Expenses; Indemnification.  Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, reasonable attorneys fees and
expenses, costs of collection by outside collection agencies and auctioneer fees
and costs of security guards or insurance
 
LEGAL_US_W # 62188650.14

111

--------------------------------------------------------------------------------


premiums paid to maintain the Collateral, whether or not Borrowers are obligated
to reimburse Agent or the Lenders for such expenses pursuant to the Loan
Agreement or otherwise.  Agent is authorized and directed to deduct and retain
sufficient amounts from the Collections of Borrowers and their Subsidiaries
received by Agent to reimburse Agent for such out-of-pocket costs and expenses
prior to the distribution of any amounts to the Lenders.  In the event Agent is
not reimbursed for such costs and expenses from the Collections of Borrowers and
their Subsidiaries received by Agent, each Lender hereby agrees that it is and
shall be obligated to pay to or reimburse Agent for the amount of such Lender’s
Pro Rata Share thereof.  Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of Borrowers and without limiting
the obligation of Borrowers to do so), according to their Pro Rata Shares, from
and against any and all Indemnified Liabilities; provided, however, that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities resulting solely from such Person’s
gross negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make an Advance or other
extension of credit hereunder.  Without limitation of the foregoing, each Lender
shall reimburse Agent upon demand for such Lender’s ratable share of any costs
or out-of-pocket expenses (including attorneys fees and expenses) incurred by
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that Agent is not
reimbursed for such expenses by or on behalf of Borrowers.  The undertaking in
this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of Agent.
 
16.8 Agent in Individual Capacity.  Wells Fargo Foothill and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrowers and their
Subsidiaries and Affiliates and any other Person (other than the Lender Group)
party to any Loan Documents as though Wells Fargo Foothill were not Agent
hereunder, and, in each case, without notice to or consent of the other members
of the Lender Group.  The other members of the Lender Group acknowledge that,
pursuant to such activities, Wells Fargo Foothill or its Affiliates may receive
information regarding Borrowers or their Affiliates and any other Person (other
than the Lender Group) party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrowers or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them.  The terms “Lender” and “Lenders” include Wells Fargo
Foothill in its individual capacity.
 
16.9 Successor Agent.  Agent may resign as Agent upon 45 days’ notice to the
Lenders.  If Agent resigns under this Agreement, the Required Lenders shall
appoint a successor Agent for the Lenders.  If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders, a successor Agent.  If Agent has materially
breached or failed to perform any material provision of this Agreement or of
applicable law, the Required Lenders may agree in writing to remove and replace
Agent with a
 
LEGAL_US_W # 62188650.14

112

--------------------------------------------------------------------------------


successor Agent from among the Lenders.  In any such event, upon the acceptance
of its appointment as successor Agent hereunder, such successor Agent shall
succeed to all the rights, powers, and duties of the retiring Agent and the term
“Agent” shall mean such successor Agent and the retiring Agent’s appointment,
powers, and duties as Agent shall be terminated.  After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Section 16 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.  If no successor Agent has accepted appointment as
Agent by the date which is 45 days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of Agent
hereunder until such time, if any, as the Lenders appoint a successor Agent as
provided for above.
 
16.10 Lender in Individual Capacity.  Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with Borrowers and
their Subsidiaries and Affiliates and any other Person (other than the Lender
Group) party to any Loan Documents as though such Lender were not a Lender
hereunder without notice to or consent of the other members of the Lender
Group.  The other members of the Lender Group acknowledge that, pursuant to such
activities, such Lender and its respective Affiliates may receive information
regarding Borrowers or their Affiliates and any other Person (other than the
Lender Group) party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrowers or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender not shall be under any obligation to provide such
information to them.  With respect to the Swing Loans and Agent Advances, Swing
Lender shall have the same rights and powers under this Agreement as any other
Lender and may exercise the same as though it were not the sub-agent of Agent.
 
16.11 Withholding Taxes.
 
(a) If any Lender is a “foreign corporation, partnership or trust” within the
meaning of the IRC and such Lender claims exemption from, or a reduction of,
U.S. withholding tax under Sections 1441 or 1442 of the IRC, such Lender agrees
with and in favor of Agent and Borrowers, to deliver to Agent and Borrowers:
 
       (i) if such Lender claims an exemption from withholding tax pursuant to
its portfolio interest exception, (a) a statement of the Lender, signed under
penalty of perjury, that it is not a (I) a “bank” as described in
Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder (within the meaning of
Section 881(c)(3)(B) of the IRC), or (III) a controlled foreign corporation
described in Section 881(c)(3)(C) of the IRC, and (B) a properly completed IRS
Form W-8BEN, before the first payment of any interest under this Agreement and
at any other time reasonably requested by Agent or any Borrower;
 
       (ii) if such Lender claims an exemption from, or a reduction of,
withholding tax under a United States tax treaty, a properly completed IRS Form
 
LEGAL_US_W # 62188650.14

113

--------------------------------------------------------------------------------


  
W-8BEN before the first payment of any interest under this Agreement and at any
other time reasonably requested by Agent or any Borrower;
 
       (iii) if such Lender claims that interest paid under this Agreement is
exempt from United States withholding tax because it is effectively connected
with a United States trade or business of such Lender, 2 properly completed and
executed copies of IRS Form W-8ECI before the first payment of any interest is
due under this Agreement and at any other time reasonably requested by Agent or
any Borrower;
 
       (iv) such other form or forms as may be required under the IRC or other
laws of the United States as a condition to exemption from, or reduction of,
United States withholding tax.
 
Such Lender agrees promptly to notify Agent and Borrowers of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.
 
(b) If any Lender claims exemption from, or reduction of, withholding tax under
a United States tax treaty by providing IRS Form W-8BEN and such Lender sells,
assigns, grants a participation in, or otherwise transfers all or part of the
Obligations of Borrowers to such Lender, such Lender agrees to notify Agent of
the percentage amount in which it is no longer the beneficial owner of
Obligations of Borrowers to such Lender.  To the extent of such percentage
amount, Agent will treat such Lender’s IRS Form W-8BEN as no longer valid.
 
(c) If any Lender is entitled to a reduction in the applicable withholding tax,
Agent may withhold from any interest payment to such Lender an amount equivalent
to the applicable withholding tax after taking into account such reduction.  If
the forms or other documentation required by subsection (a) of this Section are
not delivered to Agent, then Agent may withhold from any interest payment to
such Lender not providing such forms or other documentation an amount equivalent
to the applicable withholding tax.
 
(d) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered, was not properly executed, or because such Lender failed to
notify Agent of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Lender
shall indemnify and hold Agent harmless for all amounts paid, directly or
indirectly, by Agent as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
under this Section, together with all costs and expenses (including attorneys
fees and expenses).  The obligation of the Lenders under this subsection shall
survive the payment of all Obligations and the resignation or replacement of
Agent.
 
(e) All payments made by Borrowers hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense, except as
required by applicable law other than for Taxes (as defined below).  All such
payments will be
 
LEGAL_US_W # 62188650.14

114

--------------------------------------------------------------------------------


made free and clear of, and without deduction or withholding for, any present or
future taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any jurisdiction (other than the
United States) or by any political subdivision or taxing authority thereof or
therein (other than of the United States) with respect to such payments (but
excluding, any tax imposed by any jurisdiction or by any political subdivision
or taxing authority thereof or therein (i) measured by or based on the net
income or net profits of a Lender, or (ii) to the extent that such tax results
from a change in the circumstances of the Lender, including a change in the
residence, place of organization, or principal place of business of the Lender,
or a change in the branch or lending office of Lender participating in the
transactions set forth herein) and all interest, penalties or similar
liabilities with respect thereto (all such non-excluded taxes, levies, imposts,
duties, fees, assessments or other charges being referred to collectively as
“Taxes”).  If any Taxes are so levied or imposed, each Borrower agrees to pay
the full amount of such Taxes, and such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement or under any note,
including any amount paid pursuant to this Section 16.11 after withholding or
deduction for or on account of any Taxes, will not be less than the amount
provided for herein; provided, however, that Borrowers shall not be required to
increase any such amounts payable to Agent or any Lender (i) that is not
organized under the laws of the United States if such Person fails to comply
with the other requirements of this Section 16.11, or (ii) if the increase in
such amount payable results from Agent’s or such Lender’s own willful misconduct
or gross negligence.  Borrowers will furnish to Agent as promptly as possible
after the date the payment of any Taxes is due pursuant to applicable law
certified copies of tax receipts evidencing such payment by Borrowers.
 
16.12 Collateral Matters.
 
(a) The Lenders hereby irrevocably authorize Agent, at its option and in its
sole discretion, to release any Lien on any Collateral (i) upon the termination
of the Commitments and payment and satisfaction in full by Borrowers of all
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if each Borrower certifies
to Agent that the sale or disposition is permitted under Section 7.4 of this
Agreement or the other Loan Documents (and Agent may rely conclusively on any
such certificate, without further inquiry), (iii) constituting property in which
no Borrower or its Subsidiaries owned any interest at the time the Agent’s Lien
was granted or at any time thereafter, or (iv) constituting property leased to a
Borrower or its Subsidiaries under a lease that has expired or is terminated in
a transaction permitted under this Agreement.  Except as provided above, Agent
will not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders, or (z) otherwise, the Required
Lenders.  Upon request by Agent or any Borrower at any time, the Lenders will
confirm in writing Agent’s authority to release any such Liens on particular
types or items of Collateral pursuant to this Section 16.12; provided, however,
that (1) Agent shall not be required to execute any document necessary to
evidence such release on terms that, in Agent’s opinion, would expose Agent to
liability or create any obligation or entail any consequence other than the
release of such Lien without recourse, representation, or warranty, and (2) such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
Borrowers in respect of) all interests retained by Borrowers, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.
 
LEGAL_US_W # 62188650.14

115

--------------------------------------------------------------------------------


(b) Agent shall have no obligation whatsoever to any of the Lenders to assure
that the Collateral exists or is owned by Borrowers or is cared for, protected,
or insured or has been encumbered, or that the Agent’s Liens have been properly
or sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
Agent pursuant to any of the Loan Documents, it being understood and agreed that
in respect of the Collateral, or any act, omission, or event related thereto,
subject to the terms and conditions contained herein, Agent may act in any
manner it may deem appropriate, in its sole discretion given Agent’s own
interest in the Collateral in its capacity as one of the Lenders and that Agent
shall have no other duty or liability whatsoever to any Lender  as to any of the
foregoing, except as otherwise provided herein.
 
16.13 Restrictions on Actions by the Lenders; Sharing of Payments.
 
(a) Each of the Lenders agrees that it shall not, without the express consent of
Agent, and that it shall, to the extent it is lawfully entitled to do so, upon
the request of Agent, set off against the Obligations, any amounts owing by such
Lender to Borrowers or any deposit accounts of Borrowers now or hereafter
maintained with such Lender.  Each of the Lenders further agrees that it shall
not, unless specifically requested to do so by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings,
to foreclose any Lien on, or otherwise enforce any security interest in, any of
the Collateral the purpose of which is, or could be, to give such Lender any
preference or priority against the other Lenders with respect to the Collateral.
 
(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations arising under, or relating to, this Agreement or
the other Loan Documents, except for any such proceeds or payments received by
such Lender from Agent pursuant to the terms of this Agreement (including,
without limitation, proceeds or payments received by such Lender from Agent
pursuant to Section 15.2), or (ii) payments from Agent in excess of such
Lender’s ratable portion of all such distributions by Agent, such Lender
promptly shall (1) turn the same over to Agent, in kind, and with such
endorsements as may be required to negotiate the same to Agent, or in
immediately available funds, as applicable, for the account of all of the
Lenders and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (2) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other
Lenders so that such excess payment received shall be applied ratably as among
the Lenders in accordance with their Pro Rata Shares; provided, however, that if
all or part of such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
 
16.14 Agency for Perfection.  Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 9 of
the Code can be perfected only by
 
LEGAL_US_W # 62188650.14

116

--------------------------------------------------------------------------------


possession.  Should any Lender obtain possession of any such Collateral, such
Lender shall notify Agent thereof, and, promptly upon Agent’s request therefor
shall deliver such Collateral to Agent or in accordance with Agent’s
instructions.
 
16.15 Payments by Agent to the Lenders.  All payments to be made by Agent to the
Lenders shall be made by bank wire transfer or internal transfer of immediately
available funds pursuant to such wire transfer instructions as each party may
designate for itself by written notice to Agent.  Concurrently with each such
payment, Agent shall identify whether such payment (or any portion thereof)
represents principal, premium, or interest of the Obligations.
 
16.16 Concerning the Collateral and Related Loan Documents.  Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents relating to the Collateral, for the benefit of the Lender
Group.  Each member of the Lender Group agrees that any action taken by Agent in
accordance with the terms of this Agreement or the other Loan Documents relating
to the Collateral and the exercise by Agent of its powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Lenders.
 
16.17 Field Audits and Examination Reports; Confidentiality; Disclaimers by the
Lenders; Other Reports and Information.  By becoming a party to this Agreement,
each Lender:
 
(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report (each a
“Report” and collectively, “Reports”) prepared by Agent, and Agent shall so
furnish each Lender with such Reports,
 
(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
 
(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrowers and will
rely significantly upon the Books, as well as on representations of Borrowers’
personnel,
 
(d) agrees to keep all Reports and other material, non-public information
regarding Borrowers and their Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner; it being
understood and agreed by Borrowers that in any event such Lender may make
disclosures (a) to counsel for and other advisors, accountants, and auditors to
such Lender, (b) reasonably required by any bona fide potential or actual
Assignee or Participant in connection with any contemplated or actual assignment
or transfer by such Lender of an interest herein or any participation interest
in such Lender’s rights hereunder, (c) of information that has become public by
disclosures made by Persons other than such Lender, its Affiliates, assignees,
transferees, or Participants, or (d) as required or requested by any court,
governmental or administrative agency, pursuant to any subpoena or other legal
process, or by any law, statute, regulation, or court order; provided,
 
LEGAL_US_W # 62188650.14

117

--------------------------------------------------------------------------------


however, that, unless prohibited by applicable law, statute, regulation, or
court order, such Lender shall notify Borrowers of any request by any court,
governmental or administrative agency, or pursuant to any subpoena or other
legal process for disclosure of any such non-public material information
concurrent with, or where practicable, prior to the disclosure thereof, and
 
(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees:  (i) to hold Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to Borrowers, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
Borrowers; and (ii) to pay and protect, and indemnify, defend and hold Agent,
and any such other Lender preparing a Report harmless from and against, the
claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
 
In addition to the foregoing:  (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrowers to Agent that has not been contemporaneously
provided by Borrowers to such Lender, and, upon receipt of such request, Agent
shall provide a copy of same to such Lender, (y) to the extent that Agent is
entitled, under any provision of the Loan Documents, to request additional
reports or information from Borrowers, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of Borrowers the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from Borrowers, Agent promptly shall provide a copy of same to
such Lender, and (z) any time that Agent renders to Borrowers a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.
 
16.18 Several Obligations; No Liability.  Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender.  Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender.  Except as provided in Section 16.7, no member of the Lender Group shall
have any liability for the acts or any other member of the Lender Group.  No
Lender shall be responsible to any Borrower or any other Person for any failure
by any other Lender to fulfill its obligations to make credit available
hereunder, nor to advance for it or on its behalf in connection with its
Commitment, nor to take any other action on its behalf hereunder or in
connection with the financing contemplated herein.
 
LEGAL_US_W # 62188650.14

118

--------------------------------------------------------------------------------


17. GENERAL PROVISIONS.
 
17.1 Effectiveness.  This Agreement shall be binding and deemed effective when
executed by Borrowers, Agent, and each Lender whose signature is provided for on
the signature pages hereof.
 
17.2 Section Headings.  Headings and numbers have been set forth herein for
convenience only.  Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
 
17.3 Interpretation.  Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against Agent, any Lender or Borrowers, whether under
any rule of construction or otherwise.  On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.
 
17.4 Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
 
17.5 Amendments in Writing.  This Agreement only can be amended by a writing in
accordance with Section 15.1.
 
17.6 Counterparts; Telefacsimile Execution.  This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement.  Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.  The foregoing shall apply to each other Loan Document mutatis
mutandis.
 
17.7 Revival and Reinstatement of Obligations.  If the incurrence or payment of
the Obligations by any Borrower or any Guarantor or the transfer to Agent or any
Lender of any property should for any reason subsequently be declared to be void
or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in  whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of Borrowers
and Guarantors automatically shall be revived, reinstated, and restored and
shall exist as though such Voidable Transfer had never been made.
 
LEGAL_US_W # 62188650.14

119

--------------------------------------------------------------------------------


17.8 Integration.  This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.
 
17.9 Combined Administration.  Each Borrower hereby irrevocably authorizes Agent
to rely on any notices, information or instructions given by any Borrower
hereunder purportedly on behalf of all Borrowers.  It is understood that the
handling of the Loan Account and Collateral of Borrowers in a combined fashion,
as more fully set forth herein, is done solely as an accommodation to Borrowers
in order to utilize the collective borrowing powers of Borrowers in the most
efficient and economical manner and at their request, and that Lender Group
shall not incur liability to any Borrower as a result hereof.  Each Borrower
expects to derive benefit, directly or indirectly, from the handling of the Loan
Account and the Collateral in a combined fashion since the successful operation
of each Borrower is dependent on the continued successful performance of the
integrated group.  To induce the Lender Group to do so, and in consideration
thereof, each Borrower hereby jointly and severally agrees to indemnify each
member of the Lender Group and hold each member of the Lender Group harmless
against any and all liability, expense, loss or claim of damage or injury, made
against the Lender Group by any Borrower or by any third party whosoever,
arising from or incurred by reason of (a) the handling of the Loan Account and
Collateral of Borrowers as herein provided, (b) the Lender Group’s relying on
any instructions of any Borrower, or (c) any other action taken by the Lender
Group hereunder or under the other Loan Documents, except that Borrowers will
have no liability to the relevant Agent Related Person or Lender-Related Person
under this Section 17.9 with respect to any liability that has been finally
determined by a court of competent jurisdiction to have resulted solely from the
gross negligence or willful misconduct of such Agent-Related Person or
Lender-Related Person, as the case may be.
 
17.10 USA Patriot Act Notice.  Agent (for itself and not on behalf of any
Lender) and each Lender that is subject to the USA Patriot Act (Title III of
Pub.L. 107 56 (signed into law October 26, 2001)) (the “Patriot Act”), hereby
notify Borrowers, their Subsidiaries and Guarantors that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Persons, or any of them, which information
includes the name and address of such Persons, or any of them, and other
information that will allow such Lender or Agent, as applicable, to identify
such Persons, or any of them, in accordance with the Patriot Act.
 
[Signature page to follow]
 






 
LEGAL_US_W # 62188650.14
 
120

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
 
 




 
PENINSULA GAMING, LLC, a Delaware
 
limited liability company
   
By:
/s/ Natalie Schramm
 
Name:  Natalie Schramm
 
Title:  CFO
     
DIAMOND JO, LLC, a Delaware limited liability
 
company
   
By:
/s/ Natalie Schramm
 
Name:  Natalie Schramm
 
Title:  CFO
     
THE OLD EVANGELINE DOWNS, L.L.C.,
 
a Louisiana limited liability company
   
By:
/s/ Natalie Schramm
 
Name:  Natalie Schramm
 
Title:  CFO
     
DIAMOND JO WORTH, LLC, a Delaware
 
limited liability company
   
By:
/s/ Natalie Schramm
 
Name:  Natalie Schramm
 
Title:  CFO
     
BELLE OF ORLEANS, L.L.C., a Louisiana
 
limited liability company
   
By:
/s/ Natalie Schramm
 
Name:  Natalie Schramm
 
Title:  CFO



 
 


 
LEGAL_US_W # 62188650.14
 
 

--------------------------------------------------------------------------------

 



  WELLS FARGO FOOTHILL, INC., a   California corporation, as Agent and as  
Lender    
By:
/s/ Patrick McCormack
 
Name:  Patrick McCormack
 
Title:  Vice President
     
AMERICAN TRUST AND SAVINGS BANK,
 
AS A Lender
   
By:
/s/ Victoria J. Richter
 
Name:  Victoria J. Richter
 
Title:  2nd Senior Vice President






 


LEGAL_US_W # 62188650.14
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
Page

1.
DEFINITIONS AND CONSTRUCTION 
    2

 
 
1.1
Definitions 
2

 
 
1.2
Accounting Terms 
37

 
 
1.3
Code 
37

 
 
1.4
Construction 
37

 
 
1.5
Schedules and Exhibits 
37

 
2.
LOAN AND TERMS OF PAYMENT 
37

 
 
2.1
Advances 
37

 
 
2.2
Intentionally Omitted 
38

 
 
2.3
Borrowing Procedures and Settlements 
38

 
 
2.4
Payments 
44

 
 
2.5
Overadvances 
46

 
 
2.6
Interest:  Rates, Payments, and Calculations 
46

 
 
2.7
[Intentionally Omitted] 
48

 
 
2.8
Crediting Payments 
48

 
 
2.9
Designated Account 
48

 
 
2.10
Maintenance of Loan Account; Statements of Obligations 
48

 
 
2.11
Fees 
49

 
 
2.12
Letters of Credit 
49

 
 
2.13
Registered Notes 
52

 
 
2.14
Capital Requirements 
53

 
 
2.15
Joint and Several Liability of Borrowers 
53

 
 
2.16
LIBOR Option 
56

 
3.
CONDITIONS; TERM OF AGREEMENT 
58

 
 
3.1
Conditions Precedent to Initial Extension of Credit 
58

 
 
3.2
Conditions Subsequent to Initial Extension of Credit 
61

 
 
3.3
Conditions Precedent to all Extensions of Credit 
61

 
 
3.4
Term 
62

 
 
3.5
Effect of Termination 
62

 
 
3.6
Early Termination by Borrowers 
62

 
LEGAL_US_W # 62188650.14

-i-

--------------------------------------------------------------------------------


4.
CREATION OF SECURITY INTEREST 
63

 
 
4.1
Grant of Security Interest 
63

 
 
4.2
Negotiable Collateral 
63

 
 
4.3
Collection of Accounts, General Intangibles, and Negotiable Collateral 
63

 
 
4.4
Delivery of Additional Documentation Required 
64

 
 
4.5
Power of Attorney 
65

 
 
4.6
Right to Inspect 
66

 
 
4.7
Control Agreements 
66

 
5.
REPRESENTATIONS AND WARRANTIES 
66

 
 
5.1
No Encumbrances 
66

 
 
5.2
[Intentionally Omitted] 
66

 
 
5.3
[Intentionally Omitted] 
66

 
 
5.4
Equipment 
67

 
 
5.5
Location of Inventory and Equipment 
67

 
 
5.6
Inventory Records 
67

 
 
5.7
State of Incorporation; Location of Chief Executive Office; FEIN; Organizational
ID Number; Commercial Tort Claims 
67

 
 
5.8
Due Organization and Qualification; Subsidiaries 
67

 
 
5.9
Due Authorization; No Conflict 
68

 
 
5.10
Litigation 
69

 
 
5.11
No Material Adverse Change 
69

 
 
5.12
Fraudulent Transfer 
69

 
 
5.13
Employee Benefits 
69

 
 
5.14
Environmental Condition 
69

 
 
5.15
Brokerage Fees 
70

 
 
5.16
Intellectual Property 
70

 
 
5.17
Leases 
70

 
 
5.18
Deposit Accounts 
70

 
 
5.19
Complete Disclosure 
70

 
 
5.20
Indebtedness 
71

 
LEGAL_US_W # 62188650.14

-ii-

--------------------------------------------------------------------------------


 
5.21
Licenses and Permits 
71

 
 
5.22
Senior Debt 
71

 
6.
AFFIRMATIVE COVENANTS 
72

 
 
6.1
Accounting System 
72

 
 
6.2
Reporting 
72

 
 
6.3
Financial Statements, Reports, Certificates 
73

 
 
6.4
[Intentionally Omitted] 
75

 
 
6.5
[Intentionally Omitted] 
75

 
 
6.6
Maintenance of Properties 
75

 
 
6.7
Taxes 
75

 
 
6.8
Insurance 
76

 
 
6.9
Location of Inventory and Equipment 
78

 
 
6.10
Compliance with Laws 
78

 
 
6.11
Leases 
78

 
 
6.12
Brokerage Commissions 
78

 
 
6.13
Existence 
78

 
 
6.14
Environmental 
78

 
 
6.15
Disclosure Updates 
79

 
 
6.16
Government Authorization 
79

 
 
6.17
License Renewals 
79

 
 
6.18
Licenses and Permits 
79

 
 
6.19
Subsidiary Guarantees 
79

 
 
6.20
Intentionally Omitted 
80

 
 
6.21
Patriot Act 
80

 
7.
NEGATIVE COVENANTS 
80

 
 
7.1
Indebtedness 
80

 
 
7.2
Liens 
83

 
 
7.3
Restrictions on Fundamental Changes 
83

 
 
7.4
Disposal of Assets 
83

 
 
7.5
Change Name 
84

 
LEGAL_US_W # 62188650.14

-iii-

--------------------------------------------------------------------------------


 
7.6
Guarantee 
84

  
        
7.7
Nature of Business 
85

  
 
7.8
Prepayments and Amendments 
85

 
 
7.9
Change of Control 
85

 
 
7.10
Intentionally Omitted 
85

 
 
7.11
Restricted Payments 
85

 
 
7.12
Accounting Methods 
88

 
 
7.13
Investments 
88

 
 
7.14
Transactions with Affiliates 
88

 
 
7.15
Suspension 
90

 
 
7.16
Compensation 
90

 
 
7.17
Use of Proceeds 
90

 
 
7.18
Change in Location of Chief Executive Office; Inventory and Equipment with
Bailees 
90

 
 
7.19
Securities Accounts 
90

 
 
7.20
Financial Covenants 
90

 
 
7.21
Management Agreements 
92

 
8.
EVENTS OF DEFAULT 
92

 
9.
AGENT’S RIGHTS AND REMEDIES 
95

 
 
9.1
Rights and Remedies 
95

 
 
9.2
Remedies Cumulative 
100

 
10.
TAXES AND EXPENSES 
100

 
11.
WAIVERS; INDEMNIFICATION 
100

 
 
11.1
Demand; Protest 
100

 
 
11.2
The Lender Group’s Liability for Collateral 
100

 
 
11.3
Indemnification 
101

 
12.
NOTICES 
101

 
13.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER 
102

 
14.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS 
103

 
 
14.1
Assignments and Participations 
103

 
LEGAL_US_W # 62188650.14
-iv-

--------------------------------------------------------------------------------


 
14.2
Successors 
106

 
15.
AMENDMENTS; WAIVERS 
107

 
 
15.1
Amendments and Waivers 
107

 
 
15.2
Replacement of Holdout Lender 
108

 
 
15.3
No Waivers; Cumulative Remedies 
108

 
16.
AGENT; THE LENDER GROUP 
109

 
 
16.1
Appointment and Authorization of Agent 
109

 
 
16.2
Delegation of Duties 
110

 
 
16.3
Liability of Agent 
110

 
 
16.4
Reliance by Agent 
110

 
 
16.5
Notice of Default or Event of Default 
111

 
 
16.6
Credit Decision 
111

 
 
16.7
Costs and Expenses; Indemnification 
111

 
 
16.8
Agent in Individual Capacity 
112

 
 
16.9
Successor Agent 
112

 
 
16.10
Lender in Individual Capacity 
113

 
 
16.11
Withholding Taxes 
113

 
 
16.12
Collateral Matters 
115

 
 
16.13
Restrictions on Actions by the Lenders; Sharing of Payments 
116

 
 
16.14
Agency for Perfection 
116

 
 
16.15
Payments by Agent to the Lenders 
117

 
 
16.16
Concerning the Collateral and Related Loan Documents 
117

 
 
16.17
Field Audits and Examination Reports; Confidentiality; Disclaimers by the
Lenders; Other Reports and Information 
117

 
 
16.18
Several Obligations; No Liability 
118

 
17.
GENERAL PROVISIONS 
119

 
 
17.1
Effectiveness 
119

 
 
17.2
Section Headings 
119

 
 
17.3
Interpretation 
119

 
 
17.4
Severability of Provisions 
119

 
LEGAL_US_W # 62188650.14
-v-

--------------------------------------------------------------------------------


 
17.5
Amendments in Writing 
119

 
 
17.6
Counterparts; Telefacsimile Execution 
119

 
 
17.7
Revival and Reinstatement of Obligations 
119

 
 
17.8
Integration 
120

 
 
17.9
Combined Administration 
120

 
 
17.10
USA Patriot Act Notice 
120

 




  LEGAL_US_W # 62188650.14
-iv- 

--------------------------------------------------------------------------------

 
EXHIBITS AND SCHEDULES


Exhibit A-1
Form of Assignment and Acceptance
Exhibit B-1
Form of Borrowing Base Certificate
Exhibit C-1
Form of Compliance Certificate
Exhibit L-1
Form of LIBOR Notice
Exhibit S-1
Form of Stevens Guaranty
Schedule A-1
Agent’s Account
Schedule C-1
Commitments
Schedule D-1
Designated Accounts
Schedule P-1
Permitted Liens
Schedule P-2
Existing Investments
Schedule R-1
Real Property Collateral
Schedule T-1
Transactions
Schedule 2.12
Existing Letters of Credit
Schedule 5.5
Locations of Equipment
Schedule 5.7
Jurisdiction; Chief Executive Office; FEIN; State Organizational No.; Commercial
Tort Claims
Schedule 5.8(b)
Capitalization of Borrowers
Schedule 5.8(c)
Capitalization of Borrowers’ Subsidiaries
Schedule 5.8(e)
Restricted Subsidiaries; Unrestricted Subsidiaries
Schedule 5.10
Litigation
Schedule 5.14
Environmental Matters
Schedule 5.16
Intellectual Property
Schedule 5.18
Demand Deposit Accounts
Schedule 5.20
Existing Indebtedness
Schedule 5.21
Licenses and Permits
Schedule 7.1(b)
Indebtedness
Schedule 7.14
Affiliate Transactions









LEGAL_US_W # 62188650.14
 
 

--------------------------------------------------------------------------------

 


SCHEDULE A-1
 


 
AGENT’S ACCOUNT
 
286. An account at a bank designated by Agent from time to time as the account
into which Borrowers shall make all payments to Agent for the benefit of the
Lender Group and into which the Lender Group shall make all payments to Agent
under this Agreement and the other Loan Documents; unless and until Agent
notifies any Borrower and the Lender Group to the contrary, Agent’s Account
shall be that certain deposit account bearing account number 323-266193 and
maintained by Agent with JPMorgan Chase Bank, 4 New York Plaza, 15th Floor, New
York, New York 10004, ABA  #021000021.
 






LEGAL_US_W # 62188650.14
 
 

--------------------------------------------------------------------------------

 


SCHEDULE C-1
 


 
COMMITMENTS
 


Lenders
Commitment
Wells Fargo Foothill, Inc.
$50,000,000
American Trust and Savings Bank
$8,500,000
   
All Lenders
$58,500,000









LEGAL_US_W # 62188650.14
 
 

--------------------------------------------------------------------------------

 



 

--------------------------------------------------------------------------------


 
 